 

Exhibit 10.17

  

FIRST AMENDED AND RESTATED

 

SENIOR UNSECURED CREDIT AGREEMENT

 

DATED AS OF JULY 24, 2013

 

by and among

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST

 

OPERATING PARTNERSHIP, L.P.,

 

AS THE BORROWER,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS THE AGENT,

 

KEYBANC CAPITAL MARKETS, INC.,

 

J.P. MORGAN SECURITIES LLC

 

AND

 

BMO CAPITAL MARKETS

 

AS JOINT LEAD ARRANGERS,

 

JPMORGAN CHASE BANK, N.A.,

 

AS SYNDICATION AGENT,

 

AND

 

BANK OF MONTREAL,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

REGIONS BANK

 

AND

 

RBS CITIZENS, N.A.,

 

AS CO-DOCUMENTATION AGENTS

 

 

 

 

FIRST AMENDED AND RESTATED

 

SENIOR UNSECURED CREDIT AGREEMENT

 

THIS FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT (this
“Agreement”) is made as of July 24, 2013, by and among AMERICAN REALTY CAPITAL
HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto as “Lenders” pursuant to §18
(together with KeyBank, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, INC., J.P. MORGAN
SECURITIES LLC and BMO CAPITAL MARKETS, as Joint Lead Arrangers.

 

RECITALS

 

WHEREAS, the Borrower, KeyBank, individually and as administrative agent, and
the other parties thereto have entered into that certain Senior Secured
Revolving Credit Agreement dated as of May 25, 2012, as amended by that certain
First Amendment to Credit Agreement dated October 25, 2012 (collectively, the
“Original Credit Agreement”); and

 

WHEREAS, the Borrower has requested that Agent and the Lenders make certain
modifications to the Original Credit Agreement;

 

WHEREAS, the Borrower, the Agent and the Lenders desire to amend and restate the
Original Credit Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants
agreements contained herein, the parties hereto hereby amend and restate the
Original Credit Agreement in its entirety and covenant and agree as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1        Definitions. The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

Additional Commitment Request Notice. See §2.11(a).

 

Additional Subsidiary Guarantor. Each additional Subsidiary of the Borrower
which becomes a Subsidiary Guarantor pursuant to §5.2.

 

Adjusted Consolidated EBITDA. With respect to any period, the Consolidated
EBITDA for such period less the amount equal to Capital Reserves for such
period.

  

Adjusted Net Operating Income. On any date of determination, the sum of (a) Net
Operating Income from the Unencumbered Pool Assets for the four (4) fiscal
quarters most recently ended, less (b) the Capital Reserves.

  

 

 



 

Advisor. American Realty Capital Healthcare Advisors, LLC, a Delaware limited
liability company.

 

Advisory Agreement. The Second Amended and Restated Advisory Agreement dated as
of November 12, 2012, by and among REIT, the Borrower and the Advisor, as the
same may be modified or amended.

 

Affected Lender. See §4.14.

 

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty-five percent (25%) or
more of the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by the Agent.

 

Agreement. This First Amended and Restated Senior Unsecured Revolving Credit
Agreement, including the Schedules and Exhibits hereto.

 

Agreement Regarding Fees. See §4.2.

 

ALF. Assisted living facility.

 

Applicable Capitalization Rate. The capitalization rate set forth below with
respect to the type of asset described below:

 

MOB – seven and one-half percent (7.5%)

 

ASC, LTAC, Rehabs, hospitals and other healthcare facilities – nine and
one-quarter percent (9.25%)

 

2

 

 

SNF – nine and three-quarters percent (9.75%)

 

ILFs and ALFs – seven and three-quarters percent (7.75%)

 

Applicable Margin.

 

(a)          On any date, the Applicable Margin for LIBOR Rate Loans and Base
Rate Loans shall be as set forth below based on the ratio of the Consolidated
Total Indebtedness to the Consolidated Total Asset Value:

  

Pricing Level  Ratio  LIBOR Rate
Loans   Base Rate
Loans  Pricing Level 1  Less than 40%   1.60%   0.35% Pricing Level 2  Greater
than or equal to 40% but less than 45%   1.75%   0.50% Pricing Level 3  Greater
than or equal to 45% but less than 50%   1.90%   0.65% Pricing Level 4  Greater
than or equal to 50% but less than 55%   2.05%   0.80% Pricing Level 5  Greater
than or equal to 55%   2.20%   0.95%

 

The initial Applicable Margin shall be at Pricing Level 1. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first day of
the first month following the delivery by the Borrower to the Agent of the
Compliance Certificate after the end of a calendar quarter. In the event that
the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.

 

In the event that the Agent, REIT or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (a)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.

 

3

 

 

(b)          From and after the time that Agent first receives written notice
from REIT or Borrower that REIT has first obtained an Investment Grade Rating
and that REIT elects to use such Investment Grade Rating as the basis for the
Applicable Margin, the Applicable Margin shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below (provided that any accrued interest payable at
the Applicable Margin determined by reference to the ratio of Consolidated Total
Indebtedness to Consolidated Total Asset Value shall be payable as provided in
§2.6):

  

Pricing Level  Credit Rating Level  LIBOR Rate
Loans   Base Rate
Loans  I  Credit Rating Level 1   0.95%   0.00% II  Credit Rating Level 2 
 1.00%   0.00% III  Credit Rating Level 3   1.075%   0.075% IV  Credit Rating
Level 4   1.125%   0.125% V  Credit Rating Level 5   1.35%   0.35% VI  Credit
Rating Level 6   1.70%   0.70%

 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three Business Days after the date
on which the Agent receives written notice of the application of the Credit
Rating Levels or a change in such Credit Rating Level. From and after the first
time that the Applicable Margin is based on REIT’s Investment Grade Rating, the
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Consolidated Total Asset Value.

 

Arranger. Collectively and individually as the context may require, KeyBanc
Capital Markets, J.P. Morgan Securities LLC and BMO Capital Markets, or any
successor.

 

ASC. Ambulatory surgery center.

 

Assignment and Acceptance Agreement. See §18.1.

 

Authorized Officer. Any of the following Persons: Brian S. Block; Edward M.
Weil; and such other Persons as the Borrower shall designate in a written notice
to the Agent.

 

Balance Sheet Date. March 31, 2013.

 

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

4

 

 

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate or (c)
the then applicable LIBOR for a one month interest period plus one percent
(1.0%) per annum. Any change in the rate of interest payable hereunder resulting
from a change in the Base Rate shall become effective as of 12:01 a.m. on the
Business Day on which such change in the Base Rate becomes effective, without
notice or demand of any kind. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

Base Rate Loans. Those Loans bearing interest calculated by reference to the
Base Rate, including, without limitation, the Swing Loans.

 

Borrower. As defined in the preamble hereto.

 

Breakage Costs. The actual cost incurred (or reasonably expected to be incurred)
by any Lender of re-employing funds bearing interest at LIBOR in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.

 

Building. With respect to each Unencumbered Pool Asset or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capital Reserve. For any period and with respect to any of the Unencumbered Pool
Assets for which the Borrower or a Subsidiary Guarantor is obligated by a Lease
or any other agreement to make any capital expenditures (i.e., such Unencumbered
Pool Asset is not one hundred percent (100%) leased pursuant to an absolute
triple net lease), an amount equal to (a) the sum of (i) $300 per unit for ILFs
and ALFs, plus (ii) $500 per bed for SNFs, plus (ii) $0.50 multiplied by the Net
Rentable Areas of the MOBs, plus (iv) $0.75 multiplied by the Net Rentable Areas
of the LTACs, Rehabs, ASCs, hospitals and other healthcare facilities multiplied
by (b) the number of days in such period divided by three hundred sixty-five
(365).

 

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Capitalized Value. For any Real Estate as of any date of determination, an
amount equal to (a) the Adjusted Net Operating Income for such Real Estate
divided by (b) the Applicable Capitalization Rate.

 

5

 

 

Cash Equivalents. As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by any domestic commercial bank
having (i) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000.00, (c) commercial paper rated at least A 1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(d) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

 

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

 

(a)          any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or interests shall have different voting
powers) of the voting stock or voting interests of REIT equal to at least twenty
percent (20%);

 

(b)          as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above (excluding, in the case of both
clauses (ii) and (iii) above, any individual whose initial nomination for, or
assumption of office as, a member of the Board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board);

 

(c)          REIT fails to own, directly or indirectly, at least fifty-one
percent (51%) of the economic, voting and beneficial interest of the Borrower,
or fails to own any of its interest in Borrower free and clear of any lien,
encumbrance or other adverse claim;

 

(d)          REIT fails to control the Borrower;

  

(e)          the Borrower fails to own, directly or indirectly, free of any
lien, encumbrance or other adverse claim, at least one hundred percent (100%) of
the economic, voting and beneficial interest of each Subsidiary Guarantor;

 

(f)          before the Internalization, the Advisor, or a replacement advisor
consented to in writing by the Majority Lenders, shall fail to be the advisor of
the Borrower; or

 



6

 





 

(g)          after the Internalization, any of Nicholas S. Schorsch, Brian S.
Block, Thomas P. D’Arcy, Todd Jensen, Steve Leathers, William M. Kahane and
Edward M. Weil, Jr., shall die or become disabled or otherwise cease to be
active on a daily basis in the management of the REIT or serve as board members
of the REIT, and such event results in fewer than three (3) of such individuals,
being active on a daily basis in the management of the REIT or serving as board
members of the REIT; provided that if fewer than three (3) of such individuals
shall continue to be active on a daily basis in the management of the REIT or
serve as board members of the REIT, it shall not be a “Change of Control” if a
replacement executive of comparable experience and reasonably satisfactory to
the Agent shall have been retained within six (6) months of such event such that
there are not fewer than three (3) such individuals active in the daily
management of REIT or serving as board members of the REIT.

 

Closing Date. The date of this Agreement.

 

CMS. The U.S. Centers for Medicare and Medicaid Services.

 

Code. The Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder.

 

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

 

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender and (b) the Term Loan Commitment of such
Lender.

 

Commitment Increase. An increase in the Revolving Credit Commitment and/or the
Term Loan Commitment pursuant to §2.11.

 

Commitment Increase Date. See §2.11(a).

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if any of the Commitments of the Lenders have been
terminated as provided in this Agreement, then the Commitment of each Lender
shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

Competitor REIT. See §18.1.

 

Compliance Certificate. See §7.4(c).

 

CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for an Unencumbered Pool Asset.

 

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

7

 

 

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT and its Subsidiaries for such period determined on a Consolidated basis.

 

Consolidated Fixed Charges. With respect to any period, the sum of (a)
Consolidated Interest Expense for such period, plus (b) all regularly-scheduled
principal payments paid with respect to Indebtedness of REIT and its
Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays or defeases such Indebtedness in full and any
related defeasance premiums, plus (c) all Preferred Distributions paid during
such period. Such Person’s Equity Percentage in the fixed charges referred to
above of its Unconsolidated Affiliates shall be included in the determination of
Consolidated Fixed Charges.

 

Consolidated Interest Expense. With respect to any period, without duplication,
(a) total Interest Expense of REIT and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

Consolidated Tangible Net Worth. As of any date of determination, the amount by
which Consolidated Total Asset Value exceeds Consolidated Total Indebtedness.

 

Consolidated Total Asset Value. On a Consolidated basis for the REIT and its
Subsidiaries, the sum of the following (without duplication):

 

(a)          with respect to Real Estate owned by REIT and its Subsidiaries for
eight (8) full fiscal quarters or more (other than those included under clause
(c) below), (x) the Adjusted Net Operating Income attributable to such Real
Estate for the period of the four (4) fiscal quarters most recently ending prior
to the date of determination divided by (y) the Applicable Capitalization Rate;
plus

 

(b)          with respect to Real Estate owned by REIT and its Subsidiaries for
less than eight (8) full fiscal quarters (other than those included under clause
(c) below), the acquisition cost determined in accordance with GAAP of all such
Real Estate; plus

 

(c)          the book value determined in accordance with GAAP of all
Development Properties owned by REIT and its Subsidiaries, plus

 

(d)          the book value determined in accordance with GAAP of all Mortgage
Note Receivables, plus

 

(e)          the aggregate amount of all Unrestricted Cash and Cash Equivalents
of REIT and its Subsidiaries as of the date of determination.

 

Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the
calendar quarter most recently ended prior to a date of determination. All
income, expense and value associated with assets included in Consolidated Total
Asset Value disposed of during the calendar quarter period most recently ended
prior to a date of determination will be eliminated from calculations.
Consolidated Total Asset Value will be adjusted to include an amount equal to
REIT or any of its Subsidiaries’ pro rata share (based upon the greater of such
Person’s Equity Percentage in such Unconsolidated Affiliate or such Person’s pro
rata liability for the Indebtedness of such Unconsolidated Affiliate) of the
Consolidated Total Asset Value attributable to any of the items listed above in
this definition owned by such Unconsolidated Affiliate.

 

8

 

 

Consolidated Total Indebtedness. On any date of determination, (1) REIT’s
consolidated share of Indebtedness which includes all GAAP Indebtedness
(adjusted to eliminate increases or decreases arising from ASC-805) including
recourse and non-recourse mortgage debt, letters of credit, net obligations
under uncovered interest rate contracts, contingent obligations to the extent
the obligations are binding, unsecured debt, capitalized lease obligations
(including ground leases), guarantees of indebtedness (excluding any
Non-Recourse Exclusions until a written claim is made with respect thereto, and
then such guarantees shall be included only to the extent of the anticipated
liability under such claim determined in accordance with GAAP (or prior to any
determination by REIT’s independent auditors of such amount, only to the extent
of the anticipated liability reasonably determined by Borrower of such amount,
such amount to be reasonably acceptable to Agent)) and subordinated debt,
(2) REIT’s pro rata share of preferred obligations that are structurally senior
to or pari passu with the Obligations and (3) REIT’s Equity Percentage of the
Consolidated Total Indebtedness of its Unconsolidated Affiliates calculated in a
manner consistent with clauses (1) and (2).

 

Consolidated Total Secured Indebtedness. On any date of determination, all
Secured Indebtedness of REIT and its Subsidiaries determined on a Consolidated
basis and shall include (without duplication) such Person’s Equity Percentage of
the Secured Indebtedness of its Unconsolidated Affiliates.

 

Contribution Agreement. The First Amended and Restated Contribution Agreement
dated as of even date herewith among the Borrower, REIT and each Subsidiary
Guarantor which may hereafter become a party thereto, as the same may be
modified, amended or ratified from time to time.

 

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

9

 

 

Credit Rating. As of any date of determination, the higher of the credit ratings
(or their equivalents) then assigned to REIT’s long-term senior unsecured
non-credit enhanced debt by either of the Rating Agencies. A credit rating of
BBB- from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice
versa. A credit rating of BBB from S&P is equivalent to a credit rating of Baa2
from Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. It is the intention of the
parties that if REIT shall only obtain a credit rating from one of the Rating
Agencies without seeking a credit rating from the other of the Rating Agencies,
the Borrower shall be entitled to the benefit of the Credit Rating Level for
such credit rating. If REIT shall have obtained a credit rating from both of the
Rating Agencies, the higher of the two ratings shall control, provided that the
lower rating is only one level below that of the higher rating. If the lower
rating is more than one level below that of the higher credit rating, the
operative rating would be deemed to be one rating level lower than the higher of
the two ratings. In the event that REIT shall have obtained a credit rating from
both of the Rating Agencies and shall thereafter lose such rating (whether as a
result of a withdrawal, suspension, election to not obtain a rating, or
otherwise) from one of the Rating Agencies, the operative rating would be deemed
to be one rating level lower than the remaining rating. In the event that REIT
shall have obtained a credit rating from both of the Rating Agencies and shall
thereafter lose such rating (whether as a result of withdrawal, suspension,
election to not obtain a rating, or otherwise) from both of the Rating Agencies,
REIT shall be deemed for the purposes hereof not to have a credit rating. If at
any time either of the Rating Agencies shall no longer perform the functions of
a securities rating agency, then the Borrower and the Agent shall promptly
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of each substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
Credit Rating of the other of the Rating Agencies, if one has been provided,
shall continue to apply.

 

Credit Rating Level. One of the following six pricing levels, as applicable, and
provided, further, that, from and after the time that Agent receives written
notice that REIT has first obtained an Investment Grade Rating and elected to
use such Investment Grade Rating as the basis for the Applicable Margin, during
any period that REIT has no Credit Rating Level, Credit Rating Level 6 shall be
the applicable Credit Rating Level:

 

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A by S&P or A2 by
Moody’s;

 

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or A3 by
Moody’s and Credit Rating Level 1 is not applicable;

 

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1
by Moody’s and Credit Rating Levels 1 and 2 are not applicable; and

 

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Baa2
by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable;

 

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or Baa3
by Moody’s and Credit Rating Levels 1, 2, 3 and 4 are not applicable;

 

“Credit Rating Level 6” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Baa3 by Moody’s or
there is no Credit Rating.

 

Default. See §12.1.

 

Default Rate. See §4.11.

 

10

 

 

Defaulting Lender. Any Lender that, as reasonably determined by the Agent, (a)
has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the Agent, (b)
(i) has notified the Borrower, the Agent or any Lender that it does not intend
to comply with its funding obligations hereunder or (ii) has made a public
statement to that effect with respect to its funding obligations under other
agreements generally in which it commits to extend credit, unless with respect
to this clause (b), such failure is subject to a good faith dispute, (c) has
failed, within two (2) Business Days after request by the Agent, to confirm in a
manner reasonably satisfactory to the Agent that it will comply with its funding
obligations; provided that, notwithstanding the provisions of §2.13, such Lender
shall cease to be a Defaulting Lender upon the Agent’s receipt of confirmation
that such Defaulting Lender will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relief law of the United States or
other applicable jurisdictions from time to time in effect, including any law
for the appointment of the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority as receiver, conservator, trustee,
administrator or any similar capacity, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
§2.13(g)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

 

11

 

 

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

Development Property. Any Real Estate owned or acquired by the Borrower or its
Subsidiaries and on which (a) such Person is pursuing construction of one or
more buildings for use as a Medical Property and for which construction is
proceeding to completion without undue delay from permit denial, construction
delays or otherwise, all pursuant to the ordinary course of business of the
Borrower or its Subsidiaries, or (b) remains less than eighty percent (80%)
leased (based on Net Rentable Area or, if a ALF or a ILF, number of units);
provided that any Real Estate will no longer be considered to be a Development
Property at the earlier of (a) the date on which all improvements related to the
development of such Development Property have been substantially completed
(excluding tenants improvements) for twelve (12) months, or (b) the date upon
which notice is received by the Agent from the Borrower that the Borrower elects
to designate such Development Property as a Stabilized Property.

 

Directions. See §14.13.

 

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable in Equity Interests; (b)
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of REIT or any of its Subsidiaries now or hereafter outstanding, except
in the form of Equity Interests; and (c) payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of REIT or any of its Subsidiaries now or hereafter
outstanding, except in the form of Equity Interests. Distributions from any
Subsidiary of the Borrower to, directly or indirectly, the Borrower or REIT
shall be excluded from this definition.

 

Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

 

12

 

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, as applicable, is
converted in accordance with §4.1.

 

EBITDA. With respect to any Person and its Subsidiaries with respect to any
period (without duplication): (a) Net Income (or Loss) on a Consolidated basis,
in accordance with GAAP, exclusive of any income or losses from minority
interests in the case of such Person or its Subsidiaries, acquisition costs for
acquisitions, whether or not consummated, and the following (but only to the
extent included in determination of such Net Income (or Loss)): (i) depreciation
and amortization expense; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses (including, without
limitation, gains and losses on the sale of assets) and distributions to
minority owners); plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates as provided below. With respect to Unconsolidated
Affiliates, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates plus its Equity Percentage of (w) depreciation and
amortization expense, (x) Interest Expense, (y) income tax expense and (z)
extraordinary or non-recurring gains and losses (including, without limitation,
gains and losses on the sale of assets) and distributions to minority owners;
provided, however, that straight line leveling adjustments required under GAAP
and amortization of intangibles pursuant to FAS 141R shall be excluded from the
calculation of EBITDA.

 

EBITDAR. EBITDA of tenant(s) or operators of a Medical Property plus all base
rent and additional rent due and payable by such tenants or operators during the
applicable period calculated either on an individual Medical Property or
consolidated basis as determined by the Agent.

 

Eligible Unencumbered Pool Asset. Real Estate which at all times satisfies the
following requirements:

 

(a)          [reserved];

 

(b)          which is located within the United States;

 

(c)          which is improved by an income-producing Medical Property;

 

(d)          as to which all of the representations set forth in §6 of this
Agreement concerning such Unencumbered Pool Asset are true and correct;

 

(e)          [reserved];

 

13

 

 

(f)          [reserved];

 

(g)          [reserved]; and

 

(h)          as to which (i) such proposed Unencumbered Pool Asset shall be in
compliance in all material respects with all applicable Healthcare Laws and
Environmental Laws, (ii) the Borrower, such Subsidiary Guarantor or the
Operators have all Primary Licenses, material Permits and other Governmental
Approvals necessary to own and operate such proposed Unencumbered Pool Asset,
and (iii) the Operators of such proposed Unencumbered Pool Asset shall be in
material compliance with all requirements necessary for participation in any
Medicare or Medicaid or other Third-Party Payor Programs to the extent they
participate in such programs.

 

Eligible Unencumbered Pool Asset Qualification Documents. See Schedule 5.3
attached hereto.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate for or on behalf of any employee of REIT or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

Environmental Laws. Any judgment, decree, order, law, license, rule or
regulation pertaining to human health or the pollution or protection of the
environment or the release or discharge of any Hazardous Substances into the
environment, including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to the
environment.

 

EPA. See §6.19(b).

 

Equity Interests. With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

 

14

 

 

Equity Offering. The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries).

 

Equity Percentage. The aggregate ownership percentage of any Person or its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as the
greater of (a) such Person’s direct or indirect nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) such Person’s direct or indirect
economic ownership interest in the Unconsolidated Affiliate reflecting such
Person’s current allocable share of income and expenses of the Unconsolidated
Affiliate.

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414 (b), (c), (m) or (o) of the Code or
Section 4001 of ERISA and any predecessor entity of any of them.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

 

Event of Default. See §12.1.

 

Excluded Taxes. Any of the following taxes imposed on or with respect to the
Agent or any Lender or required to be withheld or deducted from a payment to the
Agent or any Lender, (i) taxes imposed on or measured by net income, branch
profits taxes or franchise taxes imposed on the Agent or any Lender, in each
case, (a) imposed as a result of Agent or such Lender being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office, located in the jurisdiction imposing such tax (or any
political subdivision thereof) or (b) that are Other Connection Taxes, (ii) in
the case of a Lender, United States federal withholding taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under §§2.13(b), 4.14 or 18.8)
or such Lender changes its lending office, except in each case to the extent
that, pursuant to this Agreement, amounts with respect to such taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) taxes attributable to such Agent’s or Lender’s failure to comply with
§4.3(c) and (iv) any Excluded FATCA Tax.

 

Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

15

 

 

Extension Request. See §2.12(a)(i).

 

FATCA. Sections 1471 through 1474 of the Internal Revenue Code, any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

Fee Owner. The applicable owner of the fee interest in an Unencumbered Pool
Asset that is subject to a Ground Lease.

 

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.

 

Funds from Operations. With respect to any Person with respect to any period, an
amount equal to (a) the Net Income (or Loss) of such Person computed in
accordance with GAAP, calculated without regard to gains (or losses) from debt
restructuring and sales of property during such period, plus (b) depreciation
with respect to such Person’s real estate assets and amortization (other than
amortization of deferred financing costs) of such Person for such period, all
after adjustment for unconsolidated partnerships and joint ventures. Adjustments
for Unconsolidated Affiliates will be calculated to reflect funds from
operations on the same basis. Funds from Operations shall be reported in
accordance with NAREIT policies.

 

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

16

 

 

Governmental Authority. Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Ground Lease. An unsubordinated ground lease as to which no default or event of
default has occurred or with the passage of time or the giving of notice would
occur and containing the following terms and conditions: (a) a remaining term
(exclusive of any unexercised extension options) of thirty (30) years or more
from the date such Real Estate is accepted into the Unencumbered Pool Assets;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosure, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including the ability
to sublease; and (e) such other rights customarily required by mortgagees making
a loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

 

Ground Lease Default. See §6.21.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate for or on behalf of any present or former employee of REIT or any
ERISA Affiliate, the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

Guarantors. Collectively, REIT and the Subsidiary Guarantors (including all
Additional Subsidiary Guarantors), and individually any one of them.

 

Guaranty. The First Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by REIT and each Subsidiary
Guarantor in favor of the Agent and the Lenders, as the same may be modified,
amended, restated or ratified, such Guaranty to be in form and substance
satisfactory to the Agent.

 

Hazardous Substances. shall mean each and every element, compound, chemical
mixture, contaminant, pollutant, toxic substance, oil, petroleum and petroleum
byproduct, material, waste or other substance which is defined, determined or
identified as hazardous or toxic under any Environmental Law. Without limiting
the generality of the foregoing, the term shall mean and include:

 

(a)          “hazardous substances” as defined under CERCLA;

  

(b)          “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder;

  

17

 



 

(c)          “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and

 

(d)          “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.

 

Healthcare Investigations. Any inquiries, investigations, probes, audits,
reviews or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of the Borrower, any Subsidiary Guarantor or any
Operator (including, without limitation, inquiries involving the Comprehensive
Error Rate Testing and any inquiries, investigations, probes, audits, reviews or
proceedings initiated by any Fiscal Intermediary/Medicare Administrator
Contractor, any Medicaid Integrity Contractor, any Recovery Audit Contractor,
any Program Safeguard Contractor, any Zone Program Integrity Contractor, any
Medicaid Fraud Control Unit, any Attorney General, any Department of Insurance,
the Office of Inspector General, the Department of Justice, the CMS or similar
governmental agencies or contractors for such agencies).

 

Healthcare Laws. All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Unencumbered Pool
Assets or any part thereof as a healthcare facility, as the case may be, and all
conditions of participation pursuant to Medicare and/or Medicaid certification;
fraud and abuse, including without limitation, Public Law No. 111-148 (2010)
(Patient Protection and Affordable Care Act, as amended, commonly referred to as
the "PPACA"), Section 1128B(b) of the Social Security Act, as amended, 42 U.S.C.
Section 1320a-7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as the “Stark
Law”, Section 1128A of the Social Security Act, as amended, 42 U.S.C. Section
1320q-7(a) (Civil Monetary Penalties), commonly referred to as the "Civil
Monetary Penalties Law," and 31 U.S.C. Section 3729-33, commonly referred to as
the "False Claims Act".

 

Healthcare Representation Unencumbered Pool Asset. Each Unencumbered Pool Asset
that is a LTAC, Rehab, ASC, ILF, ALF, SNF, hospital or other healthcare
facility.

 

HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

HIPAA Compliance Date. See §7.15(b).

 

HIPAA Compliance Plan. See §7.15(b).

 

18

 

 

HIPAA Compliant. See §7.15(b).

 

ILF. Independent living facility.

 

Increase Notice. See §2.11(a).

 

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
mandatory redemption obligation in respect of Equity Interests, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied solely by the issuance of Equity Interests); (g)
net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (h) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a written claim is made with respect
thereto, and then shall be included as Indebtedness only to the extent of the
anticipated liability under such claim determined in accordance with GAAP (or
prior to any determination by REIT’s independent auditors of such amount, only
to the extent of the anticipated liability reasonably determined by Borrower of
such amount, such amount to be reasonably acceptable to Agent)), including
liability of a general partner in respect of liabilities of a partnership in
which it is a general partner which would constitute “Indebtedness” hereunder,
any obligation to supply funds to or in any manner to invest directly or
indirectly in a Person, to maintain working capital or equity capital of a
Person or otherwise to maintain net worth, solvency or other financial condition
of a Person, to purchase indebtedness, or to assure the owner of indebtedness
against loss, including, without limitation, through an agreement to purchase
property, securities, goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise;
(i) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage) of any Unconsolidated Affiliate of such
Person. “Indebtedness” shall be adjusted to remove any impact of intangibles
pursuant to FAS 141, as issued by the Financial Accounting Standards Board in
June of 2001. Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venture only to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person, in which case the greater of such Person’s
pro rata portion of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person).

 

19

 

 

Insolvency Event. With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in respect of such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

 

Interest Expense. With respect to any period, with respect to any Person and its
Subsidiaries, without duplication, total interest expense accruing or paid on
Indebtedness of such Person and its Subsidiaries, on a Consolidated basis,
during such period (including interest expense attributable to Capitalized
Leases and amounts attributable to interest incurred under Derivatives
Contracts, but excluding, to the extent non-cash, amortization of defeasance
financing costs and charges), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the
Unconsolidated Affiliates of such Person and its Subsidiaries. Interest Expense
shall not include capitalized interest funded under a construction loan by an
interest reserve.

 

20

 

 

Interest Payment Date. As to each Base Rate Loan, the first day of each calendar
month during the term of such Loan, the date of any prepayment of such Loan or
portion thereof and on the Maturity Date. As to each LIBOR Rate Loan, the last
day of each Interest Period therefor, the date of any prepayment of such Loan or
portion thereof and on the Maturity Date; provided, however, if any Interest
Period for a LIBOR Rate Loan exceeds one (1) month, interest shall also be
payable with respect to such LIBOR Rate Loans on the first day of each calendar
month during the term of such Loan.

 

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2), three (3) or six (6) months thereafter, and (b) thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Loan and ending on the last day of one (1) of the
periods set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)          if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

(ii)         if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;

 

(iii)        any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

 

(iv)        no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

 

Internalization. Any transaction or series of related transactions (including,
without limitation, mergers, consolidations, stock or other ownership interest
purchases or modifications of agreements) whereby (1) the Advisor ceases or
reduces the level of its services accompanied by an elimination or a
commensurate reduction of the amount of the fees payable to the Advisor under
the Advisory Agreement, (2) REIT or any of its Subsidiaries employs persons
previously employed by the Advisor and (3) REIT or any of its wholly owned
Subsidiaries subsequently is to perform all or some of the duties previously
performed by the Advisor.

 

Investment Grade Rating. A Credit Rating of BBB- or better by S&P or Baa3 or
better by Moody’s.

 

21

 

 

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person, all interests in real
property, and all other investments; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (ii) maintenance
or capital expenditures undertaken with respect to any Real Estate in the
ordinary course of business, (iii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms, (iv) prepaid expenses, (v) obligations
under Derivatives Contracts as permitted by this Agreement, and (vi) investments
consisting of cash collateral to secure payment of worker’s compensation,
unemployment insurance, old-age pensions or other social security obligations.
In determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall be included as an Investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each Investment any
amount received as a return of capital; (c) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (a) shall be deducted when paid;
and (d) there shall not be deducted in respect of any Investment any decrease in
the value thereof.

 

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Subsidiary Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit A hereto.

 

KeyBank. As defined in the preamble hereto.

 

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender
shall be a Lender, as applicable. The Swing Loan Lender shall be a Lender.

 

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

 

22

 

 

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under §2.10.

 

Letter of Credit Request. See §2.10(a).

 

Letter of Credit Sublimit. An amount equal to Twenty-Five Million and No/100
Dollars ($25,000,000.00), as the same may be changed from time to time in
accordance with the terms of this Agreement.

 

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

 

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans. Those Loans bearing interest calculated by reference to LIBOR.

 

Lien. Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capitalized Lease having substantially the same
economic effect as any of the foregoing).

 

23

 

 

Loan Documents. This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Subordination of Advisory Agreement, the Agreement Regarding Fees
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrower or any Guarantor in connection with
the Loans.

 

Loan Request. See §2.7.

 

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan, a Term Loan and a Swing Loan (or Loans)), as the case may be, in
the maximum principal amount of the Total Commitment. All Loans shall be made in
Dollars. Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10.

 

LTAC. Long term acute care hospital.

 

Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50.0%) of the Total
Commitment; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and any
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.

 

Management Agreements. Agreements to which any Person that owns an Unencumbered
Pool Asset is a party, whether written or oral, providing for the management of
the Unencumbered Pool Asset or any of them, including the Property Management
and Leasing Agreement dated as of February 18, 2011, by and among REIT, the
Borrower and the Property Manager.

 

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT and its Subsidiaries, taken as a whole; (b) the ability of the Borrower
or any Guarantor to perform any of its material obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents;
or (d) the material rights or remedies of the Agent or the Lenders thereunder.

 

Material Contract. Any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, REIT or any of their
respective Subsidiaries is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

Material Subsidiary. Any Subsidiary of REIT which is a guarantor of or is
otherwise liable with respect to any other Unsecured Indebtedness of REIT or any
of its Subsidiaries.

 

Maturity Date. Either the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the context may require.

 

24

 

 

Medical Property. Single or multi-tenant facilities consisting of MOBs, ILFs,
ALFs, ASCs, SNF, LTACs, Rehabs, hospitals or other healthcare facilities.

 

Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.

 

Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.

 

Metropolitan Statistical Area or MSA. Any Metropolitan Statistical Area as
defined from time to time by the Executive Office of the President of the United
States of America, Office of Management and Budget, or if such office no longer
publishes such definition, such other definition Agent may reasonably determine.

 

MOB. Medical office building.

 

Modified FFO. With respect to any Person for any period, an amount equal to (a)
the Funds from Operations of such Person for such period, plus (b) to the extent
such amounts have reduced the calculation of Funds from Operations, costs and
expenses incurred in connection with acquisitions, whether or not consummated,
during the applicable period, minus (c) an amount equal to the increase or
decrease in income for such period as a result of the impact of straight line
leveling adjustments of rents and market rent FAS 141 adjustments in accordance
with GAAP.

 

Moody’s. Moody’s Investor Service, Inc.

 

Mortgage Note Receivables. A mortgage loan on a Medical Property, and which
Mortgage Note Receivable includes, without limitation, the indebtedness secured
by a related first priority security instrument.

 

Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate.

 

Net Income (or Loss). With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

 

Net Offering Proceeds. The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the customary and reasonable
costs, expenses and discounts paid by REIT or such Subsidiary in connection
therewith up to an amount equal to fifteen percent (15%) of the gross cash
proceeds received by REIT or any of its Subsidiaries as a result of such Equity
Offering. Net Offering Proceeds shall not include cash proceeds received by a
Subsidiary as a result of an investment by a joint venture partner or any
Dividend Reinvestment Proceeds.

 

25

 

 

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants paying rent (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent and any non-recurring fees, charges or amounts)
minus (b) all expenses paid or accrued and related to the ownership, operation
or maintenance of such Real Estate for such period, including, but not limited
to, taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Estate, but specifically excluding general overhead expenses of
REIT and its Subsidiaries, any property management fees, in each case, in
connection with such Real Estate), minus (c) the greater of (i) actual property
management expenses of such Real Estate, and (ii) an amount equal to (A) with
respect to ILFs, ALFs, and SNFs, five percent (5%) of the gross revenues from
such Real Estate and (B) with respect to all other Real Estate, four percent
(4%) of the gross revenues from such Real Estate, minus (d) all rents, common
area reimbursements and other income for such Real Estate received from tenants
in default of payment or other material obligations under their lease, or with
respect to leases as to which the tenant or any guarantor thereunder is subject
to any Insolvency Event; provided, however, that straight line leveling
adjustments required under GAAP and amortization of intangibles pursuant to FAS
141R shall be excluded from the calculation of Net Operating Income. Such
Person’s Equity Percentage in the Real Estate referred to above of its
Unconsolidated Affiliates shall be included in the determination of Net
Operating Income.

 

Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the most recent Rent Roll received by the Agent
for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.

 

Non-Consenting Lender. See §18.8.

 

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Investment Grade Operator. A tenant or operator of an Unencumbered Pool
Asset whose senior unsecured non-credit enhanced debt is not rated BBB- or
higher by S&P or Baa3 or higher by Moody’s.

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the real property securing such
Non-Recourse Indebtedness, (c) relate to environmental matters, including those
that arise from the presence of Hazardous Substances on the real property
securing such Non-Recourse Indebtedness, (d) are the result of any unpaid real
estate taxes and assessments (whether contained in a loan agreement, promissory
note, indemnity agreement or other document) or (e) result from the borrowing
Subsidiary and/or its assets becoming the subject of a voluntary or involuntary
bankruptcy, insolvency or similar proceeding.

 

26

 

 

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a
written claim is made with respect thereto, and then such Indebtedness shall not
constitute Non-Recourse Indebtedness only to the extent of the anticipated
liability under such claim determined in accordance with GAAP (or prior to any
determination by REIT’s independent auditors of such amount, only to the extent
of the anticipated liability reasonably determined by Borrower of such amount,
such amount to be reasonably acceptable to Agent)) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness
or (b) if such Person is a Single Asset Entity, any Indebtedness of such Person.
A loan secured by multiple properties owned by Single Asset Entities shall be
considered Non-Recourse Indebtedness of such Single Asset Entities even if such
Indebtedness is cross defaulted and cross collateralized with the loans to such
other Single Asset Entities.

 

Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.

 

Notice. See §19.

 

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in the SEC Off-Balance Sheet Rules) which REIT would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of REIT’s report on Form 10-Q or Form 10-K (or
their equivalents) which REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefor). As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33 8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 C.F.R.
pts. 228, 229 and 249).

 

Other Connection Taxes. With respect to Agent or any Lender, taxes imposed as a
result or a present or former connection between Agent or such Lender and the
jurisdiction imposing such tax (other than the connections arising from Agent or
such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to any Loan Document,
or sold or assigned an interest in any Loan or Loan Document).

 

27

 

 

Operator(s). The Property Manager, any other manager of an Unencumbered Pool
Asset, the tenant under a Lease, the property sublessee and/or the operator
under any Operators’ Agreement, in each case, approved by the Agent as required
by this Agreement and any successor to such Operator approved by the Agent. If,
with respect to any Unencumbered Pool Asset, there exists a property manager, a
tenant under a Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.

 

Operators’ Agreements. Collectively, each property management agreement, a Lease
and/or a other similar agreement regarding the management and operation of the
Unencumbered Pool Asset between the Borrower or a Subsidiary Guarantor, on the
one hand, and an Operator, on the other hand.

 

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Participant Register. See §18.4.

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

 

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

28

 

 

Preferred Distributions. With respect to any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
REIT or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

Primary Licenses. With respect to any Unencumbered Pool Asset or Person
operating all or a portion of such Unencumbered Pool Asset, as the case may be,
the CON, permit or license to operate as a MOB, ASC, LTAC, Rehab, ILF, ALF, SNF,
hospital or other health care facility, as the case may be, and each
Medicaid/Medicare/TRICARE provider agreement, if applicable.

 

Property Cost. With respect to any Unencumbered Pool Asset, the cost of such
Unencumbered Pool Asset.

 

Property Manager. American Realty Capital Healthcare Properties, LLC, a Delaware
limited liability company, or another qualified management company approved by
the Agent, such approval to not be unreasonably withheld. The following
management companies shall be deemed approved by the Agent: (1) Caddis
Management Company, LLC, (2) PSLG Management, LLC, (3) MB Asset Management,
L.L.C., (4) NAI Hiffman Asset Management LLC, (5) Lawyers Realty, LLC, (6) BBL
Management Group, LLC, (7) Holladay Property Services Midwest, Inc., (8)
Ackerman & Co., LLC, (9) CBRE Group, Inc., (10) The Alter Group, Ltd., (11)
Frontier Management LLC, (12) Flagship Capital Partners, LLC, (13) CEMO
Commercial, Inc., (14) Good Neighbor Care Centers, LLC, (15) The Arbor Company,
(16) Spectrum Retirement Communities, LLC, and (17) Meridian Senior Living, LLC.

 

Real Estate. All real property, including, without limitation, the Unencumbered
Pool Assets, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT or any of its Subsidiaries,
or an Unconsolidated Affiliate of the Borrower and which is located in the
United States of America.

 

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness,
but shall include any Non-Recourse Exclusions at such time a written claim is
made with respect thereto to the extent of the anticipated liability under such
claim determined in accordance with GAAP (or prior to any determination by
REIT’s independent auditors of such amount, only to the extent of the
anticipated liability reasonably determined by Borrower of such amount, such
amount to be reasonably acceptable to Agent).

 

29

 

 

Register. See §18.2.

 

Rehab. Rehabilitation hospital.

 

REIT. American Realty Capital Healthcare Trust, Inc., a Maryland corporation.

 

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

 

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

 

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.

 

Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Unencumbered Pool Asset, owned or leased by
the Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease
rent and other information, including, without limitation, identification of
vacant units, market rents and residents subsidized by Medicare and Medicaid, in
substantially the form presented to the Agent prior to the date hereof or in
such other form as may be reasonably acceptable to the Agent.

 

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

Required Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is greater than fifty percent (50.0%) of the Total Revolving Credit
Commitment; provided that in determining said percentage at any given time, all
the existing Revolving Credit Lenders that are Defaulting Lenders will be
disregarded and excluded and the Revolving Credit Commitment Percentages of the
Revolving Credit Lenders shall be redetermined for voting purposes only to
exclude the Revolving Credit Commitment Percentages of such Defaulting Lenders.

 

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

 

30

 

 

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

 

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
to the Borrower, and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

 

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

 

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Revolving Credit Commitment to be made by the Revolving
Lenders hereunder as more particularly described in §2. Without limiting the
foregoing, Revolving Credit Loans shall also include Revolving Credit Loans made
pursuant to §2.10(f).

 

Revolving Credit Maturity Date. July 24, 2016, as such date may be extended as
provided in §2.12, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.

 

Revolving Credit Notes. See §2.1(b).

 

S&P. Standard & Poor’s Ratings Group.

 

SEC. The federal Securities and Exchange Commission.

 

31

 

 

Secured Indebtedness. Any Indebtedness of a Person that is secured by a Lien on
any Real Estate or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in Secured
Indebtedness shall not exceed the sum of the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred, plus the
aggregate value of any improvements to such assets, plus the value of any
additional assets provided to secure such Indebtedness. Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that is secured
solely by ownership interests in another Person that owns Real Estate which is
encumbered by a mortgage securing Indebtedness.

 

Secured Recourse Indebtedness. With respect to any Person as of any date of
determination, Secured Indebtedness of other Persons which such first Person has
guaranteed, other than guarantees constituting Non-Recourse Indebtedness (but
including such guarantees once a written claim is made with respect thereto to
the extent provided for in the definition of Non-Recourse Indebtedness), or
Secured Indebtedness which is otherwise recourse to such first Person.

 

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

 

SNF. Skilled nursing facility.

 

Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for twelve (12) months, or which the Net Rentable
Area (or, for ALFs and ILFs, number of units) of such Real Estate is at least
eighty percent (80%) leased pursuant to arms-length leases with a Person that is
not an Affiliate of REIT or any of its Subsidiaries. Additionally, the Borrower
may elect to designate a project as a Stabilized Property as provided for in the
definition of Development Property. Once a project becomes a Stabilized Property
under this Agreement, it shall remain a Stabilized Property.

 

State. A state of the United States of America and the District of Columbia.

 

State Regulator. See §7.15(a).

 

Subordination of Advisory Agreement. The First Amended and Restated
Subordination of Advisory Fees dated as of the date hereof and entered into
among the Agent, REIT, the Borrower and the Advisor evidencing the subordination
of the advisory fees payable by the Borrower to the Advisor to the Obligations,
as the same may be amended, restated, supplemented or otherwise modified in
accordance with the terms hereof.

 

32

 

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of REIT.

 

Subsidiary Guarantor. Each Subsidiary of the Borrower which is or becomes a
Guarantor pursuant to §5.2.

 

Swing Loan. See §2.5(a).

 

Swing Loan Commitment. An amount equal to Twenty Five Million and No/100 Dollars
($25,000,000), as the same may be changed from time to time in accordance with
the terms of this Agreement.

 

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Note. See §2.5(b).

 

Term Base Rate Loans. The Term Loans bearing interest by reference to the Base
Rate.

 

Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.

 

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, made by the Term Loan Lenders hereunder.

 

Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to the Borrower.

 

Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

 

Term Loan Commitment Period. See §2.2(a).

 

Term Loan Lenders. Collectively, the Lenders which have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.

 

Term Loan Maturity Date. July 24, 2018 or such earlier date on which the Loans
shall become due and payable pursuant to the terms hereof.

 

33

 

 

Term Loan Note. A promissory note made by the Borrower in favor of a Term Loan
Lender in the principal face amount equal to such Term Loan Lender’s Term Loan
Commitment, in substantially the form of Exhibit B hereto.

 

Third-Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which the Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Unencumbered Pool Asset.

 

Titled Agents. The Arranger or any syndication or documentation agent.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Seven
Hundred Fifty-Five Million and No/100 Dollars ($755,000,000.00). The Total
Commitment may increase in accordance with §2.11.

 

Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Two Hundred
Fifty-Five Million and No/100 Dollars ($255,000,000.00). The Total Revolving
Credit Commitment may increase in accordance with §2.11.

 

Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Five Hundred Million and No/100 Dollars
($500,000,000.00). The Total Term Loan Commitment may increase in accordance
with §2.11.

 

TRICARE. The health care program maintained by the United States of America for
its uniformed service members, retirees and their families.

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Equity Interest, which Equity Interest is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

 

Unencumbered Adjusted NOI. For any period of determination, Adjusted Net
Operating Income from Unencumbered Pool Assets.

 

34

 

 

Unencumbered Debt Service. At any time determined by the Agent, an amount equal
to the annual principal and interest payment sufficient to amortize in full over
a thirty (30) year period a loan amount equal to the aggregate principal balance
of all Unsecured Indebtedness of the REIT and its Subsidiaries determined on a
Consolidated basis (including the Loans and the Letter of Credit Liabilities),
calculated using a per annum interest rate equal to the greatest of (a) the
then-current annual yield on ten (10) year obligations issued by the United
States Treasury most recently prior to the date of determination plus two
hundred fifty (250) basis points (2.50%), (b) the highest interest rate being
paid at the time of such determination hereunder and (c) seven percent (7%)
constant.

 

Unencumbered Debt Service Coverage Ratio. As of any date of determination, the
ratio of Unencumbered Adjusted NOI to Unencumbered Debt Service tested on a
trailing four quarter basis.

 

Unencumbered Pool Assets. Eligible Unencumbered Pool Assets which satisfy all
conditions set forth in §7.20(a) and the Real Estate assets which are accepted
in writing pursuant to §7.20(b), and, in each case, which have been included in
the calculation of the Unencumbered Pool Availability pursuant to §7.20 and not
removed pursuant to §7.20. The initial properties designated by the Borrower to
be Unencumbered Pool Assets are described on Schedule 1.2 hereto.

 

Unencumbered Pool Asset Value. As of the date of determination, without
duplication, the lesser of the following amounts determined individually for
each Unencumbered Pool Asset: (a) the Capitalized Value of such Unencumbered
Pool Asset multiplied by fifty-five percent (55%), and (b) the Property Cost of
such Unencumbered Pool Asset multiplied by fifty-five percent (55%), and the
aggregate Unencumbered Pool Asset Value for all Unencumbered Pool Assets shall
be the sum of such calculations for all of the Unencumbered Pool Assets.

 

Unencumbered Pool Availability. On any date of determination, the Unencumbered
Pool Availability shall be the amount which is the lesser of (a) the maximum
principal amount which, when added to the total outstanding balance of Unsecured
Indebtedness (including the Loans and Letter of Credit Liabilities), would not
exceed the Unencumbered Pool Asset Value as most recently determined under this
Agreement, and (b) the maximum principal amount which when added to the total
outstanding balance of Unsecured Indebtedness (including the Loans and Letter of
Credit Liabilities) would not cause the Unencumbered Debt Service Coverage Ratio
to be less than 1.5 to 1.0.

 

Unencumbered Pool Certificate. See §7.4(c).

 

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

 

Unsecured Indebtedness. With respect to the REIT and its Subsidiaries as of any
date of determination, the Indebtedness of such Persons which is not Secured
Indebtedness and the Equity Percentage of Unsecured Indebtedness of such
Persons’ Unconsolidated Affiliates.

 

35

 

 

Wholly-Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.

 

§1.2        Rules of Interpretation.

 

(a)          A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)          The singular includes the plural and the plural includes the
singular.

 

(c)          A reference to any law includes any amendment or modification of
such law.

 

(d)          A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)          Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)          The words “include”, “includes” and “including” are not limiting.

 

(g)          The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 

(h)          All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)          Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)          The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(k)          In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or the Agent, the
Borrower, the Guarantors, the Agent and the Lenders shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Majority Lenders in their good faith judgment. Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Majority Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

 

36

 

 

(l)          Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

(m)          To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then the qualifier “in all
material respects” contained in §§2.12(a)(iv), 2.13(c)(iii), 7.20(a)(ii), 10.8
and 11.2 shall not apply with respect to any such representations and
warranties.

 

§2.          THE CREDIT FACILITY.

 

§2.1         Revolving Credit Loans.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
each of the Revolving Credit Lenders severally agrees to lend to the Borrower,
and the Borrower may borrow (and repay and reborrow) from time to time between
the Closing Date and the Revolving Credit Maturity Date upon notice by the
Borrower to the Agent given in accordance with §2.7(a), such sums as are
requested by the Borrower for the purposes set forth in §2.9 up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to the lesser of (i) such Lender’s Revolving
Credit Commitment and (ii) such Lender’s Revolving Credit Commitment Percentage
of the sum of (A) the Unencumbered Pool Availability minus (B) the sum of (1)
the amount of all outstanding Revolving Credit Loans, Term Loans and Swing
Loans, (2) the aggregate amount of Letter of Credit Liabilities and (3) the
aggregate amount of all other Unsecured Indebtedness; provided, that, in all
events no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Term Loans, Swing Loans
and Letter of Credit Liabilities plus the aggregate amount of all other
Unsecured Indebtedness shall not at any time cause a violation of the covenant
set forth in §9.1. The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Lender’s Revolving Credit Commitment
Percentage. Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions
required of the Borrower set forth in §10 and §11 have been satisfied on the
date of such request. The Agent may assume that the conditions in §10 and §11
have been satisfied unless it receives prior written notice from a Revolving
Credit Lender that such conditions have not been satisfied. No Revolving Credit
Lender shall have any obligation to make Revolving Credit Loans to the Borrower
or participate in Letter of Credit Liabilities in the maximum aggregate
principal outstanding balance of more than the lesser of the amount equal to its
Revolving Credit Commitment Percentage of the Revolving Credit Commitments and
the principal face amount of its Revolving Credit Note.

 

37

 

 

(b)          The Revolving Credit Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit C hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Revolving Credit Note shall be payable to the order of each
Revolving Credit Lender in the principal amount equal to such Revolving Credit
Lender’s Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Revolving Credit Lender, plus interest accrued thereon, as
set forth below. The Borrower irrevocably authorizes the Agent to make or cause
to be made, at or about the time of the Drawdown Date of any Revolving Credit
Loan or the time of receipt of any payment of principal thereof, an appropriate
notation on the Agent’s Record reflecting the making of such Revolving Credit
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Revolving Credit Loans set forth on the Agent’s Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to each
Revolving Credit Lender, but the failure to record, or any error in so
recording, any such amount on the Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any Revolving Credit Note
when due. By delivery of this Agreement and any Revolving Credit Note, there
shall not be deemed to have occurred, and there has not otherwise occurred, any
payment, satisfaction or novation of the Indebtedness evidenced by the Original
Credit Agreement or the “Revolving Credit Notes” described in the Original
Credit Agreement, which Indebtedness is instead allocated among the Revolving
Credit Lenders as of the date hereof in accordance with their respective
Revolving Credit Commitment Percentages, and is evidenced by this Agreement and
any Revolving Credit Notes, and the Revolving Credit Lenders shall as of the
date hereof make such adjustments to the outstanding Revolving Credit Loans of
such Revolving Credit Lenders so that such outstanding Revolving Credit Loans
are consistent with their respective Revolving Credit Commitment Percentages.
Any and all Revolving Credit Notes or Swing Loan Notes issued on the Closing
Date in connection with this Agreement to Lenders holding Revolving Credit Notes
or Swing Loan Notes issued under the Original Credit Agreement replace and are
in lieu of such Revolving Credit Notes or Swing Loan Notes issued under the
Original Credit Agreement.

 

38

 

 

§2.2         Commitment to Lend Term Loan.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
each of the Term Loan Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow from time to time up to a maximum of four (4) times during
the period beginning on the Closing Date and ending on the date that is hundred
eighty (180) days after the Closing Date (the “Term Loan Commitment Period”),
upon notice by the Borrower to the Agent given in accordance with §2.7(b), such
sums as are requested by the Borrower for the purposes set forth in §2.9 up to a
maximum aggregate principal amount outstanding (after giving effect to all
amounts requested) at any one time equal to the lesser of (i) such Lender’s Term
Loan Commitment and (ii) such Lender’s Term Loan Commitment Percentage of the
sum of (A) the Unencumbered Pool Availability minus (B) the sum of (1) the
amount of all outstanding Revolving Credit Loans, Term Loans and Swing Loans,
(2) the aggregate amount of Letter of Credit Liabilities and (3) the aggregate
amount of all other Unsecured Indebtedness; provided, that, in all events no
Default or Event of Default shall have occurred and be continuing; and provided,
further, that the outstanding principal amount of the Term Loans (after giving
effect to all amounts requested), Revolving Credit Loans, Swing Loans and Letter
of Credit Liabilities plus the aggregate amount of all other Unsecured
Indebtedness shall not at any time cause a violation of the covenant set forth
in §9.1. Except for any additional Term Loans made as a result of any increase
in the Total Term Loan Commitment pursuant to §2.11, Borrower shall not have the
right to draw down any Term Loans after the Term Loan Commitment Period has
expired. In addition, any additional Term Loans made as a result of any increase
in the Total Term Loan Commitments pursuant to §2.11 shall be made on the
applicable Commitment Increase Date and each Term Loan Lender which elects to
increase its or acquire a Term Loan Commitment pursuant to §2.11 severally and
not jointly agrees to make a Term Loan to the Borrower in an amount equal to (a)
with respect to any existing Term Loan Lender, the amount by which such Lender’s
Term Loan Commitment increases on the applicable Commitment Increase Date and
(b) with respect to any new Term Loan Lender, the amount of such new Lender’s
Term Loan Commitment. Each request for a Term Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions required
of the Borrower set forth in §10 and §11 have been satisfied on the date of such
request. The Agent may assume that the conditions in §10 and §11 have been
satisfied unless it receives prior written notice from a Term Loan Lender that
such conditions have not been satisfied. No Term Loan Lender shall have any
obligation to make Term Loans to the Borrower in the maximum aggregate principal
outstanding balance of more than the lesser of the amount equal to its Term Loan
Commitment Percentage of the Term Loan Commitments and the principal face amount
of its Term Loan Note.

 

(b)          The Term Loans shall be made pro rata in accordance with each Term
Loan Lender’s Term Loan Commitment Percentage and be evidenced by the Term Loan
Notes. The Borrower irrevocably authorizes Agent to make or cause to be made, at
or about the time of the Drawdown Date of any Term Loan or the time of receipt
of any payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Term Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Term Loans set forth on Agent’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to each Term Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any Term Loan Note to make
payments of principal of or interest on any Term Loan Note when due.

 

§2.3         Unused Fee; Facility Fee.

 

(a)          Revolving Credit Loan Unused and Facility Fee.

 

39

 

 

(i)          The Borrower agrees to pay to the Agent for the account of the
Revolving Credit Lenders (other than a Defaulting Lender for such period of time
as such Revolving Credit Lender is a Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages a facility unused fee
calculated at the rate per annum as set forth below on the average daily amount
by which the Total Revolving Credit Commitment exceeds the outstanding principal
amount of Revolving Credit Loans, Letter of Credit Liabilities and Swing Loans,
during each calendar quarter or portion thereof commencing on the date hereof
and ending on the Revolving Credit Maturity Date. The facility unused fee shall
be calculated for each day based on the ratio (expressed as a percentage) of (a)
the average daily amount of the outstanding principal amount of the Revolving
Credit Loans (other than Revolving Credit Loans made by a Defaulting Lender),
Letter of Credit Liabilities and Swing Loans during such quarter to (b) the
Total Revolving Credit Commitment (other than Revolving Credit Commitments made
by a Defaulting Lender), and if such ratio is less than fifty percent (50%), the
facility unused fee shall be payable at the rate of 0.25%, and if such ratio is
equal to or greater than fifty percent (50%), the facility unused fee shall be
payable at the rate of 0.15%. The facility unused fee shall be payable quarterly
in arrears on the first day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date.

 

(ii)         From and after the date that Agent receives written notice that
REIT has first obtained an Investment Grade Rating and that Borrower or REIT has
elected to use such Investment Grade Rating as the basis for the Applicable
Margin, the unused fee shall no longer accrue (but any accrued unused fee shall
be payable as provided in §2.3(a)(i)), and from and thereafter, the Borrower
agrees to pay to the Agent for the account of the Lenders in accordance with
their respective Revolving Credit Commitment Percentages a facility fee (the
“Facility Fee”) calculated at the rate per annum set forth below based upon the
applicable Credit Rating Level on the Total Revolving Credit Commitment:

  

Credit Rating Level  Facility Fee Rate  Credit Rating Level 1   0.12% Credit
Rating Level 2   0.15% Credit Rating Level 3   0.175% Credit Rating Level 4 
 0.225% Credit Rating Level 5   0.30% Credit Rating Level 6   0.35%

 

40

 

 

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.

 

(b)          Term Loan Unused Fee. During the Term Loan Commitment Period, the
Borrower agrees to pay to the Agent for the account of the Term Loan Lenders
(other than a Defaulting Lender for such period of time as such Term Loan Lender
is a Defaulting Lender) in accordance with their respective Term Loan Commitment
Percentages a term loan facility unused fee calculated for each day at the rate
of 0.25% per annum on the average daily amount by which the Total Term Loan
Commitment exceeds the outstanding principal amount of Term Loans. The term loan
facility unused fee shall be payable quarterly in arrears on the first day of
each calendar quarter for the immediately preceding calendar quarter or portion
thereof.

 

§2.4        Reduction and Termination of the Revolving Credit Commitments.  The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to (a) reduce by $5,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the Total Revolving Credit Commitment be reduced in such manner to
an amount less than $100,000,000.00) or (b) terminate entirely the Revolving
Credit Commitments, whereupon the Revolving Credit Commitments of the Revolving
Credit Lenders shall be reduced pro rata in accordance with their respective
Revolving Credit Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated, any such termination or reduction to be
without penalty except as otherwise set forth in §4.7; provided, however, that
no such termination or reduction shall be permitted if, after giving effect
thereto, the sum of Outstanding Revolving Credit Loans, the Outstanding Swing
Loans and the Letter of Credit Liabilities would exceed the Revolving Credit
Commitments of the Revolving Credit Lenders as so terminated or reduced.
Promptly after receiving any notice from the Borrower delivered pursuant to this
§2.4, the Agent will notify the Revolving Credit Lenders of the substance
thereof. Any reduction of the Revolving Credit Commitments shall also result in
a proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of Letters of Credit and the Swing Loan
Commitment shall automatically decrease by an amount equal to ten percent (10%)
of the applicable reduction of the Total Revolving Credit Commitment. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Agent for the respective accounts of the Revolving Credit Lenders the full
amount of any facility fee under §2.3 then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated.

 

41

 

 

§2.5         Swing Loan Commitment.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
the Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and
the Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Revolving
Credit Maturity Date upon notice by the Borrower to the Swing Loan Lender given
in accordance with this §2.5, such sums as are requested by the Borrower for the
purposes set forth in §2.9 in an aggregate principal amount at any one time
outstanding not exceeding the Swing Loan Commitment; provided that in all events
(i) no Default or Event of Default shall have occurred and be continuing; and
(ii) the outstanding principal amount of the Revolving Credit Loans and Swing
Loans (after giving effect to all amounts requested) plus Letter of Credit
Liabilities shall not at any time exceed the lesser of (A) the Total Revolving
Loan Commitment and (B) the Unencumbered Pool Availability minus the sum of (i)
the amount of all outstanding Term Loans and (ii) the aggregate amount of all
other Unsecured Indebtedness, or cause a violation of the covenant set forth in
§9.1. Notwithstanding anything to the contrary contained in this §2.5, the Swing
Loan Lender shall not be obligated to make any Swing Loan at a time when any
other Revolving Credit Lender is a Defaulting Lender, unless the Swing Loan
Lender is satisfied that the participation therein will otherwise be fully
allocated to the Revolving Credit Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall not participate
therein, except to the extent the Swing Loan Lender has entered into
arrangements with the Borrower or such Defaulting Lender that are satisfactory
to the Swing Loan Lender in its good faith determination to eliminate the Swing
Loan Lender’s Fronting Exposure with respect to any such Defaulting Lender,
including the delivery of cash collateral. Swing Loans shall constitute
“Revolving Credit Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §§10 and 11 have been satisfied on the date
of such funding. The Swing Loan Lender may assume that the conditions in §§10
and 11 have been satisfied unless the Swing Loan Lender has received written
notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and the Borrower hereby agrees (to
the extent not repaid as contemplated by §2.5(d)) to repay each Swing Loan on or
before the date that is five (5) Business Days from the date such Swing Loan was
provided. A Swing Loan may not be refinanced with another Swing Loan.

 

(b)          The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit D hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below. The Borrower irrevocably authorizes the Swing
Loan Lender to make or cause to be made, at or about the time of the Drawdown
Date of any Swing Loan or at the time of receipt of any payment of principal
thereof, an appropriate notation on the Swing Loan Lender’s Record reflecting
the making of such Swing Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Swing Loans set forth on the Swing Loan
Lender’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to the Swing Loan Lender, but the failure to record, or any
error in so recording, any such amount on the Swing Loan Lender’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
the Swing Loan Note to make payments of principal of or interest on any Swing
Loan Note when due.

 

42

 

 

(c)          The Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than 11:00
a.m. (Cleveland time) on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $1,000,000.00)
and providing the wire instructions for the delivery of the Swing Loan proceeds.
The Loan Request shall also contain the statements and certifications required
by §2.7(a) and (b). Each such Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the Base Rate plus the
Applicable Margin. The proceeds of the Swing Loan will be disbursed by wire by
the Swing Loan Lender to the Borrower no later than 1:00 p.m. (Cleveland time).

 

(d)          The Swing Loan Lender shall, within five (5) Business Days after
the Drawdown Date with respect to such Swing Loan, request each Revolving Credit
Lender to make a Revolving Credit Loan pursuant to §2.1 in an amount equal to
such Lender’s Revolving Credit Commitment Percentage of the amount of the Swing
Loan outstanding on the date such notice is given. In the event that the
Borrower does not notify the Agent in writing otherwise on or before noon
(Cleveland Time) on the Business Day of the Drawdown Date with respect to such
Swing Loan, the Agent shall notify the Revolving Credit Lenders that such
Revolving Credit Loan shall be a LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such LIBOR Rate Loan will not be in
contravention of any other provision of this Agreement, or if the making of a
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Base Rate Loan. The Borrower hereby
irrevocably authorizes and directs the Swing Loan Lender to so act on its
behalf, and agrees that any amount advanced to the Agent for the benefit of the
Swing Loan Lender pursuant to this §2.5(d) shall be considered a Revolving
Credit Loan pursuant to §2.1. Unless any of the events described in §12.1(g),
12.1(h) or 12.1(i) shall have occurred (in which event the procedures of §2.5(e)
shall apply), each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Loan available to the Swing Loan Lender for the account of the
Swing Loan Lender at the Agent’s Head Office prior to 12:00 noon (Cleveland
time) in funds immediately available no later than one (1) Business Day after
the date such request was made by the Swing Loan Lender just as if the Lenders
were funding directly to the Borrower, so that thereafter such Obligations shall
be evidenced by the Revolving Credit Notes. The proceeds of such Revolving
Credit Loan shall be immediately applied to repay the Swing Loans.

 

(e)          If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date
such Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase
an undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

 

43

 

 

(f)          Whenever at any time after the Swing Loan Lender has received from
any Revolving Credit Lender such Lender’s participation interest in a Swing
Loan, the Swing Loan Lender receives any payment on account thereof, the Swing
Loan Lender will distribute to such Revolving Credit Lender its participation
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Loan Lender any
portion thereof previously distributed by the Swing Loan Lender to it.

 

(g)          Each Revolving Credit Lender’s obligation to fund a Revolving
Credit Loan as provided in §2.5(d) or to purchase participation interests
pursuant to §2.5(e) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Loan Lender, the Borrower or
anyone else for any reason whatsoever; (b) the occurrence or continuance of a
Default or an Event of Default; (c) any adverse change in the condition
(financial or otherwise) of REIT or any of its Subsidiaries; (d) any breach of
this Agreement or any of the other Loan Documents by the Borrower or any
Guarantor or any Lender; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and the
Swing Loan Lender as against such Revolving Credit Lender as a Revolving Credit
Loan which was not funded by the non purchasing Revolving Credit Lender, thereby
making such Revolving Credit Lender a Defaulting Lender. Each Swing Loan, once
so sold or converted, shall cease to be a Swing Loan for the purposes of this
Agreement, but shall be a Revolving Credit Loan made by each Revolving Credit
Lender under its Revolving Credit Commitment.

 

§2.6         Interest on Loans.

 

(a)          Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Base Rate
Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum equal to
the sum of the Base Rate plus the Applicable Margin.

 

(b)          Each LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin.

 

(c)          The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(d)          Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

44

 

 

§2.7         Requests for Loans.

 

(a)          Requests for Revolving Credit Loans. Except with respect to the
initial Revolving Credit Loan on the Closing Date, the Borrower shall give to
the Agent written notice executed by an Authorized Officer in the form of
Exhibit E hereto (or telephonic notice confirmed in writing in the form of
Exhibit E hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Base Rate Loans and two (2) Business Days
prior to the proposed Drawdown Date with respect to LIBOR Rate Loans. Each such
notice shall specify with respect to the requested Revolving Credit Loan the
proposed principal amount of such Revolving Credit Loan, the Type of Revolving
Credit Loan, the initial Interest Period (if applicable) for such Revolving
Credit Loan and the Drawdown Date. Each such notice shall also contain (a) a
general statement as to the purpose for which such advance shall be used (which
purpose shall be in accordance with the terms of §2.9) and (b) a certification
by the chief executive officer, president or chief financial officer of the
Borrower that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of such
Revolving Credit Loan. Promptly upon receipt of any such notice, the Agent shall
notify each of the Revolving Credit Lenders thereof. Each such Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loan requested from the Revolving Credit Lenders
on the proposed Drawdown Date. Nothing herein shall prevent the Borrower from
seeking recourse against any Revolving Loan Lender that fails to advance its
proportionate share of a requested Revolving Credit Loan as required by this
Agreement. Each Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00 in
excess thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $1,000,000.00 in excess thereof;
provided, however, that there shall be no more than six (6) LIBOR Rate Loans
outstanding at any one time.

 

(b)          Requests for Term Loans during Term Loan Commitment Period. For
each Term Loan which Borrower requests during the Term Loan Commitment Period in
accordance with §2.2, except with respect to the initial Term Loan on the
Closing Date, if any, the Borrower shall give to the Agent written notice
executed by an Authorized Officer in the form of Exhibit E-1 hereto (or
telephonic notice confirmed in writing in the form of Exhibit E-1 hereto) by
11:00 a.m. (Cleveland time) one (1) Business Day prior to the proposed Drawdown
Date with respect to Base Rate Loans and two (2) Business Days prior to the
proposed Drawdown Date with respect to LIBOR Rate Loans (a “Term Loan Request”).
Each such notice shall specify with respect to the requested Term Loan the
proposed principal amount of such Term Loan, the Type of Term Loan, the initial
Interest Period (if applicable) for such Term Loan and the Drawdown Date. Each
such notice shall also contain (a) a general statement as to the purpose for
which such Term Loan shall be used (which purpose shall be in accordance with
the terms of §2.9) and (b) a certification by the chief executive officer,
president or chief financial officer of the Borrower that the Borrower and
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of such Term Loan. Promptly upon
receipt of any such notice, the Agent shall notify each of the Term Loan Lenders
thereof. Each such Term Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Term Loan requested from
the Term Loan Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrower from seeking recourse against any Term Loan Lender that
fails to advance its proportionate share of a requested Term Loan as required by
this Agreement. Each Term Loan Request shall be (a) for a Base Rate Loan in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00
in excess thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $1,000,000.00 in excess thereof;
provided, however, that there shall be no more than six (6) LIBOR Rate Loans
outstanding at any one time.

 

45

 

 

§2.8         Funds for Loans.

 

(a)          Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Revolving Credit Loans or Term Loans, each of the Revolving Credit
Loans or Term Loan Lenders, as applicable, will make available to the Agent, at
the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Lender of such
amount, and upon receipt of the documents required by §10 and §11 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Revolving Credit Loans or Term Loans made available to the Agent by the
Lenders, as applicable, by crediting such amount to the account of the Borrower
maintained at the Agent’s Head Office. The failure or refusal of any Revolving
Credit Lender or Term Loan Lender to make available to the Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loans shall not relieve any other Revolving Credit
Lender or Term Loan Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Loans, including any additional Revolving Credit Loans that may
be requested subject to the terms and conditions hereof to provide funds to
replace those not advanced by the Lender so failing or refusing.

 

(b)          Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date that such Lender will not make available to the
Agent such Lender’s Commitment Percentage of a proposed Loan, the Agent may in
its discretion assume that such Lender has made such Loan available to the Agent
in accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

 

§2.9           Use of Proceeds. The Borrower will use the proceeds of the Loans
solely for (a) payment of closing costs in connection with this Agreement, (b)
repayment of Indebtedness, (c) acquisitions of fee simple ownership of Real
Estate or Real Estate subject to a Ground Lease, and (d) general corporate and
working capital purposes.

 

46

 

 

§2.10       Letters of Credit.

 

(a)          Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Closing Date through the day that is
ninety (90) days prior to the Revolving Credit Maturity Date, the Issuing Lender
shall issue such Letters of Credit as the Borrower may request upon the delivery
of a written request in the form of Exhibit F hereto (a “Letter of Credit
Request”) to the Issuing Lender, provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon issuance of such Letter
of Credit, the Letter of Credit Liabilities shall not exceed the Letter of
Credit Sublimit, (iii) in no event shall the sum of the outstanding principal
amount of the Revolving Credit Loans, Swing Loans and Letter of Credit
Liabilities (after giving effect to any requested Letters of Credit) exceed the
lesser of the Total Revolving Credit Commitment and the Unencumbered Pool
Availability minus the sum of (i) the amount of all outstanding Term Loans and
(ii) the aggregate amount of all other Unsecured Indebtedness, or cause a
violation of the covenants set forth in §9.1, (iv) the conditions set forth in
§§10 and 11 shall have been satisfied, and (v) in no event shall any amount
drawn under a Letter of Credit be available for reinstatement or a subsequent
drawing under such Letter of Credit. Notwithstanding anything to the contrary
contained in this §2.10, the Issuing Lender shall not be obligated to issue,
amend, extend, renew or increase any Letter of Credit at a time when any other
Revolving Credit Lender is a Defaulting Lender, unless the Issuing Lender is
satisfied that the participation therein will otherwise be fully allocated to
the Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with the Borrower
or such Defaulting Lender which are satisfactory to the Issuing Lender in its
good faith determination to eliminate the Issuing Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. The Issuing Lender may assume that the conditions in §§10 and 11
have been satisfied unless it receives written notice from a Revolving Credit
Lender that such conditions have not been satisfied. Each Letter of Credit
Request shall be executed by an Authorized Officer of the Borrower. The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of the Borrower. The Issuing Lender shall
have no duty to verify the authenticity of any signature appearing on a Letter
of Credit Request. The Borrower assumes all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender and the Required Revolving Credit
Lenders otherwise consent, the term of any Letter of Credit shall not exceed a
period of time commencing on the issuance of the Letter of Credit and ending one
year after the date of issuance thereof, subject to extension pursuant to an
“evergreen” clause acceptable to the Agent and the Issuing Lender (but in any
event the term shall not extend beyond five (5) Business Days prior to the
Revolving Credit Maturity Date). The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the Total Revolving Credit Commitment as a Revolving Credit
Loan.

 

(b)          Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by the chief financial officer of the Borrower that the Borrower
and Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. The
Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit G attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

 

47

 

 

(c)          The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

 

(d)          Upon the issuance of a Letter of Credit, each Revolving Credit
Lender shall be deemed to have purchased a participation therein from the
Issuing Lender in an amount equal to its respective Revolving Credit Commitment
Percentage of the amount of such Letter of Credit. No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter of Credit.

 

(e)          Upon the issuance of each Letter of Credit, the Borrower shall pay
to the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) of the face
amount of such Letter of Credit (which fee shall not be less than $1,500 in any
event) and an administrative charge of $250, and (ii) for the accounts of the
Revolving Credit Lenders that are Non-Defaulting Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin then applicable to LIBOR Rate Loans on the
face amount of such Letter of Credit. Such fees shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the first day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the Revolving Credit Commitments shall terminate and on the expiration or
return of any Letter of Credit. In addition, the Borrower shall pay to the
Issuing Lender for its own account within five (5) days of demand of the Issuing
Lender the standard issuance, documentation and service charges for Letters of
Credit issued from time to time by the Issuing Lender.

 

48

 

 

(f)          In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Borrower shall reimburse the Issuing Lender by
having such amount drawn treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement (the Borrower being deemed to have requested a
Revolving Credit Base Rate Loan on such date in an amount equal to the amount of
such drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed
in writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). If and to the extent any Revolving Credit Lender shall not
make such amount available on the Business Day on which such draw is funded,
such Revolving Credit Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1%) for each day thereafter. Further, such Revolving Credit Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Credit Loans, amounts due with respect to its
participations in Letters of Credit and any other amounts due to it hereunder to
the Agent to fund the amount of any drawn Letter of Credit which such Revolving
Credit Lender was required to fund pursuant to this §2.10(f) until such amount
has been funded (as a result of such assignment or otherwise). In the event of
any such failure or refusal, the Revolving Credit Lenders not so failing or
refusing shall be entitled to a priority secured position for such amounts as
provided in §12.5. The failure of any Revolving Credit Lender to make funds
available to the Agent in such amount shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make funds available to the Agent
pursuant to this §2.10(f).

 

(g)          If after the issuance of a Letter of Credit pursuant to §2.10(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a
Revolving Credit Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Revolving Credit Lender
will, on the date such Revolving Credit Loan pursuant to §2.10(f) was to have
been made, purchase an undivided participation interest in the Letter of Credit
in an amount equal to its Revolving Credit Commitment Percentage of the amount
of such Letter of Credit. Each Revolving Credit Lender will immediately transfer
to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Revolving Credit Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.

 

(h)          Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

 

(i)          The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

49

 

 

 

(j)          The Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of the Agent or any Lender. None of the foregoing will
affect, impair or prevent the vesting of any of the rights or powers granted to
the Agent, the Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by the Agent, the Issuing Lender or the other
Lenders in good faith will be binding on the Borrower and will not put the
Agent, the Issuing Lender or the other Lenders under any resulting liability to
the Borrower; provided nothing contained herein shall relieve the Issuing Lender
for liability to the Borrower arising as a result of the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

§2.11        Increase in Total Commitment.

 

(a)          Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the
applicable Maturity Date to request one or more increases in the Total Revolving
Credit Commitment such that the Total Revolving Credit Commitment does not
exceed $450,000,000.00 and/or the Total Term Loan Commitment such that the Total
Term Loan Commitment does not exceed $750,000,000.00, by giving written notice
to the Agent (each, an “Increase Notice”; and the amount of such requested
increase is a “Commitment Increase”); provided that any such individual increase
must be in a minimum amount of $25,000,000.00 and increments of $10,000,000.00
in excess thereof unless otherwise approved by the Agent in its sole discretion.
Upon receipt of any Increase Notice, the Agent shall consult with the Arranger
and shall notify the Borrower of the amount of the facility fees to be paid to
any Lenders who increase their respective Commitment in connection with such
increase in the Total Commitment (which shall be in addition to the fees to be
paid to the Arranger pursuant to the Agreement Regarding Fees). If the Borrower
agrees to pay the facility fees so determined, the Agent shall send a notice to
all Lenders (each, an “Additional Commitment Request Notice”) informing them of
the Borrower’s request to increase the Total Commitment and of the facility fees
to be paid with respect thereto. Each Lender who desires to increase its
Commitment upon such terms shall provide the Agent with a written commitment
letter specifying the amount of such increase which it is willing to provide
prior to such deadline as may be specified in the Additional Commitment Request
Notice. If the requested increase is oversubscribed then the Agent and the
Arranger shall allocate the Commitment Increase among the Lenders who provide
such commitment letters on such basis as the Agent and the Arranger shall
determine in their sole discretion. In addition, the Agent, Arranger or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be reasonably acceptable
to the Agent, the Arranger and the Borrower) to become a Lender and provide an
additional Commitment. The Agent shall provide all Lenders with a notice setting
forth the amount, if any, of the additional Commitment to be provided by each
Lender and the revised Commitment Percentages which shall be applicable after
the effective date of the Commitment Increase specified therein (each, a
“Commitment Increase Date”). In no event shall any Lender be obligated to
increase its Commitment.

 

50

 

 

(b)          On any Commitment Increase Date on which the Total Revolving Credit
Commitment is increased, the outstanding principal balance of the Revolving
Credit Loans shall be reallocated among the Revolving Credit Lenders such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans owed to each Revolving Credit Lender shall be equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage (as in
effect after the applicable Commitment Increase Date) of the outstanding
principal amount of all Revolving Credit Loans. The participation interests of
the Revolving Credit Lenders in Swing Loans and Letters of Credit shall be
similarly adjusted. On any Commitment Increase Date on which the Total Revolving
Credit Commitment is increased, each of those Revolving Credit Lenders whose
Revolving Credit Commitment Percentage is increasing shall advance the funds to
the Agent and the funds so advanced shall be distributed among the Revolving
Credit Lenders whose Revolving Credit Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Revolving
Credit Loans. The funds so advanced shall be Revolving Credit Base Rate Loans
until converted to Revolving Credit LIBOR Rate Loans which are allocated among
all Revolving Credit Lenders based on their Revolving Credit Commitment
Percentages.

 

(c)          Upon the effective date of each increase in the Total Commitment
pursuant to this §2.11, (i) the Agent may unilaterally revise Schedule 1.1 to
reflect the name and address, Commitment and Commitment Percentage of each
Lender following such increase and the Borrower shall execute and deliver to the
Agent new Revolving Credit Notes or Term Loan Notes, as applicable, for each
Lender whose Commitment has changed so that the principal amount of such
Lender’s Revolving Credit Note or Term Loan Note shall equal its Commitment,
(ii) the Swing Loan Commitment shall automatically increase to the lesser of (A)
an amount equal to ten percent (10%) of the new Total Revolving Credit
Commitment and (B) the Commitment of the Swing Loan Lender, and the Borrower
shall execute and deliver to the Agent a new Swing Loan Note for the Swing Loan
Lender so that the principal amount of Swing Loan Note shall equal the Swing
Loan Commitment, and (iii) the Letter of Credit Sublimit shall automatically
increase to the lesser of (A) an amount equal to ten percent (10%) of the new
Total Revolving Credit Commitment and (B) the Revolving Credit Commitment of the
Issuing Lender. The Agent shall deliver such replacement Revolving Credit Note,
Term Loan Note and/or Swing Loan Note, as applicable, to the respective Lenders
in exchange for the Revolving Credit Notes, Term Loan Notes and/or Swing Loan
Note replaced thereby which shall be surrendered by such Lenders. Such new
Revolving Credit Notes, Term Loan Notes and/or Swing Loan Note, as applicable,
shall provide that they are replacements for the surrendered Revolving Credit
Notes, Term Loan Notes and/or Swing Loan Note, as applicable, and that they do
not constitute a novation, shall be dated as of the applicable Commitment
Increase Date and shall otherwise be in substantially the form of the replaced
Revolving Credit Notes, Term Loan Notes and/or Swing Loan Note, as applicable.
In connection with the issuance of any new Revolving Credit Notes, Term Loan
Note or a new Swing Loan Note, as applicable, pursuant to this §2.11(c), the
Borrower shall deliver an opinion of counsel, addressed to the Lenders and the
Agent, relating to the due authorization, execution and delivery of such new
Revolving Credit Notes, Term Loan Notes and/or Swing Loan Note, as applicable,
and the enforceability thereof, in form and substance substantially similar to
the opinion delivered in connection with the first disbursement under this
Agreement. The surrendered Revolving Credit Notes, Term Loan Notes and/or Swing
Loan Note, as applicable, shall be canceled and returned to the Borrower.

 

51

 

 

(d)          Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Lenders to increase the Total Commitment
pursuant to this §2.11 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

 

(i)          Payment of Activation Fee. The Borrower shall pay (A) to the Agent
and the Arranger those fees described in and contemplated by the Agreement
Regarding Fees with respect to the applicable Commitment Increase, and (B) to
the Arranger such facility fees as the Lenders who are providing an additional
Commitment, or increasing their respective Commitment, may require to increase
the aggregate Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arranger shall pay to the Lenders
acquiring the increased Commitment certain fees pursuant to their separate
agreement; and

 

(ii)         No Default. On the date any such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default; and

 

(iii)        Representations True. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased; and

 

(iv)        Additional Documents and Expenses. The Borrower and the Guarantors
shall execute and deliver to the Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require in its sole and absolute discretion (including, without limitation, in
the case of the Borrower, a Compliance Certificate, demonstrating compliance
with all covenants, representations and warranties set forth in the Loan
Documents after giving effect to the increase).

 

52

 

 

 

§2.12        Extension of Revolving Credit Maturity Date.

 

(a)          The Borrower shall have the right and option to extend the
Revolving Credit Maturity Date a total of two (2) times for a period of one (1)
year each time upon satisfaction of the following conditions precedent, which
must be satisfied prior to the effectiveness of any extension of the Revolving
Credit Maturity Date:

 

(i)          Extension Request. The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is one hundred fifty (150) days and not later than the date which is
ninety (90) days prior to the Revolving Credit Maturity Date (as determined
without regard to such extension).

 

(ii)         Payment of Extension Fee. The Borrower shall pay to the Agent for
the pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Commitments an extension fee in an amount equal to twenty-five (25)
basis points on the Total Revolving Commitment in effect on the Revolving Credit
Maturity Date (as determined without regard to such extension), which fee shall,
when paid, be fully earned and non-refundable under any circumstances.

 

(iii)        No Default. On the date of such extension there shall exist no
Default or Event of Default.

 

(iv)        Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower and the Guarantors in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
date of such extension.

 

For purposes of clarity, if the Borrower exercises its first right and option as
provided above to extend the Revolving Credit Maturity Date pursuant to this
§2.12 (the “First Extension Option”), the Revolving Credit Maturity Date shall
be extended to July 24, 2017, and if the Borrower subsequently exercises its
second right and option as provided above to extend the Revolving Credit
Maturity Date pursuant to this §2.12 (the “Second Extension Option”), then the
Revolving Credit Maturity Date shall be extended to July 24, 2018. Borrower may
only exercise the Second Extension Option if it has exercised the First
Extension Option in accordance with this §2.12. Any extension option granted
pursuant to this §2.12 shall become effective on the day that all the conditions
in this §2.12 with respect to such extension are satisfied, provided that such
conditions must be satisfied within the time period provided in each such
condition, and, in any event, prior to the Revolving Credit Maturity Date (as
determined without regard to such extension).

 

53

 

 

 

§2.13        Defaulting Lenders.

 

(a)          If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or applicable law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, Required Lenders,
Required Revolving Credit Lenders or all of the Lenders, shall be suspended
during the pendency of such failure or refusal. If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate, (ii) to withhold or setoff and to apply in satisfaction of the defaulted
payment and any related interest, any amounts otherwise payable to such
Defaulting Lender under this Agreement or any other Loan Document and (iii) to
bring an action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall be
applied as set forth in §2.13(d).

 

(b)          Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments. Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender. If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right. If after such fifth Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists) or the Majority
Lenders may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an eligible assignee subject to and in accordance with the
provisions of §18.1 for the purchase price provided for below. No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee. Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement. The purchase price
for the Commitments of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon (but not on
accrued and unpaid fees). Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.13(d).

 

54

 

 

(c)          During any period in which there is a Defaulting Lender, all or any
part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender); provided that (i) each such reallocation
shall be given effect only if, at the time of such reallocation, the conditions
set forth in §§10 and 11 are satisfied or waived in writing (and, unless the
Borrower shall have notified the Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
the time), and (iii) the aggregate obligation of each Revolving Credit Lender
that is a Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Loans shall not exceed the positive difference, if
any, of (A) the Revolving Credit Commitment of that Non-Defaulting Lender minus
(B) the sum of (1) the aggregate outstanding principal amount of the Revolving
Credit Loans of that Lender plus (2) such Lender’s pro rata portion in
accordance with its Revolving Credit Commitment Percentage of outstanding Letter
of Credit Liabilities and Swing Loans. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(d)          Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent (other than with respect to Letter of Credit Liabilities) hereunder;
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lender (with respect to Letter of Credit Liabilities) and/or the Swing
Loan Lender hereunder; third, if so determined by the Agent or requested by the
Issuing Lender or the Swing Loan Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to (x) satisfy obligations of such Defaulting Lender
to fund Loans or participations under this Agreement and (y) be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit or Swing Loan; sixth, to the payment of
any amounts owing to the Agent or the Lenders (including the Issuing Lender and
the Swing Loan Lender) as a result of any judgment of a court of competent
jurisdiction obtained by the Agent or any Lender (including the Issuing Lender
and the Swing Loan Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Revolving Credit Loans, Term Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans, Term Loans or funded participations in Letters of Credit
or Swing Loans were made at a time when the conditions set forth in §§10 and 11,
to the extent required by this Agreement, were satisfied or waived, such payment
shall be applied solely to pay the Revolving Credit Loans or Term Loans of, and
funded participations in Letters of Credit or Swing Loans owed to, all
Non-Defaulting Lenders on a pro rata basis until such time as all Revolving
Credit Loans, Term Loans and funded and unfunded participations in Letters of
Credit and Swing Loans are held by the Revolving Credit Lenders and Term Loan
Lenders, as applicable, pro rata in accordance with their Revolving Credit
Commitment Percentages or Term Loan Commitment Percentages, as applicable,
without regard to §2.13(c), prior to being applied to the payment of any
Revolving Credit Loans or Term Loans of, or funded participations in Letters of
Credit or Swing Loans owed to, such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this §2.13(d) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto, and to the
extent allocated to the repayment of principal of the Loan, shall not be
considered outstanding principal under this Agreement.

 

55

 

 

(e)          Within five (5) Business Days of demand by the Issuing Lender or
the Swing Loan Lender from time to time, the Borrower shall deliver to the Agent
for the benefit of the Issuing Lender and the Swing Loan Lender cash collateral
in an amount sufficient to cover all Fronting Exposure with respect to the
Issuing Lender and the Swing Loan Lender (after giving effect to §§2.5(a),
2.10(a) and 2.13(c)) on terms satisfactory to the Issuing Lender and/or the
Swing Loan Lender in its good faith determination (and such cash collateral
shall be in Dollars). Any such cash collateral shall be deposited in the
Collateral Account as collateral (solely for the benefit of the Issuing Lender
and/or the Swing Loan Lender) for the payment and performance of each Defaulting
Lender’s pro rata portion in accordance with their respective Revolving Credit
Commitment Percentages of outstanding Letter of Credit Liabilities and Swing
Loans. Moneys in the Collateral Account deposited pursuant to this §2.13(e)
shall be applied by the Agent to reimburse the Issuing Lender and/or the Swing
Loan Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective Revolving Credit Commitment Percentages of any
funding obligation with respect to a Letter of Credit or Swing Loan which has
not otherwise been reimbursed by the Borrower or such Defaulting Lender.

 

(f)         (i)          Each Lender that is a Defaulting Lender shall not be
entitled to receive any Facility Fee or unused fee pursuant to §2.3 for any
period during which that Lender is a Defaulting Lender.

 

(ii)         Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Lender is a Defaulting Lender.

 

(iii)        With respect to any facility unused fee, term loan facility unused
fee, Facility Fee or Letter of Credit fees not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that is a Revolving Credit Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to §2.13(c),
(y) pay to the Issuing Lender and the Swing Loan Lender the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swing Loan Lender’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay any remaining amount of any such fee.

 

56

 

 

(g)          If the Borrower (so long as no Default or Event of Default exists)
and the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

§3.          REPAYMENT OF THE LOANS.

 

§3.1         Stated Maturity

 

The Borrower promises to pay on the Revolving Credit Maturity Date and there
shall become absolutely due and payable on the Revolving Credit Maturity Date
all of the Revolving Credit Loans, Swing Loans and other Letter of Credit
Liabilities Outstanding on such date, together with any and all accrued and
unpaid interest thereon.

 

The Borrower promises to pay on the Term Loan Maturity Date and there shall
become absolutely due and payable on the Term Loan Maturity Date all of the Term
Loans Outstanding on such date, together with any and all accrued and unpaid
interest thereon.

 

§3.2         Mandatory Prepayments. If at any time (i) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the lesser of (A) the Total Revolving
Credit Commitment or (B) the Unencumbered Pool Availability minus the principal
amount of the Outstanding Term Loans and the aggregate principal amount of all
other Unsecured Indebtedness, or (ii) the sum of the aggregate outstanding
principal amount of the Revolving Credit Loans, the Term Loans, the Swing Loans
and the Letter of Credit Liabilities exceeds the lesser of (A) Total Commitment
or (B) the Unencumbered Pool Availability minus the aggregate principal amount
of all other Unsecured Indebtedness, then the Borrower shall, within five (5)
Business Days of such occurrence pay the amount of such excess to the Agent for
the respective accounts of the Revolving Credit Lenders (in the case of clause
(i)(A)) or all of the Lenders (in the case of clauses (i)(B) and (ii)), as
applicable, for application to the Revolving Credit Loans and Term Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.7,
and deposit in the Collateral Account and pledge to Agent cash in any additional
amount necessary to secure the Outstanding Letter of Credit Liabilities, except
that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.

 

57

 

 

§3.3          Optional Prepayments.

 

(a)          The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans, Term Loans and Swing Loans, as
a whole or in part, at any time without penalty or premium; provided, that if
any prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to
this §3.3 is made on a date that is not the last day of the Interest Period
relating thereto, such prepayment shall be accompanied by the payment of any
amounts due pursuant to §4.7.

 

(b)          The Borrower shall give the Agent, no later than 10:00 a.m.
(Cleveland time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent).
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.

 

§3.4          Partial Prepayments. Each partial prepayment of the Loans under
§3.3 shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied first to the principal of any Outstanding
Swing Loans, then, in the absence of instruction by the Borrower, first to the
principal of any Outstanding Revolving Credit Loans and then to the principal of
any Outstanding Term Loans (and with respect to each category of Loans, first to
the principal of Base Rate Loans, and then to the principal of LIBOR Rate
Loans).

 

§3.5          Effect of Prepayments. Amounts of the Revolving Credit Loans
prepaid under §§3.2 and 3.3 prior to the Maturity Date may be reborrowed as
provided in §2. Any portion of the Term Loans that is prepaid may not be
reborrowed.

 

§4.          CERTAIN GENERAL PROVISIONS.

 

§4.1          Conversion Options.

 

(a)          The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans or Term Loans to a Revolving Credit Loan or
Term Loan, respectively, of another Type and such Revolving Credit Loans or Term
Loans shall thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan,
as applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to
a LIBOR Rate Loan, the Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$1,000,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than six (6) LIBOR Rate Loans outstanding at any
one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing. All or any part of
the outstanding Revolving Credit Loans or Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $1,000,000.00 or an
integral multiple of $100,000.00 or a LIBOR Rate Loan in a principal amount of
less than $1,000,000.00 or an integral multiple of $1,000,000.00. On the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

58

 

  

(b)          Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

 

(c)          In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan with an Interest Period of one month, provided that no circumstance
exists which would preclude Borrower from obtaining a LIBOR Rate Loan, or if
Borrower would be precluded from obtaining a LIBOR Rate Loan, it shall be
converted to a Base Rate Loan at the end of the applicable Interest Period.

 

§4.2          Fees. The Borrower agrees to pay to KeyBank, the Agent and the
Arranger for their own account certain fees for services rendered or to be
rendered in connection with the Loans as provided pursuant to that certain fee
letter dated April 17, 2013 among the Borrower, KeyBank and Keybanc Capital
Markets, Inc. (the “Agreement Regarding Fees”). All such fees shall be fully
earned when paid and nonrefundable under any circumstances.

 

§4.3          Funds for Payments.

 

(a)          All payments of principal, interest, facility fees, Letter of
Credit fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Lenders and the Agent, as the case may be, at the Agent’s Head Office,
not later than 2:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in immediately available funds. The Agent is
hereby authorized to charge the accounts of the Borrower with KeyBank set forth
on Schedule 4.3, on the dates when the amount thereof shall become due and
payable, with the amounts of the principal of and interest on the Loans and all
fees, charges, expenses and other amounts owing to the Agent and/or the Lenders
(including the Swing Loan Lender) under the Loan Documents. Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.

 

59

 

  

(b)          All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower to deduct or withhold with respect to any amount
payable by it hereunder or under any of the other Loan Documents (other than any
deduction or withholding with respect to Excluded Taxes), the Borrower will pay
to the Agent, for the account of the Lenders (including the Swing Loan Lender)
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon the Borrower. If any such Lender,
to the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Agent may withhold from any payments to be made to such
Lender under any of the Loan Documents such amounts as are required by the Code.
If any Governmental Authority asserts that the Agent or the Borrower (as to the
Borrower, with respect to Excluded FATCA Taxes only) did not properly withhold
or backup withhold, as the case may be, any tax or other amount from payments
made to or for the account of any Lender due to such Lender’s failure to deliver
such forms or documentation, such Lender shall indemnify the Agent and/or the
Borrower (as to the Borrower, with respect to Excluded FATCA Taxes only)
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent or by the Borrower (as to the
Borrower, with respect to Excluded FATCA Taxes only) under this §4.3, and costs
and expenses (including all reasonable fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent and the Borrower (as to the
Borrower, with respect to Excluded FATCA Taxes only). The obligation of the
Lenders under this §4.3(b) shall survive the termination of the Commitments,
repayment of all Obligations and all the resignation or replacement of the
Agent. Without limitation of this §4.3(b), if a payment made to a Lender under
any Loan Document would be subject to United States federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting and document provision requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested by either, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower and/or the Agent as may be necessary for
the Borrower and the Agent to comply with their obligations under FATCA, to
determine that such Lender has or has not complied with such Lender obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under any other Loan
Document.

 

60

 

 

(c)          Each Lender that is not a United States Person as defined in
Section 7701(a)(30) of the Code (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower and Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or Agent) with
such duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of (i) an income
tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender and
allows the Borrower and Agent to determine the withholding or deduction required
to be made. Each Lender that is a United States Person as defined under Section
7701(a)(30) of the Code shall provide the Borrower and Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower and Agent), duly
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax. Each Lender agrees
that if any form or certification it previously delivered pursuant to this
§4.3(c) expires or becomes obsolete or inaccurate in any respect, it shall
promptly update such form or certification or promptly notify the Borrower and
Agent in writing of its legal inability to do so. In the event that the Borrower
shall have delivered the certificates or vouchers described above for any
payments made by the Borrower and such Lender receives a refund of any taxes
paid by the Borrower pursuant to §4.3(b) or §15, such Lender will pay to the
Borrower the amount of such refund promptly upon receipt thereof; provided that
if at any time thereafter such Lender is required to return such refund, the
Borrower shall promptly repay to such Lender the amount of such refund.

 

(d)          The obligations of the Borrower to the Lenders under this Agreement
with respect to Letters of Credit (and of the Lenders to make payments to the
Issuing Lender with respect to Letters of Credit and to the Swing Loan Lender
with respect to Swing Loans) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrower, any Guarantor or any of their Subsidiaries or Affiliates
and any beneficiary or transferee of any Letter of Credit; (vi) any irregularity
in the transaction with respect to which any Letter of Credit is issued,
including any fraud by the beneficiary or any transferee of such Letter of
Credit; (vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a final non-appealable judgment of court of
competent jurisdiction; (viii) any non-application or misapplication by the
beneficiary of a Letter of Credit of the proceeds of such Letter of Credit; (ix)
the legality, validity, form, regularity or enforceability of the Letter of
Credit; (x) the failure of any payment by the Issuing Lender to conform to the
terms of a Letter of Credit (if, in the Issuing Lender’s good faith judgment,
such payment is determined to be appropriate); (xi) the surrender or impairment
of any security for the performance or observance of any of the terms of any of
the Loan Documents; (xii) the occurrence of any Default or Event of Default; and
(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that such circumstance or happening under this
clause (xiii) shall not have occurred as a result of gross negligence or willful
misconduct on the part of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction.

 

61

 

  

§4.4           Computations.  All computations of interest on the Base Rate
Loans to the extent applicable shall be based on a three hundred sixty-five
(365) or three hundred sixty-six (366)-day year, as applicable, and paid for the
actual number of days elapsed. All other computations of interest on the Loans
and of other fees to the extent applicable shall be based on a 360-day year and
paid for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The Outstanding Loans and Letter of Credit Liabilities as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

 

§4.5           Suspension of LIBOR Rate Loans.  In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

§4.6           Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

62

 

  

§4.7          Additional Interest.  If any LIBOR Rate Loan or any portion
thereof is repaid or is converted to a Base Rate Loan for any reason on a date
which is prior to the last day of the Interest Period applicable to such LIBOR
Rate Loan, or if repayment of the Loans has been accelerated as provided in
§12.1, or if the Borrower fails to draw down on the first day of the applicable
Interest Period any amount as to which the Borrower has elected a LIBOR Rate
Loan, the Borrower will pay to the Agent upon demand for the account of the
applicable Lenders in accordance with their respective Commitment Percentages
(or to the Swing Loan Lender with respect to a Swing Loan), in addition to any
amounts of interest otherwise payable hereunder, the Breakage Costs. The
Borrower understands, agrees and acknowledges the following: (a) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

 

§4.8          Additional Costs, Etc.  Notwithstanding anything herein to the
contrary, if any present or future applicable law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time (or from time to
time) hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

 

(a)          subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (except for taxes covered by §4.3 and any Excluded Taxes
payable by such Lender or the Agent), or

 

(b)          materially change the basis of taxation (except for taxes covered
by §4.3 and any Excluded Taxes payable by such Lender or the Agent) of payments
to any Lender of the principal of or the interest on any Loans or any other
amounts payable to any Lender under this Agreement or the other Loan Documents,
or

 

(c)          impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law and which are not already reflected in
any amounts payable by the Borrower hereunder) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Lender, or

 

63

 

  

(d)          impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:

 

(i)          to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans, the Letters of Credit or
such Lender’s Commitment, or

 

(ii)         to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender’s Commitment or
any of the Loans or the Letters of Credit, or

 

(iii)        to require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,

 

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

 

§4.9           Capital Adequacy.  If after the date hereof any Lender determines
that (a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender. For purposes of §4.8 and
this §4.9, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, publications, orders, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

 

64

 

  

§4.10         Breakage Costs.  The Borrower shall pay all Breakage Costs
required to be paid by it pursuant to this Agreement and incurred from time to
time by any Lender upon demand within fifteen (15) days from receipt of written
notice from the Agent, or such earlier date as may be required by this
Agreement.

 

§4.11         Default Interest.  Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to two percent (2.0%)
above an amount equal to the sum of the Base Rate plus the Applicable Margin in
effect from time to time (the “Default Rate”), until such amount shall be paid
in full (after as well as before judgment), and the fee payable with respect to
Letters of Credit shall be increased to a rate equal to two percent (2%) above
the Letter of Credit fee that would otherwise be applicable to such time, or if
any of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.

 

§4.12         Certificate.  A certificate setting forth any amounts payable
pursuant to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be conclusive in the absence of manifest error, and shall
be promptly provided to the Agent and the Borrower upon their written request.

 

§4.13         Limitation on Interest.  Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among the Borrower, the Guarantors, the Lenders and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations, such excess shall be refunded to the Borrower. All interest paid or
agreed to be paid to the Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations (including the period
of any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
§4.13 shall control all agreements between or among the Borrower, the
Guarantors, the Lenders and the Agent.

 

65

 

  

§4.14         Certain Provisions Relating to Increased Costs and Non-Funding
Lenders.  If a Lender gives notice of the existence of the circumstances set
forth in §4.8 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §§4.3(b) (as a
result of the imposition of U.S. withholding taxes on amounts paid to such
Lender under this Agreement), 4.8, 4.9, or 15(b), then, upon request of the
Borrower, such Lender, as applicable, shall use reasonable efforts to designate
another of such Lender’s offices, branches or affiliates for funding or booking
its Loans hereunder or assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the reasonable judgment of such
Lender, such designation or assignment (i) would eliminate or reduce such
amounts payable or (ii) would not subject Lender to any unreimbursed costs or
expenses and would not otherwise be disadvantageous to Lender; the Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in §4.8 or has requested payment or compensation for
any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §§4.3(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), 4.8, 4.9 or 15(b) and
following the request of the Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”), or (b)
has failed to make available to Agent its pro rata share of any Loan or
participation in a Letter of Credit or Swing Loan and such failure has not been
cured (a “Non-Funding Lender”), then, within thirty (30) days after such notice
or request for payment or compensation or failure to fund, as applicable, the
Borrower shall have the one-time right as to such Affected Lender or Non-Funding
Lender, as applicable, to be exercised by delivery of written notice delivered
to the Agent and the Affected Lender or Non-Funding Lender, as applicable,
within thirty (30) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitments and assign its Loans. The Agent shall
promptly notify the remaining Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitments and
Loans, pro rata based upon their relevant Commitment Percentages, of the
Affected Lender or Non-Funding Lender, as applicable (or if any of such Lenders
does not elect to purchase its pro rata share, then to such remaining Lenders in
such proportion as approved by the Agent). In the event that the Lenders do not
elect to acquire all of the Affected Lender’s or Non-Funding Lender’s
Commitments and Loans, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Affected Lender or Non-Funding Lender, as applicable, the Affected Lender’s
or Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest. The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitments and
Loans shall equal any and all amounts outstanding and owed by the Borrower to
the Affected Lender or Non-Funding Lender, as applicable, including principal,
prepayment premium or fee, and all accrued and unpaid interest or fees.

 

66

 

 

§4.15         Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to the foregoing §§4.3, 4.8
and 4.9 shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation, provided that Borrower shall not be required
to compensate a Lender or the Issuing Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies Borrower of the eligible
circumstances giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the change in law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

§5.          UNSECURED OBLIGATIONS; GUARANTY.

 

§5.1           Unsecured Obligations.  The Lenders have agreed to make the Loans
to the Borrower and issue Letters of Credit for the account of the Borrower on
an unsecured basis. Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.

 

§5.2           Additional Subsidiary Guarantors.  In the event that the Borrower
shall request that certain Real Estate of a Wholly Owned Subsidiary of the
Borrower be included as an Unencumbered Pool Asset, the Borrower shall as a
condition thereto, in addition to the requirements of §7.20, cause each such
Wholly Owned Subsidiary to execute and deliver to Agent a Joinder Agreement, and
such Subsidiary shall become a Guarantor hereunder and thereunder. In addition,
in the event any Subsidiary of REIT shall constitute a Material Subsidiary, the
Borrower shall cause such Subsidiary, as a condition to such Subsidiary’s
becoming a guarantor or other obligor with respect to such other Unsecured
Indebtedness described therein, cause each such Subsidiary to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Guarantor hereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents, to be a
Guarantor hereunder and thereunder and to execute the Contribution Agreement.
The Borrower shall further cause all representations, covenants and agreements
in the Loan Documents with respect to the Guarantors to be true and correct with
respect to each such Subsidiary. In connection with the delivery of such Joinder
Agreement, the Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.

 

§5.3           Release of a Subsidiary Guarantor.  The Borrower may request in
writing that the Agent release, and upon receipt of such request the Agent shall
release (subject to the terms hereof), a Subsidiary Guarantor from the Guaranty
so long as: (a) no Default or Event of Default shall then be in existence or
would occur as a result of such release or the removal of Real Estate referred
to in clause (c) below; (b) the Agent shall have received such written request
at least five (5) Business Days prior to the requested date of release together
with an updated Compliance Certificate and Unencumbered Pool Certificate, each
giving effect to such proposed release; and (c) Borrower shall deliver to Agent
evidence reasonably satisfactory to Agent that (A) the Borrower has disposed of
or simultaneously with such release will dispose of its entire interest in such
Subsidiary Guarantor or that substantially all of the assets of such Subsidiary
Guarantor have been or simultaneously with such release will be disposed of in
compliance with the terms of this Agreement to a Person other than REIT or any
of its Subsidiaries or Affiliates, and the net cash proceeds from such
disposition are being distributed to the Borrower in connection with such
disposition; or (B) if such Subsidiary Guarantor previously directly or
indirectly owned an asset included in the calculation of Unencumbered Pool Asset
Value, all such assets have been removed from the calculation of the
Unencumbered Pool Asset Value in accordance with the terms of the Agreement (and
such Subsidiary Guarantor is not otherwise required by the terms of this
Agreement to be a Guarantor); or (C) such Subsidiary Guarantor does not directly
or indirectly own an asset included in the calculation of the Unencumbered Pool
Asset Value and will not, upon giving effect to such requested release, be a
Material Subsidiary. Delivery by the Borrower to the Agent of any such request
for a release shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Notwithstanding the foregoing, the
foregoing provisions shall not apply to REIT, which may only be released upon
the written approval of Agent and all of the Lenders.

 

67

 

  

§6.          REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1          Corporate Authority, Etc.

 

(a)          Incorporation; Good Standing. REIT is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, and (ii)
is in good standing and is duly authorized to do business in (x) the
jurisdiction of its organization, and (y) the jurisdiction where the
Unencumbered Pool Assets owned or leased by it are located, and (z) in each
other jurisdiction where a failure to be so qualified in such other jurisdiction
could have a Material Adverse Effect.

 

(b)          Subsidiaries. Each of the Guarantors and each of the Subsidiaries
of the Borrower and the Guarantors (i) is a corporation, limited partnership,
general partnership, limited liability company or trust duly organized under the
laws of its State of organization and is validly existing and in good standing
under the laws thereof, (ii) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where it is organized and where an Unencumbered
Pool Asset owned or leased by it is located (to the extent required by
applicable law) and in each other jurisdiction where a failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

 

68

 

 

 

(c)          Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby (i)
are within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to the Agent.

 

(d)          Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

§6.2          Governmental Approvals.  The execution, delivery and performance
of this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained, and filings after the date hereof
of disclosures with the SEC, or as may be required hereafter with respect to
tenant improvements, repairs or other work with respect to any Real Estate.

 

§6.3          Title to Properties.  Except as indicated on Schedule 6.3 hereto,
REIT and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date) subject, in the
case of the fee owned properties (and, with respect to the leased properties,
its leasehold interest in such properties), only to Permitted Liens and, as to
Subsidiaries of the Borrower that are not Subsidiary Guarantors, except for such
defects as individually or in the aggregate have not had and could not
reasonably be expected to have a Material Adverse Effect.

 

§6.4          Financial Statements.  The Borrower has furnished to the Agent:
(a) the consolidated balance sheet of REIT and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by the chief financial officer
of REIT, (b) an unaudited statement of Net Operating Income for each of the
Unencumbered Pool Assets for the period ending March 31, 2013, reasonably
satisfactory in form to the Agent and certified by the chief financial officer
of REIT as fairly presenting the Net Operating Income for such periods, and (c)
certain other financial information relating to the Borrower, the Guarantors and
the Real Estate, including, without limitation, the Unencumbered Pool Assets.
The balance sheet and statements referred to in clauses (a) and (b) above have
been prepared in accordance with generally accepted accounting principles,
except as otherwise expressly noted therein, and fairly present the consolidated
financial condition of REIT and its Subsidiaries as of such dates and the
consolidated results of the operations of REIT and its Subsidiaries for such
periods. There are no liabilities, contingent or otherwise, of REIT or any of
its Subsidiaries involving material amounts not disclosed in said financial
statements and the related notes thereto.

 

69

 

  

§6.5           No Material Changes.  Since the Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition,
operations or business of REIT and its Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of REIT as of the Balance Sheet
Date, or its consolidated statement of income or cash flows for the calendar
year then ended, other than changes in the ordinary course of business that have
not and could not reasonably be expected to have a Material Adverse Effect. As
of the date hereof, except as set forth on Schedule 6.5 hereto, there has
occurred no materially adverse change in the financial condition, operations or
business activities of REIT, its Subsidiaries or any of the Unencumbered Pool
Assets from the condition shown on the statements of income delivered to the
Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had any materially adverse effect either individually or in the
aggregate on the business, prospects, operations or financial condition of REIT
and its Subsidiaries, considered as a whole, or of any of the Unencumbered Pool
Assets.

 

§6.6           Franchises, Patents, Copyrights, Etc.  The Borrower, the
Guarantors and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others,
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

§6.7           Litigation.  Except as stated on Schedule 6.7, there are no
actions, suits, proceedings or investigations of any kind pending or to the
knowledge of the Borrower threatened in writing against the Borrower, any
Guarantor or any of their respective Subsidiaries before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto, or which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 6.7, as of the date hereof, there are no judgments, final
orders or awards outstanding against or affecting the Borrower, any Guarantor,
any of their respective Subsidiaries. No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided. As of the Closing Date, none of the Borrower, any Guarantor or
any of their respective Subsidiaries or to the Borrower or any Guarantor’s
knowledge and operator of any Medical Property, is the subject of an audit by a
Governmental Authority or, to the Borrower’s or any Guarantor’s knowledge, any
investigation or review by a Governmental Authority concerning the violation or
possible violation of any Requirement of Law, including any Healthcare Law.

 

70

 

  

§6.8           No Material Adverse Contracts, Etc.  None of the Borrower, any
Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably be expected to have a Material Adverse
Effect. None of the Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

 

§6.9           Compliance with Other Instruments, Laws, Etc.  None of the
Borrower, any Guarantor or any of their respective Subsidiaries is in violation
of any provision of its charter or other organizational documents, bylaws, or
any agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, except in such instances in which (a) such provision or decree,
order, judgment, statute, license, rule or regulation is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

§6.10         Tax Status.  Each of the Borrower, the Guarantors and their
respective Subsidiaries (a) has made or filed all material federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing, (b)
has paid prior to delinquency all material taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, (c) has paid prior to delinquency all material real estate and
other taxes due or purported to be due with respect to the Unencumbered Pool
Assets and (d) has set aside on its books provisions reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply or such taxes are due, except, in
each case, those which are being contested in good faith by appropriate
procedures diligently conducted as permitted by §7.8. Except as set forth on
Schedule 6.10, there are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers or partners of
such Person know of no basis for any such claim. Except as set forth on
Schedule 6.10, as of the date hereof, there are no material audits pending or to
the knowledge of the Borrower threatened with respect to any tax returns filed
by the Borrower, any Guarantor or their respective Subsidiaries. The taxpayer
identification number for the Borrower and the Guarantors as of the date hereof
are set forth on Schedule 6.10.

 

§6.11         No Event of Default.  No Default or Event of Default has occurred
and is continuing.

 

§6.12         Investment Company Act.  None of the Borrower, the Guarantors nor
any of their respective Subsidiaries is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

§6.13         Reserved.

 

71

 

  

§6.14         Certain Transactions.  Except as disclosed on Schedule 6.14
hereto, none of the partners, officers, trustees, managers, members, directors,
or employees of the Borrower, any Guarantor or any of their respective
Subsidiaries is, nor shall any such Person become, a party to any transaction
with the Borrower, any Guarantor or any of their respective Subsidiaries or
Affiliates (other than for services as partners, managers, members, employees,
officers and directors), including any agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
partner, officer, trustee, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower, a Guarantor or any of their respective Subsidiaries
than those that would be obtained in a comparable arms-length transaction.

 

§6.15         Employee Benefit Plans.  The Borrower, each Guarantor and each
ERISA Affiliate have made all contributions, if any, required under the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code with
respect to each Employee Benefit Plan or Guaranteed Pension Plan. Each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Code. Neither the Borrower, any Guarantor nor any ERISA Affiliate has (a) sought
a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Employee Benefit Plan or Guaranteed Pension Plan, (b) failed to
make or provide for any contribution or payment required by any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan or Guaranteed Pension Plan, which has resulted or
could reasonably be expected to result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the assets of REIT or any of its
Subsidiaries, including, without limitation, any Unencumbered Pool Asset,
constitutes a “plan asset” (within the meaning of 29 C.F.A. Section 2510.3-101,
as modified by Section 3(42) of ERISA) of any Employee Plan, Multiemployer Plan
or Guaranteed Pension Plan. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute non-exempt “prohibited
transactions” (as such term is defined in Section 4975 of the Code or Section
406 of ERISA) that could subject the Borrower, any Guarantor or any of their
respective Subsidiaries to any tax or penalty on prohibited transactions imposed
under Section 4975 of the Code or Section 502(i) of ERISA.

 

§6.16         Disclosure.  All of the representations and warranties made by or
on behalf of the Borrower, the Guarantors and their respective Subsidiaries in
this Agreement and the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects, and neither
the Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor or the Unencumbered Pool Assets (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal,
title commitment, survey, or engineering and environmental reports prepared by
third parties or legal conclusions or analysis provided by the Borrower’s or the
Guarantors’ counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower (except to the extent the related
assumptions were when made manifestly unreasonable).

 

72

 

  

§6.17        Trade Name; Place of Business.  Neither the Borrower nor any
Guarantor uses any trade name and conducts business under any name other than
its actual name set forth in the Loan Documents. As of the date hereof, the
principal place of business of the Borrower is 405 Park Avenue, Fifteenth Floor,
New York, NY 10022.

 

§6.18        Regulations T, U and X.  No portion of any Loan or Letter or Credit
is to be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.19        Environmental Compliance.

 

(a)          None of the Borrower, the Guarantors or their respective
Subsidiaries nor, to the best knowledge of the Borrower, any operator of the
Real Estate, nor, to the best knowledge of the Borrower, any tenant or
operations thereon, is in violation, or alleged violation, of any Environmental
Law, which violation (i) involves Real Estate (other than the Unencumbered Pool
Assets) and has had or could reasonably be expected to have a Material Adverse
Effect or (ii) involves an Unencumbered Pool Asset included in the calculation
of Unencumbered Pool Asset Value and has had or could reasonably be expected,
when taken together with other matters covered by this §6.19 and §8.6, to result
in liability, clean-up, remediation, containment, correction or other costs to
the Borrower or any Guarantor individually or in the aggregate with other
Unencumbered Pool Assets in excess of $1,000,000.00 or could reasonably be
expected to materially adversely affect the operation of or ability to use such
property or the health and safety of the tenants or other occupants of such
property.

 

73

 

 

(b)          None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous
Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case of clause (i) through (iii) above (x) involves Real Estate (other than the
Unencumbered Pool Assets) and has had or could reasonably be expected to have a
Material Adverse Effect or (y) involves an Unencumbered Pool Asset.

 

(c)          (i) since the date of acquisition of title to the Real Estate by
the Borrower, the Guarantors or their respective Subsidiaries, and, to the best
knowledge of the Borrower, prior to such date of acquisition of title, no
portion of such Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of such Real
Estate except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge of the Borrower, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of the Borrower’s, the Guarantors’ and their
respective Subsidiaries’, or the tenants’ or operators’ of the Real Estate,
respective businesses and in accordance with applicable Environmental Laws;
(iii) since the date of acquisition of title to the Real Estate by the Borrower,
the Guarantors or their respective Subsidiaries, and, to the best knowledge of
the Borrower, prior to such date of acquisition of title, there has been no
Release or threatened Release of Hazardous Substances on, upon, into or from
such Real Estate; (iv) to the best knowledge of the Borrower without any
independent investigation, there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) since the date of acquisition of title to the Real Estate
by the Borrower, the Guarantors or their respective Subsidiaries, and, to the
best knowledge of the Borrower, prior to such date of acquisition of title, any
Hazardous Substances that have been generated on any of such Real Estate have
been transported off site in accordance with all applicable Environmental Laws
(except with respect to the foregoing in this §6.19(c) as to (A) any Real Estate
(other than the Unencumbered Pool Assets included in the calculation of
Unencumbered Pool Asset Value) where the foregoing has not had or could not
reasonably be expected to have a Material Adverse Effect and (B) any
Unencumbered Pool Asset included in the calculation of Unencumbered Pool Asset
Value where the foregoing has had or could reasonably be expected, when taken
together with other matters covered by this §6.19 and §8.6, to result in
liability, clean up, remediation, containment, correction or other costs to the
Borrower or any Guarantor individually or in the aggregate with other
Unencumbered Pool Asset Value in excess of $1,000,000.00 or could reasonably be
expected to materially adversely affect the operation of or ability to use such
property or the health and safety of the tenants or other occupants of such
property).

 

74

 

 

(d)          Reserved.

 

(e)          There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities (i)
on or, to the best knowledge of the Borrower, affecting the Real Estate (other
than the Unencumbered Pool Assets) except where such existence has not had or
could not be reasonably be expected to have a Material Adverse Effect, or (ii)
on or, to the best knowledge of the Borrower, affecting an Unencumbered Pool
Asset.

 

(f)          There has been no written claim by any party that any use,
operation, or condition of the Real Estate has caused any nuisance or any other
liability or adverse condition on any other property that remains outstanding or
unresolved, nor to the best of Borrower’s knowledge is there any reasonable
basis for such a claim.

 

§6.20        Subsidiaries; Organizational Structure.  Schedule 6.20(a) sets
forth, as of the date hereof, all of the Subsidiaries of REIT, the form and
jurisdiction of organization of each of the Subsidiaries, and REIT’s direct and
indirect ownership interests therein. Schedule 6.20(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of the Borrower and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest therein
and the other owners of the applicable Unconsolidated Affiliate. As of the date
hereof, no Person owns any legal, equitable or beneficial interest in any of the
Persons set forth on Schedules 6.20(a) and 6.20(b) except as set forth on such
Schedules.

 

§6.21        Leases.  There are no rights to terminate a Ground Lease with
respect to an Unencumbered Pool Asset other than the applicable ground lessor’s
right to terminate by reason of default, casualty, condemnation or other
reasons, in each case as expressly set forth in the applicable Ground Lease.
Each Ground Lease with respect to an Unencumbered Pool Asset is in full force
and effect, and, to the best knowledge of Borrower, no breach or default or
event that with the giving of notice or passage of time would constitute a
breach or default under the applicable Ground Lease with respect to an
Unencumbered Pool Asset (a “Ground Lease Default”) exists or has occurred on the
part of the Borrower or any Guarantor or on the part of the ground lessor under
any such Ground Lease. The Borrower and the Guarantors have not received any
written notice that a Ground Lease Default has occurred or exists, or, to the
Borrower’s or the Guarantors’ best knowledge, that any ground lessor or any
third party alleges the same to have occurred or exist. Borrower or a Subsidiary
Guarantor is the exclusive holder of the lessee’s interest under and pursuant to
each Ground Lease with respect to an Unencumbered Pool Asset has not assigned,
transferred or encumbered its interest in, to, or under such Ground Lease,
except for an encumbrance resulting from Liens which are expressly contemplated
in §§8.2(i) and 8.2(iv).

 

75

 

 

§6.22         Property.  All of the Unencumbered Pool Assets, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear.
All of the other improvement components of the Real Estate of the Borrower, the
Guarantors and their respective Subsidiaries are structurally sound, in good
condition and working order, subject to ordinary wear and tear, except where
such defects have not had and could not reasonably be expected to have a
Material Adverse Effect. Each of the Unencumbered Pool Assets, and the use and
operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands and
tidelands (but excluding, for purposes of this §6.22, Environmental Laws). There
are no unpaid or outstanding real estate or other taxes or assessments on or
against any of the Unencumbered Pool Assets which are payable by the Borrower or
any Guarantor (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement).

 

§6.23         Brokers.  None of REIT nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

 

§6.24         Other Debt. As of the date of this Agreement, (a) none of the
Borrower, any Guarantor nor any of their respective Subsidiaries is in default
of (i) the payment of any Indebtedness, the performance of any related
agreement, mortgage, deed of trust, security agreement, financing agreement,
indenture or lease to which any of them is a party, and (b) no Indebtedness of
the Borrower, any Guarantor or any of their respective Subsidiaries has been
accelerated. Neither the Borrower nor any Guarantor is a party to or bound by
any agreement, instrument or indenture that may require the subordination in
right or time or payment of any of the Obligations to any other indebtedness or
obligation of the Borrower or any Guarantor. Schedule 6.24 hereto sets forth as
of the date of this Agreement all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower and
each Guarantor or their respective properties and entered into by the Borrower
and/or such Guarantor as of the date of this Agreement with respect to any
Indebtedness of the Borrower or any Guarantor in an amount greater than
$2,000,000.00, and the Borrower has notified the Agent of such documents and
provided the Agent with such true, correct and complete copies thereof if such
documents have not been filed with the SEC.

  

§6.25         Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

 

§6.26         No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.

 

76

 

  

§6.27         No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.28         Transaction in Best Interests of the Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

 

§6.29         Contribution Agreement. The Borrower and the Guarantors have
executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

§6.30         Representations and Warranties of Guarantors. The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.

 

§6.31         OFAC. None of the Borrower or the Guarantors (i) is (or will be) a
person with whom any Lender is restricted from doing business under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action or (ii) is engaged (or will engage) in any dealings or transactions or
otherwise be associated with such persons. In addition, the Borrower hereby
agrees to provide to the Lenders any additional information that a Lender
reasonably deems necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

 

77

 

  

§6.32        Healthcare Representations.

 

(a)          Each Healthcare Representation Unencumbered Pool Asset (i) is in
material conformance with all insurance, reimbursement and cost reporting
requirements, (ii) for those Healthcare Representation Unencumbered Pool Assets
where Operator is required by applicable laws to maintain a provider agreement
pursuant to Medicare and/or Medicaid, said provider agreement is in full force
and effect under Medicare and Medicaid, and (iii) is in material compliance with
all other applicable laws including, without limitation, (A) Healthcare Laws,
(B) licensure requirements, (C) staffing requirements, (D) health and fire
safety codes, including quality and safety standards, (E) those relating to the
prevention of fraud and abuse, (F) Third Party Payor program requirements and
disclosure of ownership and related information requirements, (G) requirements
of applicable Governmental Authorities, including those relating to the
Healthcare Representation Unencumbered Pool Assets’ physical structure,
environment, quality and adequacy of medical care and licensing, and (H) those
related to reimbursement for the type of care or services provided by Operators
with respect to the Healthcare Representation Unencumbered Pool Assets. There is
no existing, pending or, to the Borrower’s knowledge, threatened in writing,
revocation, suspension, termination, probation, restriction, limitation, or
nonrenewal proceeding by any third-party payor under a Third-Party Payor
Program, other than those which have been disclosed to the Agent, if any.

 

(b)          All Primary Licenses and material Permits necessary for using and
operating the Healthcare Representation Unencumbered Pool Assets are held by the
Borrower, the applicable Subsidiary Guarantor, or the applicable Operator, as
required under applicable law, and are in full force and effect.

 

(c)          Except as set forth on Schedule 6.32 hereof, with respect to any of
the Healthcare Representation Unencumbered Pool Assets, Borrower has received no
notice of any Healthcare Investigations in each case by or with respect to (i)
any Governmental Authority, (ii) any Third Party Payor Program, or (iii) any
other third party (including, but not limited to, whistleblower suits, or suits
brought pursuant to federal or state “false claims acts” and Medicaid, Medicare
or state fraud and/or abuse laws).

 

(d)          With respect to any Healthcare Representation Unencumbered Pool
Asset, except as set forth on Schedule 6.32, (i) there are no presently existing
circumstances that would result or likely would result in a material violation
of any Healthcare Law, (ii) no Healthcare Representation Unencumbered Pool Asset
has received a notice of violation at a level that under applicable law requires
the filing of a plan of correction, and no statement of charges or deficiencies
has been made or penalty enforcement action has been undertaken against any
Healthcare Representation Unencumbered Pool Asset, (iii) no Operator currently
has any violation imposed, and no statement of charges or deficiencies has been
made or penalty enforcement action has been undertaken, in each case, that
remains outstanding against any Healthcare Representation Unencumbered Pool
Asset, any Operator or against any officer, director, partner, member or
stockholder of any Operator, by any Governmental Authority or Third Party Payor
Program, and (iv) there have been no violations threatened in writing against
any Healthcare Representation Unencumbered Pool Asset’s, or any Operator’s,
certification for participation in Medicare, Medicaid or any other Third-Party
Payor Program that remain open or unanswered that are, in each case of clauses
(i) through (iv), reasonably likely to result in a Material Adverse Effect.

 

78

 

 

 

(e)          With respect to any Healthcare Representation Unencumbered Pool
Asset, Borrower has received no notice of any current, pending or outstanding
Governmental Authority or Third-Party Payor Program reimbursement audits,
appeals, reviews, suspensions or recoupment efforts actually pending at any
Healthcare Representation Unencumbered Pool Asset that would result in a
Material Adverse Effect, and there are no years that are subject to an open
audit in respect of any Third-Party Payor Program that would, in each case, have
a Material Adverse Effect on the Borrower, any Guarantor or Operator, other than
customary audit rights pursuant to Medicare/Medicaid/TRICARE programs or other
Third Party Payor Programs.

 

The representations and warranties set forth in this §6.32 are, with respect to
Operators that are not affiliated with the Borrower, to the best of the
Borrower’s knowledge.

 

§6.33       Unencumbered Pool Assets. Schedule 1.2 is a correct and complete
list of all Unencumbered Pool Assets as of the Closing Date. Each of the
Unencumbered Pool Assets included by the Borrower in calculation of the
compliance of the covenants set forth in §9 satisfies all of the requirements
contained in this Agreement for the same to be included therein.

 

§7.          AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1         Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

 

§7.2         Maintenance of Office. The Borrower and each Guarantor will
maintain their respective chief executive office at 405 Park Avenue, Fifteenth
Floor, New York, NY 10022, or at such other place in the United States of
America as the Borrower or any Guarantor shall designate upon five (5) days
prior written notice to the Agent and the Lenders, where notices, presentations
and demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.

 

§7.3         Records and Accounts. The Borrower and each Guarantor will (a)
keep, and cause each of their respective Subsidiaries to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes (including income taxes), depreciation and amortization of its
properties and the properties of their respective Subsidiaries, contingencies
and other reserves. Neither the Borrower, any Guarantor nor any of their
respective Subsidiaries shall, without the prior written consent of the Agent,
(x) make any material change to the accounting policies/principles used by such
Person, except with respect to changes in GAAP as set forth in §1.2(k), in
preparing the financial statements and other information described in §6.4 or
7.4, or (y) change its fiscal year. The Agent and the Lenders acknowledge that
REIT’s fiscal year is a calendar year.

 

79

 

  

§7.4          Financial Statements, Certificates and Information. The Borrower
will deliver or cause to be delivered to the Agent, in form and substance
satisfactory to the Agent, with sufficient copies for each of the Lenders:

 

(a)          (i) within ten (10) days of the filing of REIT’s Form 10-K with the
SEC, but in any event not later than ninety (90) days after the end of each
calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, shareholders’ equity, changes in capital and cash flows
for such year, setting forth in comparative form the figures for the previous
fiscal year and all such statements to be in reasonable detail, prepared in
accordance with GAAP, together with a certification by the chief financial
officer of the Borrower or chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries, and accompanied by
an auditor’s report prepared without qualification as to the scope of the audit
by a nationally recognized accounting firm; provided, however, the Borrower may
satisfy its obligations to deliver the financial statements described in this
§7.4(a) by furnishing to the Agent a copy of its annual report on Form 10-K in
respect of such fiscal year together with the financial statements required to
be attached thereto, provided the Borrower is required to file such annual
report on Form 10-K with the Securities and Exchange Commission and such filing
is actually made;

 

(b)          within ten (10) days of the filing of REIT’s Form 10-Q with the
SEC, if applicable, but in any event not later than forty-five (45) days after
the end of each of the first three (3) calendar quarters of each year, copies of
the unaudited consolidated balance sheet of REIT and its Subsidiaries, at the
end of such quarter, and the related unaudited consolidated statements of
income, unaudited consolidated balance sheet and cash flows for the portion of
REIT’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer of REIT or the chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries on the date thereof
(subject to year-end adjustments and absence of footnotes); provided, however,
the Borrower may satisfy its obligations to deliver the financial statements
described in this §7.4(b) by furnishing to the Agent a copy of its annual report
on Form 10-Q in respect of such fiscal year together with the financial
statements required to be attached thereto, provided the Borrower is required to
file such annual report on Form 10-Q with the Securities and Exchange Commission
and such filing is actually made;

 

(c)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”)
certified by the chief financial officer or treasurer of the Borrower or the
chief financial officer or treasurer of REIT, on the Borrower’s behalf, in the
form of Exhibit I hereto (or in such other form as the Agent may approve from
time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §9 and the other covenants described in such certificate and (if applicable)
setting forth reconciliations to reflect changes in GAAP since the Balance Sheet
Date and (ii) a statement of Funds From Operations and Modified FFO for the
relevant period. The Borrower shall submit with the Compliance Certificate an
Unencumbered Pool Certificate in the form of Exhibit H attached hereto (a
“Unencumbered Pool Certificate”) pursuant to which the Borrower shall calculate
the amount of the Unencumbered Pool Availability as of the end of the
immediately preceding calendar quarter. All income, expense and value associated
with Real Estate or other Investments acquired or disposed of during any quarter
will be adjusted, where applicable. Such Unencumbered Pool Certificate shall
specify whether there are any defaults under leases at an Unencumbered Pool
Asset;

 

80

 

 

(d)          promptly following the Agent’s request, but no more frequently than
once per fiscal quarter, (i) a Rent Roll for each of the Unencumbered Pool
Assets and a summary thereof in form satisfactory to the Agent as of the end of
each calendar quarter (including the fourth calendar quarter in each year),
together with a listing of each tenant that has taken occupancy of each such
Unencumbered Pool Asset during each calendar quarter (including the fourth
calendar quarter in each year), (ii) if such Unencumbered Pool Asset has been
part of the Unencumbered Pool Availability for twelve (12) months or more, an
operating statement for each of the Unencumbered Pool Assets for each such
calendar quarter and year to date and a consolidated operating statement for
Unencumbered Pool Asset for each such calendar quarter and year to date (such
statements and reports to be in form reasonably satisfactory to the Agent), and
(iii) financial information from each tenant of a Unencumbered Pool Asset or any
other evidence reasonably required by the Agent to determine compliance with the
covenants contained in §9 and the other covenants covered by the Compliance
Certificate;

 

(e)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b) above, a statement (i) listing the Real
Estate owned by REIT and its Subsidiaries (or in which REIT or any of its
Subsidiaries owns an interest) and stating the location thereof, the date
acquired, the aggregate acquisition cost for all such Real Estate, (ii) listing
the Indebtedness of REIT and its Subsidiaries (excluding Indebtedness of the
type described in §§8.1(a) through 8.1(d) and 8.1(f)), and (iii) listing the
properties of the Borrower, the Guarantors and their Subsidiaries which are Land
Assets or Development Properties, and if a Development Property providing a
brief summary of the status of such development;

 

(f)          promptly following the Agent’s request, after they are filed with
the Internal Revenue Service, copies of all annual federal income tax returns
and amendments thereto of the Borrower and REIT;

 

(g)          notice of any material audits pending or threatened in writing with
respect to any tax returns filed by REIT or any of its Subsidiaries promptly
following notice of such audit;

 

(h)          upon the Agent’s or any Lender’s written request, evidence
reasonably satisfactory to the Agent of the timely payment of all real estate
taxes for the Unencumbered Pool Assets;

 

(i)          within five (5) Business Days of receipt, copies of any written
claim made with respect to any Non-Recourse Exclusion; and

 

81

 

  

(j)          promptly upon the request of Agent, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements of REIT which are not publicly available;

 

(k)          promptly upon becoming aware thereof, notice of a change in the
Credit Rating given by a Rating Agency or any announcement that any rating is
“under review” or that such rating has been placed on a watch list or that any
similar action has been taken by a Rating Agency;

 

(l)          from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting REIT or any of its Subsidiaries) as the
Agent may reasonably request.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to the Agent and the Lenders, provided that such
material is in a format reasonably acceptable to the Agent, and such material
shall be deemed to have been delivered to the Agent and the Lenders upon the
Agent’s receipt thereof. Upon the request of the Agent, the Borrower shall
deliver paper copies thereof to the Agent and the Lenders. The Borrower
authorizes the Agent and the Arranger to disseminate any such materials through
the use of Intralinks, SyndTrak or any other electronic information
dissemination system, and the Borrower releases the Agent and the Lenders from
any liability in connection therewith.

 

§7.5          Notices.

 

(a)          Defaults. The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”.

 

(b)          Environmental Events. The Borrower will give notice to the Agent
within ten (10) Business Days of becoming aware of (i) any potential or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law; (ii) any violation of any Environmental Law that
the Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves an Unencumbered Pool Asset, or any other Real Estate and could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Notice of Material Adverse Events. The Borrower will give notice to
the Agent within five (5) Business Days of becoming aware of any matter,
including (i) breach or non-performance of, or any default under, any provision
of any security issued by REIT, Borrower or any of their respective Subsidiaries
or of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound; (ii) any dispute,
litigation, investigation, proceeding or suspension between REIT, Borrower or
any of their respective Subsidiaries and any governmental authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting REIT, Borrower or any of their respective Subsidiaries, in
each case that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

82

 

 

(d)          Notice of Litigation and Judgments. The Borrower will give notice
to the Agent in writing within ten (10) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower, Guarantors or any of their respective
Subsidiaries in an amount in excess of $5,000,000.00.

 

(e)          Ground Lease. The Borrower will promptly notify the Agent in
writing of any default by a Fee Owner in the performance or observance of any of
the terms, covenants and conditions on the part of a Fee Owner to be performed
or observed under a Ground Lease related to an Unencumbered Pool Asset. The
Borrower will promptly deliver to the Agent copies of all material notices,
certificates, requests, demands and other instruments received from or given by
a Fee Owner to the Borrower or a Subsidiary Guarantor under a Ground Lease
related to an Unencumbered Pool Asset.

 

(f)          ERISA. The Borrower will give notice to the Agent within ten (10)
Business Days after REIT or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043(c) of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, other than any event for which the thirty (30) day notice
period has been waived, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan.

 

(g)          Governmental Authority Notices. The Borrower will give notice to
the Agent within ten (10) Business Days of receiving any documents,
correspondence or notice from any Governmental Authority that regulates the
operation of any Unencumbered Pool Asset where such document, correspondence or
notice relates to threatened or actual change or development that would be
materially adverse to any Unencumbered Pool Asset, its Operator or the
Subsidiary Guarantor that owns such Unencumbered Pool Asset, or could reasonably
be expected to have a Material Adverse Effect on the Borrower or any other
Guarantor.

 

83

 

  

(h)          Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

§7.6          Existence; Maintenance of Properties.

 

(a)          Except as permitted under §§8.4 and 8.8, the Borrower and each
Guarantor will (i) preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation and (ii) will
cause each of their respective Subsidiaries that are not Guarantors to preserve
and keep in full force and effect their legal existence in the jurisdiction of
its incorporation or formation except where such failure has not had and could
not reasonably be expected to have a Material Adverse Effect. The Borrower and
each Guarantor will preserve and keep in full force all of their rights and
franchises and those of their respective Subsidiaries, the preservation of which
is necessary to the conduct of their business (except with respect to
Subsidiaries of the Borrower that are not Guarantors, where such failure has not
had and could not reasonably be expected to have a Material Adverse Effect).
REIT shall at all times comply with all requirements and applicable laws and
regulations necessary to maintain REIT Status and shall continue to receive REIT
Status. The REIT may elect to list the common stock of REIT for trading on
NASDAQ, the New York Stock Exchange or another nationally recognized exchange,
and the common stock of REIT shall at all times after the date of such election
be listed for trading and be traded on such nationally recognized exchange
unless otherwise consented to by the Majority Lenders. The Borrower shall
continue to own directly or indirectly one hundred percent (100%) of the
Subsidiary Guarantors.

 

(b)          The Borrower and each Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order in all material respects (ordinary wear and
tear excepted) and supplied with all necessary equipment, and (ii) will cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, except with respect to Real Estate (other than the
Unencumbered Pool Assets) to the extent that noncompliance with such covenants
could not reasonably be expected to have a Material Adverse Effect;

 

§7.7          Insurance. The Borrower, the Guarantors and their respective
Subsidiaries (as applicable) will procure and maintain or cause to be procured
and maintained insurance covering the Borrower, the Guarantors and their
respective Subsidiaries (as applicable) and the Real Estate in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy; it being understood
and agreed that the foregoing shall not modify any obligation of a tenant under
a Lease with regard to the placement and maintenance of insurance. The Borrower
shall pay all premiums on insurance policies.

 

84

 

  

§7.8           Taxes; Liens. The Borrower and the Guarantors will, and will
cause their respective Subsidiaries to, duly pay and discharge, or cause to be
paid and discharged, before the same shall become delinquent, all material
taxes, assessments and other governmental charges imposed upon them or upon the
Unencumbered Pool Assets or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom as well as all claims for
labor, materials or supplies that if unpaid might by law become a lien or charge
upon any of its property or other property of the Borrower, the Guarantors or
their respective Subsidiaries and all non-governmental assessments, levies,
maintenance and other charges, whether resulting from covenants, conditions and
restrictions or otherwise, water and sewer rents and charges assessments on any
water stock, utility charges and assessments and owner association dues, fees
and levies, provided that any such tax, assessment, charge or levy or claim need
not be paid if the validity or amount thereof shall currently be contested in
good faith by appropriate proceedings which shall suspend the collection thereof
with respect to such property and the Borrower or applicable Guarantor shall not
be subject to any fine, suspension or loss of privileges or rights by reason of
such proceeding, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture, loss or suspension of
operation by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

§7.9           Inspection of Properties and Books. The Borrower and the
Guarantors will, and will cause their respective Subsidiaries to, permit the
Agent and the Lenders, at the Borrower’s expense, upon reasonable prior notice,
to visit and inspect any of the properties of the Borrower, each Guarantor or
any of their respective Subsidiaries (subject to the rights of tenants under
their Leases), to examine the books of account of the Borrower, any Guarantor
and their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
any Guarantor and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall then have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections. In the event that the Agent or a Lender shall visit and
inspect a property of a Subsidiary of the Borrower which is not a Guarantor,
such visit and inspection shall be made with a representative of the Borrower
(and the Borrower agrees to use reasonable efforts to make such representative
available). The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
normal business operations of such Persons.

 

85

 

  

§7.10        Compliance with Laws, Contracts, Licenses, and Permits. The
Borrower and the Guarantors will, and will cause each of their respective
Subsidiaries to, and, to the extent permitted by the terms of the applicable
Leases, will cause the Operators of the Unencumbered Pool Assets to, comply in
all material respects (provided that the foregoing qualification shall not limit
other provisions of this Agreement) with (a) all applicable laws and regulations
now or hereafter in effect wherever its business is conducted, including all
Environmental Laws, (b) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (c) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (d) all applicable decrees, orders, and judgments, and (e) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where failure to so comply with either clause (a) or (e) would not result in the
material non-compliance with the items described in such clauses. If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, any Guarantor or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will promptly take or cause to be taken all reasonable steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof. The Borrower shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise the Agent in writing in
the event that the Borrower shall determine that any investors in the Borrower
are in violation of such act.

 

§7.11        Further Assurances. The Borrower and each Guarantor will, and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12        Limiting Agreements

 

(a)          Neither Borrower, the Guarantors nor any of their respective
Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting Borrower’s, the
Guarantors’ or any of their respective Subsidiaries’ ability to pledge to Agent
any Unencumbered Pool Assets as security for the Obligations (provided that a
requirement to maintain a pool of unencumbered properties to support other
Unsecured Indebtedness permitted by this Agreement shall not violate the
foregoing covenant). Borrower will not take, and will not permit the Guarantors
or any of their respective Subsidiaries to take, any action that would impair
the right and ability of Borrower, the Guarantors and their respective
Subsidiaries to pledge such assets as security for the Obligations without any
such pledge after the date hereof causing or permitting the acceleration (after
the giving of notice or the passage of time, or otherwise) of any other
Indebtedness of Borrower, the Guarantors or any of their respective
Subsidiaries.

 

(b)          Borrower shall, upon demand, provide to the Agent such evidence as
the Agent may reasonably require to evidence compliance with this §7.12, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Unencumbered Pool Assets as
security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if
Unencumbered Pool Assets are pledged in the future as security for Indebtedness
of the Borrower or any Guarantor.

 

§7.13        Reserved.

 

86

 

  

§7.14        Business Operations. REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental or ancillary
thereto and in compliance with the terms and conditions of this Agreement and
the Loan Documents. Neither REIT nor the Borrower will, or permit any of their
respective Subsidiaries to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of Medical
Properties and such other lines of business that are reasonably related or
incidental or ancillary thereto and in compliance with the terms and conditions
of this Agreement and the other Loan Documents.

 

§7.15        Healthcare Laws and Covenants.

 

(a)          Without limiting the generality of any other provision of this
Agreement, the Borrower and each Subsidiary Guarantor, and their employees and
contractors (other than contracted agencies) in the exercise of their duties on
behalf of the Borrower or the Subsidiary Guarantors (with respect to its
operation of the Unencumbered Pool Assets), shall be in compliance in all
material respects with all applicable Healthcare Laws and accreditation and
registration standards and requirements of the applicable state department of
health or other applicable state regulatory agency (each, a “State Regulator”),
in each case, as are now in effect and which may be imposed upon the Borrower, a
Subsidiary Guarantor or an Operator or the maintenance, use or operation of the
Unencumbered Pool Assets or the provision of services to the occupants of the
Unencumbered Pool Assets. The Borrower and each Subsidiary Guarantor have
maintained and shall continue to maintain in all material respects all records
required to be maintained by any Governmental Authority or Third Party Payor
Program or otherwise under the Healthcare Laws and there are no presently
existing circumstances which would result or likely would result in material
violations of the Healthcare Laws. The Borrower and the Subsidiary Guarantors
have and will maintain all Primary Licenses and material Permits necessary under
applicable laws to own and/or operate the Unencumbered Pool Assets, as
applicable (including such Primary Licenses and material Permits as are required
under such Healthcare Laws).

 

(b)          The Borrower represents that none of the Borrower or any Subsidiary
Guarantor is (i) a “covered entity” or a “business associate” within the meaning
of HIPAA or submits claims or reimbursement requests to Third-Party Payor
Programs “electronically” (within the meaning of HIPAA) or (ii) is subject to
the “Administrative Simplification” provisions of HIPAA. If the Borrower or any
Subsidiary Guarantor at any time becomes a “covered entity”, "business
associate" or subject to the “Administrative Simplification” provisions of
HIPAA, then such Persons (x) will promptly undertake all necessary surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) of all areas of its business and operations required
by HIPAA and/or that could be adversely affected by the failure of such
Person(s) to be HIPAA Compliant (as defined below); (y) will promptly develop a
detailed plan and time line for becoming HIPAA Compliant (a “HIPAA Compliance
Plan”); and (z) will implement those provisions of such HIPAA Compliance Plan in
all material respects necessary to ensure that such Person(s) are or become
HIPAA Compliant. For purposes hereof, “HIPAA Compliant” shall mean that the
Borrower and each Subsidiary Guarantor, as applicable (A) are or will be in
material compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any party thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”), if and to the extent the Borrower or any Subsidiary
Guarantor are subjected to such provisions, rules or regulations, and (B) are
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
materially adversely affect the Borrower’s or any Subsidiary Guarantor’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by the Borrower or any
Subsidiary Guarantor of the then effective provisions of HIPAA.

 

87

 

 

(c)          The Borrower shall not, nor shall the Borrower permit any
Subsidiary Guarantor to, do (or suffer to be done) any of the following with
respect to any Unencumbered Pool Asset:

 

(i)          Transfer any Primary Licenses relating to such Unencumbered Pool
Asset to any location other than to another Unencumbered Pool Asset;

 

(ii)         Amend the Primary Licenses in such a manner that results in a
material adverse effect on the rates charged, or otherwise diminish or impair
the nature, tenor or scope of the Primary Licenses without the Agent’s consent;

 

(iii)        Transfer all or any part of any Unencumbered Pool Asset’s units or
beds to another site or location other than to another Unencumbered Pool Asset;
or

 

(iv)        Voluntarily transfer or encourage the transfer of any resident of
any Unencumbered Pool Asset to any other facility (other than to another
Unencumbered Pool Asset), unless such transfer is (A) at the request of the
resident, (B) for reasons relating to the health, required level of medical care
or safety of the resident to be transferred or the residents remaining at the
such Unencumbered Pool Asset or (C) as a result of the disruptive behavior of
the transferred resident that is detrimental to the Unencumbered Pool Asset.

 

(d)          If and when the Borrower or a Subsidiary Guarantor participates in
any Medicare or Medicaid or other Third-Party Payor Programs with respect to the
Unencumbered Pool Assets, the Unencumbered Pool Assets will remain in compliance
with all requirements necessary for participation in Medicare, Medicaid and such
other Third-Party Payor Programs. If and when an Operator participates in any
Medicare, Medicaid or other Third-Party Payor Programs with respect to the
Unencumbered Pool Assets, where expressly empowered by the applicable Lease, the
Borrower or such Subsidiary Guarantor, as applicable, shall enforce the express
obligation of such Operator (if any) to cause its Unencumbered Pool Asset to
remain in compliance with all requirements necessary for participation in
Medicare, Medicaid and such other Third-Party Payor Programs. Where expressly
empowered by the applicable Lease, the Borrower or such Subsidiary Guarantor, as
applicable, shall enforce the obligations of the Operator thereunder (if any) to
cause its Unencumbered Pool Asset to remain in conformance in all material
respects with Healthcare Laws, as well as all insurance, reimbursement and cost
reporting requirements, and, if applicable, to have such Operator maintain its
current provider agreement(s) in full force and effect with Medicare, Medicaid
and any other Third Party Payor Programs in which it participates.

 

88

 

 

(e)          If the Borrower or any Subsidiary Guarantor receives written notice
of any Healthcare Investigation after the Closing Date, the Borrower will
promptly obtain and provide to the Agent the following information with respect
thereto, to the extent the Borrower or any Subsidiary Guarantor has such
information or can obtain it pursuant to the applicable Lease or by law: (i)
number of records requested, (ii) dates of service, (iii) dollars at risk, (iv)
date records submitted, (v) determinations, findings, results and denials
(including number, percentage and dollar amount of claims denied, (vi)
additional remedies proposed or imposed, (vii) status update, including appeals,
and (viii) any other pertinent information related thereto.

 

§7.16         Reserved.

 

§7.17         Ownership of Real Estate. Without the prior written consent of the
Agent, all Real Estate and all interests (whether direct or indirect) of REIT or
the Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly-Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through non
Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the Borrower as
permitted by §8.3(l).

 

§7.18         Distributions of Income to the Borrower. The Borrower shall cause
all of its Subsidiaries (subject to the terms of any loan documents under which
such Subsidiary is the borrower, including, without limitation, any restrictions
on distributions of such Subsidiary set forth in instruments evidencing
property-level Secured Indebtedness of such Subsidiary) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, any U.S.
federal, state and local taxes payable by such Subsidiary, capital improvements
and leasing commissions for such quarter, (b) the establishment of reasonable
reserves for the payment of (i) operating expenses not paid on at least a
quarterly basis, (ii) capital improvements and tenant improvements to be made to
such Subsidiary’s assets and properties approved by such Subsidiary in the
course of its business consistent with its past practices and (iii) any U.S.
federal, state or local taxes payable by such Subsidiary, and (c) with respect
to any Subsidiary which is a taxable REIT subsidiary, retention of such funds as
Guarantor may reasonably determine to the extent that such distribution could
reasonably be expected to affect the REIT’s ability to satisfy the income tests
in Section 856(c) of the Code. Neither the Borrower, the Guarantors or any of
their Subsidiaries shall enter into any agreement that limits the ability of any
Subsidiary to make a Dividend or distribution payment to the Borrower or any
Guarantor or to otherwise transfer any property to the Borrower or any
Guarantor, provided, however, that this sentence shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under §8.1(g) and §8.1(h)(B) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness.

 

89

 

 

§7.19        Plan Assets. The Borrower, the Guarantors and each of their
respective Subsidiaries will do, or cause to be done, all things necessary to
ensure that none of its Real Estate will be deemed to be Plan Assets at any
time.

 

§7.20        Unencumbered Pool Assets.

 

(a)          The Eligible Unencumbered Pool Assets included in the calculation
of the Unencumbered Pool Availability and inclusion as Unencumbered Pool Assets
shall at all times satisfy all of the following conditions (unless otherwise
permitted pursuant to §7.20(b)):

 

(i)          the Eligible Unencumbered Pool Assets shall be owned one hundred
percent (100%) in fee simple, or leased under a Ground Lease as to which no
Ground Lease Default has occurred, by the Borrower or a Subsidiary Guarantor, in
each case free and clear of all Liens other than the Liens permitted in §8.2(i),
(iv), (ix) and (x), and such Eligible Unencumbered Pool Asset shall not have
applicable to it any restriction on the sale, pledge, transfer, mortgage or
assignment of such property (including any restrictions contained in any
applicable organizational documents);

 

(ii)         none of the Eligible Unencumbered Pool Assets shall have any
material title, survey, environmental, structural or other defects that would
give rise to a materially adverse effect as to the value, use of or ability to
sell or refinance such property, and all representations and warranties with
respect to such Eligible Unencumbered Pool Asset shall be true and correct in
all material respects without giving effect to any knowledge qualifier with
respect to any such representation or warranty;

 

(iii)        if such Eligible Unencumbered Pool Asset is held by a Subsidiary
Guarantor, the only asset of such Subsidiary Guarantor shall be the Eligible
Unencumbered Pool Asset included in the calculation of the Unencumbered Pool
Availability and inclusion as an Unencumbered Pool Asset;

 

(iv)        such Eligible Unencumbered Pool Asset is self-managed by the
Borrower, the Subsidiary Guarantor or is managed by the Property Manager
pursuant to a Management Agreement;

 

(v)         each tenant under a Lease at such Eligible Unencumbered Pool Asset
must not be past due with respect to any payment obligation more than ninety
(90) days and in material compliance with all other obligations under its lease,
and not subject to any Insolvency Event; provided, however, that if such
Eligible Unencumbered Pool Asset is a multi-tenant facility and a tenant thereof
is subject to an Insolvency Proceeding, such Eligible Unencumbered Pool Asset
may be included in the calculation of the Unencumbered Pool Availability if such
tenant does not lease more than forty percent (40%) of the Net Rentable Area of
such Eligible Unencumbered Pool Asset;

 

(vi)        no Eligible Unencumbered Pool Assets which are subject to a lease or
leases to any single tenant or any Affiliate thereof shall account for more than
twenty-five percent (25%) of the Unencumbered Pool Asset Value (and any excess
shall be excluded from the Unencumbered Pool Asset Value) (for the purposes
hereof, tenants shall not be considered Affiliates of each other solely by
virtue of having common ownership by an equity fund provided that their
financial results are not consolidated with a common parent entity);

 

90

 

 

 

(vii)       the aggregate Unencumbered Pool Asset Value of the Eligible
Unencumbered Pool Assets constituting LTACs, Rehabs, ASCs, hospitals or other
healthcare facilities shall not exceed thirty-five percent (35%) of the
Unencumbered Pool Asset Value (and any excess shall be excluded from the
Unencumbered Pool Asset Value);

 

(viii)      the Primary License of such Eligible Unencumbered Pool Asset shall
not have been revoked or the subject of any revocation proceeding or, with
respect to an SNF, the Operator thereof is no longer entitled to reimbursement
under Medicare or Medicaid;

 

(ix)         the Eligible Unencumbered Pool Assets included in the calculation
of the Unencumbered Pool Asset Value shall consist of not less than fifteen (15)
Unencumbered Pool Assets having a Capitalized Value of not less than Two Hundred
Million Dollars ($200,000,000);

 

(x)          no more than twenty-five percent (25%) of the Unencumbered Pool
Asset Value shall be attributable to any single MSA (and any excess shall be
excluded from the Unencumbered Pool Asset Value);

 

(xi)         not less than thirty-five percent (35%) of the Unencumbered Pool
Asset Value shall be attributable to Eligible Unencumbered Pool Assets
constituting MOBs;

 

(xii)        the Borrower shall have delivered to the Agent (A) a written
request to include such Eligible Unencumbered Pool Asset in the calculation of
the Unencumbered Pool Availability, (B) the Eligible Unencumbered Pool Asset
Qualification Documents, and such Eligible Unencumbered Pool Asset Qualification
Documents shall have been approved by the Agent, (C) a certification as to the
matters covered under §7.20(a)(i)-(xi), and (D) such other information as the
Agent may reasonably require with respect to such Eligible Unencumbered Pool
Asset, including, but not limited to, any information required by the Agent to
determine the Unencumbered Pool Asset Value attributable to such Eligible
Unencumbered Pool Asset and compliance with this §7.20;

 

(xiii)       the Eligible Unencumbered Pool Assets shall have had a minimum
average occupancy of at least eighty percent (80%) for the three (3) month
period prior to the time of inclusion of such Eligible Unencumbered Pool Assets
as Unencumbered Pool Assets;

 

(xiv)      such Eligible Unencumbered Pool Asset has not been removed from the
calculation of the Unencumbered Pool Availability pursuant to §7.20(c), §7.20(d)
or §7.20(e);

 

91

 

  

(xv)       with respect to any Unencumbered Pool Asset that is leased to or
operated by a Non-Investment Grade Operator, such Unencumbered Pool Asset shall
have a ratio of (a) EBITDAR for such tenant or operator to (b) all base rent and
additional rent due and payable by a tenant under any Lease, in each case,
during the previous twelve (12) calendar months, of not less than (x) 1.40 to
1.00 for any such Unencumbered Pool Asset that is a Rehab, SNF, LTAC, ASC,
hospital or other healthcare facility, and (y) 1.25 to 1.00 for any such
Unencumbered Pool Asset that is an ILF or ALF (provided that for the purposes of
this §7.20(a)(xv), a Non-Investment Grade Operator shall not include a taxable
REIT Subsidiary of REIT that leases such Unencumbered Pool Asset from Borrower
or a Subsidiary Guarantor), it being understood that compliance with the
foregoing covenant shall be determined on the basis of financial information
provided by such Non-Investment Grade Operator regarding which no Borrower or
Guarantor makes any representation or warranty; and provided that Borrower may
exclude from compliance with the foregoing covenant Unencumbered Pool Assets
subject to this §7.20(a)(xv) whose Unencumbered Pool Asset Value does not in the
aggregate exceed ten percent (10%) of total Unencumbered Pool Asset Value to the
extent that the applicable Operators’ Agreement existing at the time of
acquisition of such Unencumbered Pool Asset by Borrower or its Subsidiaries does
not require the delivery of financial information sufficient to permit
calculation of the foregoing covenant, or with respect to any Operators’
Agreement the Operator fails to deliver financial information to permit
calculation of the foregoing covenant; and

 

(xvi)      the Eligible Unencumbered Pool Assets leased to a single tenant or
operator shall at all times have on a collective basis a weighted average
remaining lease term (calculated by weighting the remaining lease term of each
such Eligible Unencumbered Pool Asset (without regard to any extension options
at the tenant’s discretion) by the Unencumbered Pool Asset Value attributable to
such Eligible Unencumbered Pool Asset) of not less than six (6) years.

 

(b)          Notwithstanding the foregoing, in the event any Real Estate does
not qualify as an Eligible Unencumbered Pool Asset or satisfy the requirements
of §7.20(a), such Real Estate shall be included in the calculation of the
Unencumbered Pool Availability so long as the Agent shall have received the
prior written consent of each of the Required Lenders to the inclusion of such
Real Estate in the calculation of the Unencumbered Pool Availability.

 

(c)          In the event that all or any material portion of any Eligible
Unencumbered Pool Asset included in the calculation of the Unencumbered Pool
Availability shall be damaged in any material respect or taken by condemnation,
then such property shall no longer be included in the calculation of the
Unencumbered Pool Availability unless and until (i) any damage to such real
estate is repaired or restored, such real estate becomes fully operational and
the Agent shall receive evidence satisfactory to the Agent of the value of such
real estate following such repair or restoration (both at such time and
prospectively) or (ii) the Agent shall receive evidence satisfactory to the
Agent that the value of such real estate (both at such time and prospectively)
shall not be materially adversely affected by such damage or condemnation. In
the event that such damage or condemnation only partially affects such Eligible
Unencumbered Pool Asset included in the calculation of the Unencumbered Pool
Availability, then the Required Lenders may in good faith reduce the
Unencumbered Pool Availability attributable thereto based on such damage until
such time as the Required Lenders receive evidence satisfactory to the Required
Lenders that the value of such real estate (both at such time and prospectively)
shall no longer be materially adversely affected by such damage or condemnation.

 

92

 

 

(d)          Upon any asset ceasing to qualify to be included in the calculation
of the Unencumbered Pool Availability, such asset shall no longer be included in
the calculation of the Unencumbered Pool Availability unless otherwise approved
in writing by the Required Lenders. Within five (5) Business Days after becoming
aware of any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
arises as a result of such disqualification, and a calculation of the
Unencumbered Pool Availability attributable to such asset. Simultaneously with
the delivery of the items required pursuant above, the Borrower shall deliver to
the Agent an updated Unencumbered Pool Certificate demonstrating, after giving
effect to such removal or disqualification, compliance with the conditions and
covenants contained in §9.1.

 

(e)          In addition, the Borrower may voluntarily remove any Real Estate
from the calculation of the Unencumbered Pool Availability by delivering to the
Agent, no later than five (5) Business Days prior to date on which such removal
is to be effected, notice of such removal, together with a statement that no
Default or Event of Default then exists or would, upon the occurrence of such
event or with passage of time, result from such removal, the identity of the
Unencumbered Pool Asset being removed, and a calculation of the value
attributable to such Unencumbered Pool Asset. Simultaneously with the delivery
of the items required pursuant above, the Borrower shall deliver to the Agent a
pro forma Compliance Certificate and Unencumbered Pool Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.20 and §9.1.

 

§8.          NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1          Restrictions on Indebtedness. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

 

(a)          Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)          current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

(c)          Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

 

(d)          Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in a Default;

 

93

 

 

 

(e)          endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business; and

 

(f)          subject to the provisions of §9, Indebtedness of the Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes;

 

(g)          subject to the provisions of §9, Non-Recourse Indebtedness that is
secured by Real Estate (other than the Unencumbered Pool Assets or interest
therein) and related assets; and

 

(h)          subject to the provisions of §9, (A) Recourse Indebtedness, and (B)
Secured Recourse Indebtedness (provided that no such Secured Recourse
Indebtedness shall be secured by any Unencumbered Pool Asset or interest
therein).

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) and §8.1(h) above shall have any of the
Unencumbered Pool Assets or any interest therein or any direct or indirect
ownership interest in the Borrower or any Subsidiary Guarantor as collateral, a
borrowing base, asset pool or any similar form of credit support for such
Indebtedness, (ii) none of the Subsidiary Guarantors which own an Unencumbered
Pool Asset shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (including, without
limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non-recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise) other than Indebtedness described in §§8.1(a), 8.1(b),
8.1(c), 8.1(d) and 8.1(e) or Indebtedness in connection with a guaranty of
Unsecured Indebtedness permitted by this Agreement, (iii) in no event shall the
aggregate amount of variable rate Indebtedness (excluding the Obligations) of
REIT and its Subsidiaries that is not subject to a Derivatives Contract for the
purpose of hedging the exposure of REIT and its Subsidiaries to fluctuations in
interest rates exceed an amount equal to twenty percent (20%) of the
Consolidated Total Indebtedness and (iv) in no event shall the aggregate amount
of Indebtedness of REIT and its Subsidiaries consisting of completion or other
guarantees (other than guarantees of the Obligations), whether incurred,
directly, indirectly, or otherwise, exceed an amount equal to ten percent (10%)
of the Consolidated Total Assets.

 

§8.2           Restrictions on Liens, Etc. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to create or incur or
suffer to be created or incurred or to exist any Lien upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; provided that notwithstanding
anything to the contrary contained herein, the Borrower, any Guarantor or any
such Subsidiary may create or incur or suffer to be created or incurred or to
exist:

 

(i)          Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or which are being contested as permitted under
this Agreement;

94

 

 

(ii)         Liens on assets other than (A) the Unencumbered Pool Assets, and
(B) any direct or indirect interest of the Borrower, any Guarantor or any
Subsidiary of the Borrower in any Guarantor in respect of judgments permitted by
§8.1(d);

 

(iii)        deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iv)        encumbrances on properties consisting of easements, rights of way,
zoning restrictions, leases and other occupancy agreements, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Borrower, a Subsidiary
Guarantor or a Subsidiary of such Person is a party, and other minor
non-monetary liens or encumbrances none of which interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower, the Subsidiary Guarantors or their Subsidiaries, which defects do not
individually or in the aggregate have a materially adverse effect on the
business of the Borrower or any Subsidiary Guarantor individually or on the
Unencumbered Pool Assets;

 

(v)         Liens on properties or interests therein (but excluding (A)
Unencumbered Pool Assets or any interest therein, or (B) any direct or indirect
interest of the Borrower, any Subsidiary Guarantor or any Subsidiary of the
Borrower or any Subsidiary Guarantor) to secure Non-Recourse Indebtedness of
Subsidiaries of the Borrower that are not Subsidiary Guarantors which own an
Unencumbered Pool Asset permitted by §8.1(g) and Secured Recourse Indebtedness
permitted by §8.1(h);

 

(vi)        rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(vii)       Liens of Capitalized Leases;

 

(viii)      Liens securing obligations in the nature of the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(ix)         such other title and survey exceptions as Administrative Agent has
approved in writing in Administrative Agent’s reasonable discretion; and

 

(x)          Liens arising under any of the Loan Documents.

 

Notwithstanding anything in this Agreement to the contrary, (A) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in (i) with respect to any Subsidiary Guarantor
which owns an Unencumbered Pool Asset, §§8.2(i), (iv), (vi), (ix) and (x), and
(ii) with respect to REIT, §§8.2(i), (ii), (iii), (vi), (ix) and (x); and (B)
the Borrower shall not create or incur or suffer to be created or incurred or to
exist any Lien on any legal, equitable or beneficial interest of the Borrower in
any of the Subsidiary Guarantors, including, without limitation, any
Distributions or rights to Distributions on account thereof.

 

95

 

  

§8.3          Restrictions on Investments. Neither the Borrower will, nor will
it permit any Guarantor or any of its Subsidiaries to, make or permit to exist
or to remain outstanding any Investment except Investments:

 

(a)          in marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;

 

(b)          in marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)          in demand deposits, certificates of deposit, bankers acceptances
and time deposits of United States banks having total assets in excess of
$100,000,000;

 

(d)          in commercial paper assigned the highest rating by two (2) or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;

 

(e)          in bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A by S&P and A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(f)          in repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing §8.3(a), 8.3(b)
or 8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and

 

(g)          in shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.

 

(h)          consisting of the acquisition of fee or leasehold interests by the
Borrower or its Subsidiaries in (i) Real Estate which is utilized for Medical
Properties located in the continental United States or the District of Columbia
and businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purpose;

 

96

 

  

(i)          by the Borrower and its Wholly-Owned Subsidiaries in Subsidiaries
that are directly or indirectly one hundred percent (100%) owned by such Person
or jointly with the Borrower or its Wholly-Owned Subsidiaries;

 

(j)          in Land Assets, provided that the aggregate Investment therein
shall not exceed five percent (5%) of Consolidated Total Asset Value;

 

(k)          in Mortgage Note Receivables secured by properties of the type
described in §8.3(h)(i), provided that the aggregate Investment therein shall
not exceed fifteen percent (15%) of Consolidated Total Asset Value;

 

(l)          in non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates to
purchase ILFs, ALFs and SNFs, provided that the aggregate Investment therein
shall not exceed twenty percent (20%) of Consolidated Total Asset Value;
provided, further, that the foregoing proviso shall not apply in the event the
Borrower owns ninety percent (90%) or more of the Equity Interests of such
Person and is the controlling member thereof;

 

(m)          in Development Properties for properties of the type described in
§8.3(h)(i), provided that the aggregate construction and development budget for
Development Properties (including land) shall not exceed five percent (5%) of
Consolidated Total Asset Value;

 

(n)          consisting of advances to officers, directors and employees of
Borrower and Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes;

 

(o)          in connection with a merger, consolidation or stock acquisition
pursuant to §8.4, (i) made in the ordinary course of business and subject to the
other investment limits contained in this §8.3, constituting all of the Equity
Interests of any Person the assets of which (other than immaterial assets)
constitute real property assets and which Investments do not constitute or
include the assumption of Indebtedness of such Person or a guarantee of
Indebtedness of such Person (in each case other than Non-Recourse Indebtedness)
or (ii) all of the Equity Interests in any other Person so long as (A) unless
the assets of such Person (other than immaterial assets) constitute real
property assets, Borrower shall have given the Agent and the Lenders at least 30
days’ prior written notice of such Investment; (B) immediately prior thereto,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default has occurred or would result therefrom and (C) prior to consummating
such Investment, Borrower shall have delivered to the Agent for distribution to
each of the Lenders a Compliance Certificate, calculated on a pro forma basis
based on information then available to the Borrower, evidencing the continued
compliance by the Borrower and Guarantors with the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, the
financial covenants contained in §9, after giving effect to such Investment;

 

(p)          in readily marketable common shares, preferred shares or senior
notes issued by publicly traded companies, provided that the aggregate
Investment therein shall not exceed two and one-half percent (2.5%) of
Consolidated Total Asset Value; and

 

(q)          other short term liquid Investments approved in writing by the
Agent.

 

97

 

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j), (k) and (m) exceed twenty percent (20%) of
Consolidated Total Asset Value at any time.

 

For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of Development
Property of their non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates,
plus (ii) such Person’s pro rata share of their non-Wholly-Owned Subsidiaries
and Unconsolidated Affiliates’ Investment in Land Assets; plus (iii) such
Person’s pro rata share of any other Investments valued at the lower of GAAP
book value or market value.

 

§8.4           Merger, Consolidation. Other than with respect to or in
connection with any disposition permitted under §8.8, the Borrower will not nor
will it permit the Guarantors or any of their respective Subsidiaries to
dissolve, liquidate, dispose of all or substantially all of its assets or
business, merge, reorganize, consolidate or enter into any other business
combination to effect any asset acquisition, stock acquisition or other
acquisition individually or in a series of transactions which may have a similar
effect as any of the foregoing, in each case without the prior written consent
of the Agent and the Majority Lenders. Notwithstanding the foregoing, so long as
no Default or Event of Default has occurred and is continuing immediately before
and after giving effect thereto, the following shall be permitted without the
consent of the Agent or any Lender: (i) the merger or consolidation of one or
more of the Subsidiaries of the Borrower (other than any Subsidiary that is a
Guarantor) with and into the Borrower (it being understood and agreed that in
any such event the Borrower, as applicable, will be the surviving Person), (ii)
the merger or consolidation of two or more Subsidiaries of the Borrower;
provided that no such merger or consolidation shall involve any Subsidiary that
is a Guarantor unless such Guarantor will be the surviving Person, (iii) the
liquidation or dissolution of any Subsidiary of the Borrower that does not own
any assets so long as such Subsidiary is not a Guarantor (or if such Subsidiary
is a Guarantor, so long as the Borrower and such Subsidiary comply with the
provisions of §5.3), (iv) the merger or consolidation of a Subsidiary Guarantor
into (A) REIT or Borrower, provided that REIT or Borrower, as applicable, shall
be the continuing or surviving Person, (B) another Subsidiary Guarantor, or (C)
any other Person, directly or indirectly or as contemplated in §8.3(o), subject
to compliance with the terms of this Agreement and provided that, if it owns an
Unencumbered Pool Asset and is not the surviving entity, then Borrower has
complied with §7.20(e) to remove such Unencumbered Pool Asset from being
included in the calculation of the Unencumbered Pool Availability; and (v) the
merger or consolidation, directly or indirectly or as contemplated in §8.3(o),
of REIT or Borrower with any other Person so long as (A) REIT or Borrower, as
applicable, shall be the continuing and surviving Person; (B) Borrower shall
have given the Agent and the Lenders at least 30 days’ prior written notice of
such consolidation or merger; and (C) Borrower shall have delivered to the Agent
for distribution to each of the Lenders a Compliance Certificate, calculated on
a pro forma basis based on information then available to the Borrower,
evidencing the continued compliance by the Borrower and Guarantors with the
terms and conditions of this Agreement and the other Loan Documents, including,
without limitation, the financial covenants contained in §9, after giving effect
to such consolidation or merger, together with any documentation and information
reasonably requested by the Lenders in connection with “know your customer” laws
or policies. Nothing in this §8.4 shall prohibit the dissolution of a Subsidiary
which has disposed of its assets in accordance with this Agreement. A Subsidiary
of the Borrower may sell all of its assets (and may effectuate such sale by
merger or consolidation with another Person, with such other Person being the
surviving entity) subject to compliance with the terms of this Agreement
(including, without limitation, §5.3 and 8.8), and after any such permitted
sale, may dissolve.

 

98

 

  

§8.5           Sale and Leaseback. The Borrower and the Guarantors will not, and
will not permit their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby the Borrower, any Guarantor or any such
Subsidiary shall sell or transfer any Real Estate owned by it in order that then
or thereafter the Borrower or any such Subsidiary shall lease back such Real
Estate without the prior written consent of Agent, such consent not to be
unreasonably withheld.

 

§8.6           Compliance with Environmental Laws. None of the Borrower nor any
Guarantor will, nor will any of them permit any of their respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating Medical Properties as permitted under
this Agreement and in material compliance with all applicable Environmental
Laws, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with applicable Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in compliance with
applicable Environmental Laws, (d) conduct any activity at any Real Estate or
use any Real Estate in any manner that could reasonably be contemplated to cause
a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances which
could reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all applicable
Environmental Laws), except, in each case under this §8.6, (i) with respect to
any Real Estate that is not an Unencumbered Pool Asset, where any such use,
generation, conduct or other activity has not had and could not reasonably be
expected to have a Material Adverse Effect, and (ii) with respect to any
Unencumbered Pool Asset included in the calculation of Unencumbered Pool Asset
Value where such use, generation, conduct or other activity has not had and
could not reasonably be expected, when taken with other matters covered by §6.19
or this §8.6, to result in liability, clean-up, remediation, containment,
correction or other costs to Borrower or any Guarantor individually or in the
aggregate with other Unencumbered Pool Assets in excess of $1,000,000.00 or
materially adversely affect the operation of or ability to use such property or
the health and safety of the tenants or other occupants of such property;
provided, that Borrower shall diligently use commercially reasonable efforts to
pursue corrective, remedial and other actions required to bring such
Unencumbered Pool Asset into compliance with applicable Environmental Laws.

 

99

 

 



 

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

 

(i)          in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take
reasonable action (including, without limitation, the conducting of engineering
tests at the sole expense of the Borrower) to confirm that no Hazardous
Substances which are the subject of such change in applicable Environmental Laws
were Released or disposed of on the Unencumbered Pool Assets in violation of
applicable Environmental Laws, except with respect to any issues which have been
previously remediated in compliance with applicable Environmental Laws; and

 

(ii)         if any Release or disposal of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which may
be reasonably likely otherwise to expose it to liability shall occur or shall
have occurred on the Unencumbered Pool Assets (including, without limitation,
any such Release or disposal occurring prior to the acquisition or leasing of
such Unencumbered Pool Asset by the Borrower or any Guarantor), the Borrower
shall, after obtaining knowledge thereof, cause the prompt containment and
removal of such Hazardous Substances and remediation of the Unencumbered Pool
Assets as required and in full compliance with all applicable Environmental
Laws; provided, that each of the Borrower and a Guarantor shall be deemed to be
in compliance with Environmental Laws for the purpose of this clause (ii) so
long as it or a responsible third party with sufficient financial resources is
taking reasonable action to remediate or manage any event of noncompliance to
the extent required under applicable Environmental Laws to the reasonable
satisfaction of the Agent and no action shall have been commenced or filed by
any enforcement agency. The Agent may engage its own Environmental Engineer to
review the environmental assessments and the compliance with the covenants
contained herein.

 

(iii)        At any time after an Event of Default shall have occurred
hereunder, the Agent may at its election (and will at the request of the
Majority Lenders) obtain such environmental assessments of any or all of the
Unencumbered Pool Assets prepared by an Environmental Engineer as may be
necessary or advisable for the purpose of evaluating or confirming (A) whether
any Hazardous Substances are present in the soil or water at or migrating to or
from any such Unencumbered Pool Asset in violation of applicable Environmental
Laws and (B) whether the use and operation of any such Unencumbered Pool Asset
complies with all applicable Environmental Laws to the extent required by the
Loan Documents. Additionally, at any time that the Agent or the Majority Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may be reasonably likely to
expose such Person to liability may have occurred, relating to any Unencumbered
Pool Asset, or that any of the Unencumbered Pool Assets is not in compliance
with applicable Environmental Laws to the extent required by the Loan Documents,
the Borrower shall promptly upon the request of the Agent obtain and deliver to
the Agent such environmental assessments of such Unencumbered Pool Asset
prepared by an Environmental Engineer as may be necessary or advisable for the
purpose of evaluating or confirming (A) whether any Hazardous Substances are
present in the soil or water at or migrating to or from such Unencumbered Pool
Asset in violation of applicable Environmental Laws and (B) whether the use and
operation of such Unencumbered Pool Asset comply with all applicable
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of such Unencumbered Pool
Asset including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are reasonably necessary or appropriate
for a determination of the compliance of such Unencumbered Pool Asset and the
use and operation thereof with all applicable Environmental Laws. All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of the Borrower.

 

100

 

 

§8.7        Distributions.

 

(a)          The Borrower shall not pay any Distribution to the partners,
members or other owners of the Borrower, and REIT shall not pay any Distribution
to its partners, members or other owners of REIT, to the extent that the
aggregate amount of such Distributions paid in any fiscal quarter, when added to
the aggregate amount of all other Distributions paid in the same fiscal quarter
and the preceding three (3) fiscal quarters, exceeds ninety-five percent (95%)
of such Person’s Modified FFO for such period; provided that the limitations
contained in this §8.7(a) shall not preclude the Borrower or REIT from making
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial officer or accounting officer of REIT containing
calculations in detail reasonably satisfactory in form and substance to the
Agent. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing or would result therefrom, including an Event of
Default related to any financial covenant set forth in this Agreement, (i)
Borrower and REIT may request the Majority Lenders’ consent to a Distribution
that is not a Distribution permitted by the immediately preceding sentence,
which consent shall be granted or withheld in the sole, but good faith, business
judgment of the Majority Lenders, (ii) Borrower and REIT may make a one-time
election by delivering written notice thereof to Agent upon which the
limitations contained in this §8.7(a) shall not apply for two consecutive fiscal
quarters, provided that, any Distributions paid by Borrower or REIT to their
respective partners, members or other owners during such period described in
clause (ii) shall nonetheless be considered in the calculation of the
limitations contained in this §8.7(a) after the end of such period, (iii)
Borrower and REIT may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
(occurring in under thirty (30) days) of new Equity Interests, (iv) Borrower,
REIT and each Subsidiary may make payments in lieu of the issuance of fractional
shares representing insignificant interests in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of REIT, Borrower or any Subsidiary, (v) Borrower, REIT and
each Subsidiary may make non-cash Distributions in connection with the
implementation of or pursuant to any retirement, health, stock option and other
benefit plans, bonus plans, performance-based incentive plans, and other similar
forms of compensation for the benefit of the directors, officers and employees
of REIT, Borrower and the Subsidiaries, (vi) REIT may, and Borrower may make
Distributions to allow REIT to, make payments for share repurchase programs in
connection with the listing of REIT on an exchange, provided that such payments
shall be made within ninety (90) days of such listing and shall not exceed
$300,000,000.00 in the aggregate, and (vii) Borrower or any Guarantor may make
any Distribution of non-core assets (or the Equity Interest of any Subsidiary of
which the sole assets are non-core assets) acquired as permitted under §§8.3(o)
or 8.4 provided that (A) such Distribution shall be made within one year of such
acquisition, (b) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default has occurred or would
result therefrom and (C) the Loan Parties will remain in pro forma compliance
with the covenants set forth in §9 after giving effect to such Distribution. For
purposes of this §8.7(a), Distributions shall not include any Dividend
Reinvestment Proceeds.

 

101

 

 

(b)          If a Default or Event of Default shall have occurred and be
continuing, the Borrower shall make no Distributions to its partners, members or
other owners, other than Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of the
Borrower, as evidenced by a certification of the principal financial or
accounting officer of the Borrower containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

 

(c)          Notwithstanding the foregoing, at any time when an Event of Default
under §§12.1(a) or 12.1(b) shall have occurred, an Event of Default as to the
Borrower or REIT under §§12.1(g), 12.1(h) or 12.1(i) shall have occurred, or the
maturity of the Obligations has been accelerated, neither the Borrower nor REIT
shall make any Distributions whatsoever, directly or indirectly.

 

§8.8        Asset Sales. The Borrower will not, and will not permit the
Guarantors or their respective Subsidiaries to, sell, transfer or otherwise
dispose of any material asset other than (a) pursuant to a bona fide arm’s
length transaction, (b) sales, transfers or other dispositions of obsolete or
worn out property, whether now owned or hereafter acquired, (c) as permitted by
§8.4, (d) sales, transfers or other dispositions otherwise permitted by the Loan
Documents, and (e) sales to the Borrower or any Guarantor. In addition, neither
the Borrower, the Guarantors nor any Subsidiary thereof shall sell, transfer, or
otherwise dispose of any assets in a single or a series of related transactions
with an aggregate value greater than twenty percent (20%) of the Consolidated
Total Asset Value without the prior written approval of the Majority Lenders,
provided that Borrower, Guarantors or any of their Subsidiaries may sell,
transfer or otherwise dispose of such assets in an arm’s length transaction, so
long as (i) if such asset is an Unencumbered Pool Asset, then Borrower shall
have complied with §7.20(e) and (ii) Borrower and REIT will remain in pro forma
compliance with the covenants set forth in §8 and §9 after giving effect to such
transaction.

 

§8.9        Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to, (a)
during the existence of any Default arising from Borrower’s failure to pay any
amounts due under the Loan Documents or any Event of Default, prepay, redeem,
defease, purchase or otherwise retire the principal amount, in whole or in part,
of any Indebtedness other than the Obligations; provided, that the foregoing
shall not prohibit (x) the prepayment of Indebtedness which is financed solely
from the incurrence of Indebtedness which would otherwise be permitted by the
terms of §8.1; and (y) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale of the Real Estate securing such
Indebtedness; or (b) modify any document evidencing any Indebtedness (other than
the Obligations) to accelerate the maturity date or required payments of
principal of such Indebtedness during the existence of an Event of Default.

 

102

 

 

§8.10      Reserved.

 

§8.11      Derivatives Contracts. Neither the Borrower, the Guarantors nor any
of their respective Subsidiaries shall contract, create, incur, assume or suffer
to exist any Derivatives Contracts except for interest rate swap, collar, cap or
similar agreements providing interest rate protection and currency swaps and
currency options made in the ordinary course of business and permitted pursuant
to §8.1.

 

§8.12      Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
the Borrower or any Guarantor), except (i) transactions in connection with
Management Agreements or other property management agreements relating to Real
Estate other than the Unencumbered Pool Assets, (ii) transactions set forth on
Schedule 6.14 attached hereto, (iii) transactions in the ordinary course of
business pursuant to the reasonable requirements of the business of such Person
and upon fair and reasonable terms which are no less favorable to such Person
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate, (iv) reasonable and customary fees paid to, and
indemnification arrangements with, members of the board of directors (or similar
governing body) of any of the Loan Parties or the issuance of directors’ or
nominees’ qualifying shares, and (v) compensation and indemnification
arrangements for directors (or equivalent), officers and employees of REIT,
Borrower and the Subsidiaries, including retirement, health, option and other
benefit plans, bonuses, performance-based incentive plans, and other similar
forms of compensation, the granting of Equity Interests to directors (or
equivalent), officers and employees of REIT, Borrower and the Subsidiaries in
connection with the implementation of any such arrangement, and the funding of
any such arrangement.

 

§8.13      Advisory Fees. The Borrower shall not pay, and shall not permit any
Guarantor to pay, any advisory fees or other payments to the Advisor, in the
event that a Default or an Event of Default shall have occurred and be
continuing; provided, that, for the avoidance of doubt, any such fees or other
payments shall continue to accrue.

 

§9.     FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1        Unencumbered Pool Availability. The Borrower shall not at any time
permit the Unsecured Indebtedness (including the sum of the outstanding
principal balance of the Revolving Credit Loans, Term Loans, Swing Loans and the
Letter of Credit Liabilities) to be greater than the Unencumbered Pool
Availability; provided, however, that upon a violation of this §9.1 by the
Borrower, no Event of Default shall exist hereunder in the event the Borrower
cures such Default within five (5) Business Days of the occurrence of such
event.

 

§9.2        Consolidated Total Indebtedness to Consolidated Total Asset Value.
The Borrower will not at any time permit the ratio of Consolidated Total
Indebtedness to Consolidated Total Asset Value (expressed as a percentage) to
exceed fifty-five percent (55%), provided, however, that the Borrower may make a
one-time election by delivering written notice thereof to Agent upon which the
Borrower may permit such ratio to be as high as sixty percent (60%) for a period
of two (2) consecutive fiscal quarters.

 

103

 

 

§9.3        Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The
Borrower will not at any time permit the ratio of Adjusted Consolidated EBITDA
to Consolidated Fixed Charges for the most recently ended four (4) fiscal
quarters to be less than 1.60 to 1.00.

 

§9.4        Total Secured Indebtedness Ratio. The Borrower will not at any time
permit Consolidated Total Secured Indebtedness to exceed thirty-five (35%) of
Consolidated Total Asset Value.

 

§9.5        Minimum Consolidated Tangible Net Worth. The Borrower will not at
any time permit Consolidated Tangible Net Worth to be less than the sum of (i)
$945,698,000.00, plus (ii) eighty percent (80%) of the sum of any additional Net
Offering Proceeds after March 31, 2013.

 

§9.6        Reserved.

 

§9.7        Recourse Indebtedness. The Borrower shall not, and shall not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Recourse Indebtedness (excluding the Obligations) which would cause the
aggregate amount of such Recourse Indebtedness (excluding the Obligations) to
exceed ten percent (10%) of Consolidated Total Asset Value.

 

§10.       CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

 

§10.1      Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Revolving Credit Lender shall have received
the fully-executed original of its Revolving Credit Note and each Term Loan
Lender shall have received the fully-executed original of its Term Loan Note.

 

§10.2      Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Guarantor that owns an Unencumbered Pool Asset) in
which such Unencumbered Pool Asset is located and a duly authorized officer,
partner or member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of the Borrower and each such Guarantor, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

 

104

 

 

§10.3      Resolutions. All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4      Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, Letter of Credit Requests and Conversion/Continuation
Requests and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.

 

§10.5      Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agent.

 

§10.6      Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

 

§10.7      Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

§10.8      Representations and Warranties. The representations and warranties
made by the Borrower and each Guarantor in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Closing Date.

 

§10.9      Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.10    Eligible Unencumbered Pool Asset Qualification Documents. The Eligible
Unencumbered Pool Asset Qualification Documents for each Eligible Unencumbered
Pool Asset that is an Unencumbered Pool Asset as of the Closing Date shall have
been delivered to the Agent at the Borrower’s expense and shall be in form and
substance reasonably satisfactory to the Agent.

 

105

 

 

§10.11    Compliance Certificate. The Agent shall have received a Compliance
Certificate and an Unencumbered Pool Certificate dated as of the date of the
Closing Date demonstrating compliance with each of the covenants calculated
therein as of the most recent calendar quarter for which the Borrower has
provided financial statements under §6.4.

 

§10.12    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.13    Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

§10.14    Subordination of Advisory Agreement. The Agent shall have received an
executed counterpart of a Subordination of Advisory Agreement with respect to
the Advisory Agreement.

 

§10.15    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.       CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1      Prior Conditions Satisfied. On the Closing Date, all conditions set
forth in §10 have been satisfied or waived in writing.

 

§11.2      Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing.

 

§11.3      Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.

 

106

 

 

§12.       EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1      Events of Default and Acceleration. If any of the following events
(subject to §12.2, “Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether by mandatory prepayment, at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;

 

(b)          the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether by mandatory prepayment, at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;

 

(c)          the Borrower shall fail to perform any term, covenant or agreement
contained in §9;

 

(d)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subsections or clauses of
this §12 or in the other Loan Documents);

 

(e)          any representation or warranty made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

(f)          the Borrower, any Guarantor or any of their Subsidiaries shall fail
to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness (including under any Derivatives Contract), or shall fail
to observe or perform any term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing any obligation for borrowed money
or credit received or other Indebtedness (including under any Derivatives
Contract) for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment, redemption, purchase, termination or other settlement thereof;
provided, however, that the events described in this §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(g), involves singly or in the
aggregate obligations for Indebtedness totaling in excess of $20,000,000.00;

 

107

 

 

(g)         any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing; provided that the events described in this
§12.1(g) as to any Subsidiary of the Borrower that is not a Guarantor shall not
constitute an Event of Default unless the value of the assets of any such
Subsidiary or Subsidiaries that is not a Guarantor (calculated, to the extent
applicable, consistent with the calculation of Consolidated Total Asset Value)
subject to an event or events described in §12.1(g), 12.1(h) or 12.1(i)
individually exceeds $15,000,000.00 or in the aggregate exceeds $30,000,000.00;

 

(h)         a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors, or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof; provided that the events
described in this §12.1(h) as to any Subsidiary of the Borrower that is not a
Guarantor shall not constitute an Event of Default unless the value of the
assets of any such Subsidiary or Subsidiaries that is not a Guarantor
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $15,000,000.00 or in the
aggregate exceeds $30,000,000.00;

 

(i)          a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors, or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted; provided that the
events described in this §12.1(i) as to any Subsidiary of the Borrower that is
not a Guarantor shall not constitute an Event of Default unless the value of the
assets of any such Subsidiary or Subsidiaries that is not a Guarantor
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $15,000,000.00 or in the
aggregate exceeds $30,000,000.00;

 

(j)          there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, one (1) or
more uninsured or unbonded final judgments against the Borrower, any Guarantor
or any of their respective Subsidiaries that, either individually or in the
aggregate, exceed $20,000,000.00 per occurrence or during any twelve (12) month
period;

 

108

 

 

(k)          any of the Loan Documents or the Contribution Agreement (if any)
shall be disavowed, canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit in equity or
other legal proceeding to disavow, cancel, revoke or rescind any of the Loan
Documents or the Contribution Agreement (if any), or to contest or challenge the
validity or enforceability of any of the Loan Documents or the Contribution
Agreement (if any) shall be commenced by or on behalf of the Borrower or any of
the Guarantors, or any court or any other governmental or regulatory authority
or agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents or the Contribution Agreement (if any) is illegal, invalid or
unenforceable in accordance with the terms thereof;

 

(l)          [reserved];

 

(m)        with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $5,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

 

(n)         [reserved];

 

(o)         any Guarantor denies that it has any liability or obligation under
the Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

 

(p)         [reserved];

 

(q)         [reserved];

 

(r)          REIT shall fail to comply at any time with all requirements and
applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status;

 

(s)         REIT shall fail to comply, in any material respect, with any SEC
reporting requirements;

 

109

 

 

(t)          any Change of Control shall occur; or

 

(u)         an Event of Default under any of the other Loan Documents shall
occur;

 

then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event any Event of Default specified in §12.1(g), §12.1(h) or
§12.1(i) shall occur with respect to the Borrower, REIT or any Subsidiary
Guarantor, all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent, the Borrower
hereby expressly waiving any right to notice of intent to accelerate and notice
of acceleration. Upon demand by the Agent or the Required Revolving Credit
Lenders in their absolute and sole discretion after the occurrence and during
the continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Revolving Credit Lenders will cause a Revolving Credit Loan to be made in the
undrawn amount of all Letters of Credit. The proceeds of any such Revolving
Credit Loan will be pledged to and held by the Agent as security for any amounts
that become payable under the Letters of Credit and all other Obligations. In
the alternative, if demanded by the Agent in its absolute and sole discretion
after the occurrence and during the continuance of an Event of Default, the
Borrower will deposit into the Collateral Account and pledge to the Agent cash
in an amount equal to the amount of all undrawn Letters of Credit. Such amounts
will be pledged to and held by the Agent for the benefit of the Lenders as
security for any amounts that become payable under the Letters of Credit and all
other Obligations. Upon any draws under Letters of Credit, at the Agent’s sole
discretion, the Agent may apply any such amounts to the repayment of amounts
drawn thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations or if there are
no outstanding Obligations and the Revolving Credit Lenders have no further
obligation to make Revolving Credit Loans or issue Letters of Credit or if such
excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower.

 

§12.2      Certain Cure Periods; Limitation of Cure Periods.

 

(a)          Notwithstanding anything contained in §12.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due (or, with respect to
any payments other than interest on the Loans, any reimbursement obligations
with respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to the Borrower by the Agent), provided, however, that the Borrower shall not be
entitled to receive more than two (2) grace or cure periods in the aggregate
pursuant to this clause (i) in any period of 365 days ending on the date of any
such occurrence of Default, and provided further, that no such cure period shall
apply to any payments due upon the maturity of the Notes, (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that the Borrower cures (or causes to be cured) such
Default within thirty (30) days following receipt of written notice of such
default, provided that the provisions of this clause (ii) shall not pertain to
defaults consisting of a failure to comply with §§7.4(c), 7.12, 7.15, 7.18,
7.19, 7.20, 8.1, 8.2, 8.4, 8.7, or 8.8, or to any Default excluded from any
provision of cure of defaults contained in any other of the Loan Documents, and
(iii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(s) in the event that the Borrower cures (or causes to
be cured) such failure within thirty (30) days of becoming aware of such
failure. In the event that any Unencumbered Pool Asset shall fail to satisfy the
requirements set forth in §§7.20(a)(i)-(v), (viii), (xi), (xv) and (xvi), and
such Real Estate asset has not otherwise been included in the calculation of the
Unencumbered Pool Availability pursuant to §7.20(b) notwithstanding such
particular non-compliance, such failure shall not constitute a Default or Event
of Default if such Unencumbered Pool Asset is removed from the calculation of
the Unencumbered Asset Value pursuant to §7.20(d).

 

110

 

 

(b)          In the event that there shall occur any Default that affects only
certain Unencumbered Pool Assets or the owner(s) thereof, then the Borrower may
elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have the Agent remove such Unencumbered
Pool Assets from the calculation of the Unencumbered Pool Asset Value and by
reducing the outstanding Loans and Letters of Credit so that no Default exists
under this Agreement, in which event such removal and reduction shall be
completed within ten (10) Business Days after receipt of notice of such Default
from the Agent or the Majority Lenders; provided, however, that in the event
such Default occurs as a result of a representation or warranty under §6.32
being false (without regard to any knowledge qualifier) in any material respect
with respect to an Operator not affiliated with the Borrower, such removal and
reduction shall be completed within thirty (30) days after receipt of notice of
such Default from the Agent or the Majority Lenders.

 

§12.3     Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), 12.1(h), or 12.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Required Revolving Credit Lenders, shall, by notice to the Borrower
terminate the commitments to make Revolving Credit Loans to and issue Letters of
Credit for the Borrower. No termination under this §12.3 shall relieve the
Borrower or the Guarantors of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

 

§12.4     Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent, on behalf of
the Lenders may, and upon the direction of the Majority Lenders, shall proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, the Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within thirty (30)
days after demand bear interest at the Default Rate. In the event that all or
any portion of the Obligations is collected by or through an attorney-at-law,
the Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

 

111

 

 

§12.5     Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of the Borrower or the
Guarantors, such monies shall be distributed for application as follows:

 

(a)          First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

 

(b)          Second, to all other Obligations (including any interest, expenses
or other obligations incurred after the commencement of a bankruptcy) in such
order or preference as the Majority Lenders shall determine; provided, that (i)
Swing Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2, (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.13, and (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses (but excluding
the Swing Loans) shall be made among the Lenders, pro rata, and as between the
Revolving Credit Loans and Term Loans pro rata; and provided, further that the
Majority Lenders may in their discretion make proper allowance to take into
account any Obligations not then due and payable; and

 

(c)          Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

 

112

 

 

§12.6     Collateral Account.

 

(a)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, Swing Loans and the other Obligations, the
Borrower hereby pledges and grants to the Agent, for the ratable benefit of the
Agent and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account and the balances from
time to time in the Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities or Swing Loans until applied by the Agent as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
§12.6.

 

(b)          Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

 

(c)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment. If a Swing Loan is not refinanced as a Base Rate
Loan as provided in §2.5 above, then the Agent is authorized to use monies
deposited in the Collateral Account to make payment to the Swing Loan Lender
with respect to any participation not funded by a Defaulting Lender.

 

(d)          If an Event of Default exists, the Required Revolving Credit
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations in accordance with §12.5.

 

(e)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Obligations and Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities and Swing Loans at such time.

 

113

 

 

(f)          The Borrower shall pay to the Agent from time to time such fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes the Agent to file such financing
statements as the Agent may reasonably require in order to perfect the Agent’s
security interest in the Collateral Account, and the Borrower shall promptly
upon demand execute and deliver to the Agent such other documents as the Agent
may reasonably request to evidence its security interest in the Collateral
Account.

 

§13.       SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default under §12.1(a) or §12.1(b), including in connection with any
acceleration of the Obligations, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
to the Borrower or the Guarantors and any securities or other property of the
Borrower or the Guarantors in the possession of such Lender may, without notice
to the Borrower or any Guarantor (any such notice being expressly waived by the
Borrower and each Guarantor) but with the prior written approval of the Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower or the Guarantors to
such Lender. Each of the Lenders agrees with each other Lender that if such
Lender shall receive from the Borrower or a Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14.      THE AGENT.

 

§14.1     Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. The Agent shall act as the contractual representative of the
Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that the Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

114

 

 

§14.2     Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

 

§14.3     No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as determined by a final non-appealable judgment
of a court of competent jurisdiction or (b) any action taken or not taken by the
Agent with the consent or at the request of the Majority Lenders or the Required
Revolving Credit Lenders, as applicable. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default”.

 

§14.4     No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Agent’s Special Counsel has only represented the
Agent and KeyBank in connection with the Loan Documents and the only attorney
client relationship or duty of care is between the Agent’s Special Counsel and
the Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

115

 

 

§14.5     Payments.

 

(a)          A payment by the Borrower or any Guarantor to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one (1) Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).

 

(b)          If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

 

§14.6     Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

116

 

 

§14.7     Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower and the
Guarantors as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction. The agreements in this §14.7 shall survive the payment
of all amounts payable under the Loan Documents.

 

§14.8     The Agent as Lender. In its individual capacity, KeyBank shall have
the same obligations and the same rights, powers and privileges in respect to
its Commitment and the Loans made by it, and as the holder of any of the Notes
as it would have were it not also the Agent.

 

§14.9     Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at the Agent’s option also constitute the Agent’s
resignation as the Issuing Lender and the Swing Loan Lender. Upon any such
resignation, the Majority Lenders, subject to the terms of §18.1, shall have the
right to appoint as a successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, any Lender or any bank whose senior debt obligations are
rated not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
be reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any bank whose senior debt obligations are rated not less than “A2” or
its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as the Agent and, if applicable, the Issuing Lender and the
Swing Loan Lender, hereunder by a successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, such successor Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and, if
applicable, Issuing Lender and Swing Loan Lender, and the retiring Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall be discharged from its
duties and obligations hereunder as the Agent and, if applicable, the Issuing
Lender and the Swing Loan Lender. After any retiring Agent’s resignation, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent, the Issuing Lender and the Swing Loan
Lender. If the resigning Agent shall also resign as the Issuing Lender, such
successor Agent shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Issuing Lender, in either case, to
assume effectively the obligations of the current Agent with respect to such
Letters of Credit. Upon any change in the Agent under this Agreement, the
resigning Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning Agent.

 

117

 

 

§14.10   Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Majority Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
the Guarantors within such period. The Majority Lenders may direct the Agent in
writing as to the method and the extent of any such exercise, the Lenders hereby
agreeing to indemnify and hold the Agent harmless in accordance with their
respective Commitment Percentages from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
the Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful in
any applicable jurisdiction or commercially unreasonable under the UCC as
enacted in any applicable jurisdiction.

 

§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders, Required Lenders or all of the Lenders as
required by this Agreement. Each Lender irrevocably waives its right to file or
pursue a separate proof of claim in any such proceedings unless the Agent fails
to file such claim within thirty (30) days after receipt of written notice from
the Lenders requesting that the Agent file such proof of claim.

 

§14.12    Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan or issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent (or
Issuing Lender, as applicable) shall have received notice to the contrary from
such Lender prior to the making of such Loan or issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

118

 

 

§14.13    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders, the Required Lenders or the Required Revolving Lenders is
required or permitted under this Agreement, each Lender agrees to give the
Agent, within ten (10) Business Days of receipt of the request for action from
the Agent together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively, “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of the Agent, such
Lender shall in such notice to the Agent describe the actions that would be
acceptable to such Lender. If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested action.
In the event that any recommendation is not approved by the requisite number of
Lenders and a subsequent approval on the same subject matter is requested by the
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for Directions within five (5) Business Days of receipt of
such request. The Agent and each Lender shall be entitled to assume that any
officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless the Agent and such other Lenders have otherwise been notified in
writing.

 

§14.14    The Borrower Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

 

119

 

 

§15.       EXPENSES.

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders,
including any taxes payable on or with respect to the transactions contemplated
by this Agreement, and further including any such taxes payable by the Agent or
any of the Lenders after the Closing Date (the Borrower hereby agreeing to
indemnify the Agent and each Lender with respect thereto except for Excluded
Taxes), (c) the reasonable fees, expenses and disbursements of a single counsel
to the Agent and each Arranger and a single local counsel per jurisdiction to
the Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the out-of-pocket fees, costs, expenses and disbursements of the Agent and
each Arranger incurred in connection with the syndication and/or participation
(by KeyBank) of the Loans, (e) all other reasonable out of pocket fees, expenses
and disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the making of each advance hereunder, the issuance of Letters
of Credit, and the syndication of the Commitments pursuant to §18 (without
duplication of those items addressed in clause (d) above), (f) all out of pocket
expenses (including reasonable attorneys’ fees and costs, and fees and costs of
appraisers, engineers, investment bankers or other experts retained by the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default, and (ii) any litigation, proceeding
or dispute arising under the Loan Documents, provided, that, in connection with
the attorney’s fees and costs payable by Borrower under this clause (f),
Borrower shall only be obligated to pay for the reasonable attorney’s fees and
costs of a counsel to the Agent (which at the Agent’s discretion may include any
local counsel or any other counsel to the Agent which the Agent may retain) and
a single law firm for the Lenders (provided that in the event of a conflict of
interest with respect to counsel for the Lenders, Borrower shall also pay the
reasonable fees and costs of an additional single law firm for such Lenders),
(g) all reasonable out-of-pocket fees, expenses and disbursements (including
reasonable attorneys’ fees and costs) which may be incurred by KeyBank in
connection with the execution and delivery of this Agreement and the other Loan
Documents (without duplication of any of the items listed above), and (h) all
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans. The covenants of this §15 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.

 

§16.       INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
each Arranger and each director, officer, employee, agent, Attorney and
Affiliate thereof and Person who controls the Agent, or any Lender or either
Arranger against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of or relating to this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Unencumbered Pool Assets, other Real Estate or the Loans, (b) any condition of
the Unencumbered Pool Assets or any other Real Estate, (c) any actual or
proposed use by the Borrower of the proceeds of any of the Loans or Letters of
Credit, (d) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrower, any Guarantor or any
of their respective Subsidiaries, (e) the Borrower entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Unencumbered Pool Assets or any other
Real Estate, (g) with respect to the Borrower, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower shall not be obligated under
this §16 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined in a final non-appealable
judgment by a court of competent jurisdiction. In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select a single law
firm as their own counsel and, in addition to the foregoing indemnity, the
Borrower agrees to pay promptly the reasonable fees and expenses of such
counsel. If, and to the extent that the obligations of the Borrower under this
§16 are unenforceable for any reason, the Borrower hereby agree to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans, the return of the Letters of Credit and the termination
of the obligations of the Lenders hereunder.

 

120

 

 

§17.       SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents (other
than any indemnification obligations which survive the termination of this
Agreement and/or the full repayment of the Loans and any other amounts due under
this Agreement or the other Loan Documents) remains outstanding or any Letters
of Credit remain outstanding or any Lender has any obligation to make any Loans
or issue any Letters of Credit. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, any Guarantor or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

121

 

 

§18.       ASSIGNMENT AND PARTICIPATION.

 

§18.1     Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no Default or Event of Default exists
hereunder, the Borrower shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, and if
the Borrower does not respond to any such request for consent within ten (10)
Business Days, the Borrower shall be deemed to have consented (provided that
such consent shall not be required for any assignment to another Lender, to a
Related Fund, to a lender or an Affiliate of a Lender which controls, is
controlled by or is under common control with the assigning Lender or to a
wholly-owned Subsidiary of such Lender), (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Commitment
in the event an interest in the Revolving Credit Loans is assigned, or of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans and the Term
Loan Commitment in the event an interest in the Term Loans is assigned, and if
such Lender holds both a Revolving Credit Commitment and a Term Loan Commitment,
such Lender shall assign an equal percentage of its Revolving Credit Commitment
and Term Loan Commitment, (c) the parties to such assignment shall execute and
deliver to the Agent, for recording in the Register (as hereinafter defined) an
assignment and acceptance agreement in the form of Exhibit J attached hereto (an
“Assignment and Acceptance Agreement”), together with any Notes subject to such
assignment, (d) in no event shall any assignment be to any natural person or any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any Guarantor or be
to a Defaulting Lender or an Affiliate of a Defaulting Lender, (e) such assignee
of a portion of the Revolving Credit Loans shall have a net worth or unfunded
commitment as of the date of such assignment of not less than $100,000,000.00
(unless otherwise approved by the Agent and, so long as no Default or Event of
Default exists hereunder, the Borrower), (f) such assignee shall acquire an
interest in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower and (g) if such assignment is less than
the assigning Lender’s entire Commitment, the assigning Lender shall retain an
interest in the Loans of not less than $5,000,000.00. Upon execution, delivery,
acceptance and recording of such Assignment and Acceptance Agreement, (i) the
assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and (iii)
the Agent may unilaterally amend Schedule 1.1 to reflect such assignment. In
connection with each assignment, the assignee shall represent and warrant to the
Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower and/or any Guarantor and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Notwithstanding the foregoing, if a Default exists hereunder,
no assignment pursuant to this §18.1 shall be to another real estate investment
trust which owns and/or operates healthcare facilities and could reasonably be
considered a competitor of REIT or any Affiliate thereof (a “Competitor REIT”);
provided, however, that the foregoing restriction shall not apply if an Event of
Default has occurred and is continuing.

 

122

 

 

§18.2     Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

 

§18.3     New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at the applicable assignee’s own
expense, shall execute and deliver to the Agent, in exchange for each
surrendered original Note (or an indemnity agreement, as provided in §31), a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered original Notes shall be canceled and returned to the Borrower (or
the Borrower shall receive an indemnity agreement, as provided in §31).

 

123

 

 

§18.4     Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that (a)
any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§§4.8, 4.9, 4.10 and 13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications, (d)
such participant shall have no direct rights against the Borrower, (e) such sale
is effected in accordance with all applicable laws, and (f) such participant
shall not be a Person controlling, controlled by or under common control with,
or which is not otherwise free from influence or control by the Borrower and/or
any Guarantor and shall not be a Defaulting Lender or an Affiliate of a
Defaulting Lender and, provided that no Event of Default has occurred or is
continuing, shall not be a Competitor REIT; provided, however, such Lender may
agree with the participant that it will not, without the consent of the
participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to §2.12), (iii) reduce
the amount of any such payment of principal, (iv) reduce the rate at which
interest is payable thereon or (v) release any Guarantor (except as otherwise
permitted under this Agreement). Any Lender which sells a participation shall
promptly notify the Agent of such sale and the identity of the purchaser of such
interest. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

§18.5     Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent
may approve to secure obligations of such Lender. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6     No Assignment by the Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement or the Loan
Documents without the prior written consent of each of the Lenders.

 

124

 

 

§18.7     Disclosure. The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors each agree that in addition to disclosures made in accordance with
standard banking practices any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder. Each Lender agrees for itself that it shall
use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from the Borrower or any
Guarantor that has been identified in writing as confidential by any of them,
and shall use reasonable efforts in accordance with its customary procedures to
not disclose such information to any other Person, it being understood and
agreed that, notwithstanding the foregoing, a Lender may make (a) disclosures to
its participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other Governmental Authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
prior to disclosure (other than any such request in connection with any
examination or oversight of such Lender by such Governmental Authority or other
requests by regulators that are not part of an examination) for disclosure of
any such non-public information prior to disclosure of such information. In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). Notwithstanding the
foregoing, no Lender shall disclose such non-public information to a Competitor
REIT unless an Event of Default has occurred and is continuing or the Borrower
has consented to such disclosure (or is deemed to have consented pursuant to
§18.1). Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, is or becomes
available to Agent, any Lender or any of their Affiliates on a non-confidential
basis, or is disclosed with the prior approval of the Borrower or the
Guarantors. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

 

125

 

 

§18.8     Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders, the
Required Lenders or all of the Lenders directly affected thereby or another
group of requisite Lenders and is approved by the Majority Lenders, but is not
approved by one or more of the Lenders (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), then, within thirty
(30) Business Days after the Borrower’s receipt of notice of such disapproval by
such Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Non-Consenting Lender’s Commitment, then the Agent shall
endeavor to find a new Lender or Lenders to acquire such remaining Commitment.
Upon any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by the Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note. The purchase price for the Non-Consenting
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrower to the Non-Consenting Lender, including principal and all accrued and
unpaid interest or fees, plus any applicable amounts payable pursuant to §4.7
which would be owed to such Non-Consenting Lender if the Loans were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).

 

§18.9     Amendments to Loan Documents. Upon any such assignment, the Borrower
and the Guarantors shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

 

§18.10     Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.       NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Amy L. MacLearie
Telecopy No.: (216) 357-6383

 

126

 

 

With a copy to:

 

KeyBank National Association
127 Public Square, 8th Floor
Cleveland, OH 44114
Attn: Wayne Horvath, SVP
Telecopy No.: (216) 689-5970

 

and

 

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198

 

If to the Borrower:

 

American Realty Capital Healthcare Trust Operating Partnership, L.P.
405 Park Avenue
Fifteenth Floor
New York, NY 10022
Attn: General Counsel
Telecopy No.: (212) 421-5799

 

With a copy to:

 

American Realty Capital Healthcare Trust Operating Partnership, L.P.
405 Park Avenue
Fifteenth Floor
New York, NY 10022
Attn: Chief Financial Officer
Telecopy No.: (212) 421-5799

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or the
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

 

127

 

 

§20.       RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.       GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER FURTHER ACCEPTS,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (a) AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS
AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN
ANY SUCH SUIT MAY BE MADE UPON THE BORROWER IN THE MANNER PROVIDED FOR NOTICES
IN §19. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER, ANY GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION. THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER
IN THE MANNER PROVIDED FOR NOTICES IN §19.

 

§22.       HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

128

 

 

§23.       COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.       ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.       WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

129

 

 

§26.       DEALINGS WITH THE BORROWER AND THE GUARANTORS.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

§27.       CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Lenders; provided, however, that the
Agreement Regarding Fees may be amended or otherwise modified, or rights or
privileges thereunder waived, in a writing executed by the parties thereto only.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender directly affected thereby: (a) a reduction in the
rate of interest on the Notes (other than a reduction or waiver of default
interest); (b) an increase in the amount of the Commitments of the Lenders
(except as provided in §2.11 and §18.1); (c) a forgiveness, reduction or waiver
of the principal of any unpaid Loan or any interest thereon (other than a
reduction or waiver of default interest) or fee payable under the Loan
Documents; (d) a change in the amount of any fee payable to a Lender hereunder;
(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan; (f) an extension of the Maturity Date (except as provided
in §2.12); (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower or any Guarantor except as
otherwise provided in this Agreement; (i) an amendment of the definition of
Majority Lenders, Required Lenders or Required Revolving Credit Lenders or of
any requirement for consent by all of the Lenders; (j) any modification to
require a Revolving Credit Lender to fund a pro rata share of a request for an
advance of the Revolving Credit Loan made by the Borrower other than based on
its Revolving Credit Commitment Percentage; (k) an amendment to this §27; or (l)
an amendment of any provision of this Agreement or the Loan Documents which
requires the approval of all of the Lenders, the Majority Lenders, the Required
Lenders or the Required Revolving Credit Lenders to require a lesser number of
Lenders to approve such action. The provisions of §7.20 may not be amended or
waived without the written consent of the Required Lenders. The provisions of
§14 may not be amended without the written consent of the Agent. There shall be
no amendment, modification or waiver of any provision in the Loan Documents with
respect to Swing Loans without the consent of the Swing Loan Lender, nor any
amendment, modification or waiver of any provision in the Loan Documents with
respect to Letters of Credit without the consent of the Issuing Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that the Commitment of
any Defaulting Lender may not be increased without the consent of such Lender.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto. No notice to or demand
upon any of the Borrower or the Guarantors shall entitle the Borrower or the
Guarantor to other or further notice or demand in similar or other
circumstances.

 

130

 

 

§28.       SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.       TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

§30.       NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31.       REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower and the Borrower’s counsel or, in the case of any
such mutilation, upon surrender and cancellation of the applicable Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note. All reasonable costs and expenses incurred by the Borrower in connection
with the foregoing, including reasonable attorneys’ fees, shall be paid by the
Lender that requested the replacement Note.

 

131

 

 

§32.       NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arranger and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any the construction by the Borrower, the Guarantors
or any of their respective Subsidiaries of any development or the absence
therefrom of defects.

 

§33.       PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.

 

§34.       TERMINATION OF PRIOR SECURITY INTERESTS

 

Upon effectiveness of this Agreement, the Lenders and the Agent shall terminate
the Assignments of Interests (as defined in the Original Credit Agreement) and
the Lenders authorize the Agent to return the pledged Equity Interests
(including the certificates and related powers) and release all other
“Collateral” (as defined in such Assignments of Interest) and to file
terminations of related UCC financing statements.

 

[Remainder of page intentionally left blank.]

 

132

 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

  BORROWER:       AMERICAN REALTY CAPITAL HEALTHCARE
TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: /s/ Jesse C. Galloway   Name: Jesse C.
Galloway   Title: Authorized Signatory         (SEAL)

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

133

 

 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually
as a Lender and as the Agent         By: /s/ Amy L. MacLearie   Name: Amy L.
MacLearie   Title: AVP - Senior Closing Officer

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

134

 

 

  BANK OF MONTREAL         By: /s/ Lloyd Baron   Name: Lloyd Baron   Title: Vice
President

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

135

 

  REGIONS BANK       By: /s/ David Blevins   Name: David Blevins   Title: Vice
President

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

136

 

  BANK OF AMERICA, N.A.       By: /s/ E. Mark Hardison   Name: E. Mark Hardison
  Title: Vice President

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

137

 

  COMERICA BANK       By: /s/ Charles Weddell   Name: Charles Weddell   Title:
Vice President

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

138

 

  JPMORGAN CHASE BANK, N.A.       By: /s/ Rita Lai   Name: Rita Lai   Title:
Senior Credit Banker

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

139

 

  CAPITAL ONE, NATIONAL ASSOCIATION       By: /s/ Todd Gordon   Name: Todd
Gordon   Title: Managing Director

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

140

 

  RBS CITIZENS, N.A.       By: /s/ Diane Vanden Plas   Name: Diane Vanden Plas  
Title: Vice President

 

[Signatures Continued On Next Page]

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

 

141

 

  SYNOVUS BANK       By: /s/ David W. Bowman   Name: David W. Bowman   Title:
Senior Relationship Manager

 

SIGNATURE PAGE TO FIRST AMENDED AND RESTATED SENIOR UNSECURED CREDIT AGREEMENT

 

142

 

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”) is executed as of
____________________, 20__, by ______________________________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.2 of that certain First Amended and
Restated Senior Unsecured Credit Agreement dated as of July 24, 2013, as from
time to time in effect (the “Credit Agreement”), by and among American Realty
Capital Healthcare Trust Operating Partnership, L.P. (the “Borrower”), KeyBank
National Association, for itself and as the Agent, and the Lenders from time to
time party thereto. Terms used but not defined in this Joinder Agreement shall
have the meanings defined for those terms in the Credit Agreement.

 

RECITALS

 

A.           Joining Party is required, pursuant to §5.2 of the Credit
Agreement, to become an additional Guarantor under the Guaranty, and the
Contribution Agreement.

 

B.           Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.           Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, and the other Loan Documents with respect to all the Obligations of
the Borrower now or hereafter incurred under the Credit Agreement and the other
Loan Documents, and a “Guarantor” under the Contribution Agreement. Joining
Party agrees that Joining Party is and shall be bound by, and hereby assumes,
all representations, warranties, covenants, terms, conditions, duties and
waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Credit Agreement, the Guaranty, the other Loan Documents and the Contribution
Agreement.

 

2.           Representations and Warranties of Joining Party. Joining Party
represents and warrants to the Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to the Agent on or prior
to the date hereof and approved by the Agent in writing (which disclosures shall
be deemed to amend the Schedules and other disclosures delivered as contemplated
in the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents applicable to a “Subsidiary
Guarantor” or “Guarantor” are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of
the Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Guarantors apply to Joining Party and no Default or Event of Default shall
exist or might exist upon the Effective Date in the event that Joining Party
becomes a Guarantor.

 

A - 1

 

 

3.           Joint and Several. Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, and the Contribution Agreement heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by the Agent, will promptly become a party to the
Guaranty, and the Contribution Agreement to confirm such obligation.

 

4.           Further Assurances. Joining Party agrees to execute and deliver
such other instruments and documents and take such other action, as the Agent
may reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

5.           GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

6.           Counterparts. This Joinder Agreement may be executed in any number
of counterparts which shall together constitute but one and the same agreement.

 

7.           The effective date (the “Effective Date”) of this Joinder Agreement
is _________________, 201__.

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

  “JOINING PARTY”       _________________________________________, a  
_________________________________________         By:     Name:     Title:      
[SEAL]

 

ACKNOWLEDGED:       KEYBANK NATIONAL ASSOCIATION, as the Agent       By:        
Its:    

 

 

A - 2

 

 

EXHIBIT B

 

FORM OF TERM LOAN NOTE

 

$______________ _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain First Amended and Restated
Senior Unsecured Credit Agreement, dated as of July 24, 2013 as from time to
time in effect, by and among Maker, KeyBank National Association, for itself and
as the Agent, and such other Lenders as may be from time to time named therein
(as the same may be varied, extended, supplemented, consolidated, amended,
replaced, increased, renewed or modified or restated from time to time, the
“Credit Agreement”), to the extent not sooner paid, on or before the Term Loan
Maturity Date, the principal sum of _________________ ($__________), or such
amount as may be advanced by Payee under the Credit Agreement as a Term Loan
with daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

 

This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

B - 1

 

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE
TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By:     Name:     Title:           (SEAL)



 

B - 2

 

 

EXHIBIT C

 

FORM OF REVOLVING CREDIT NOTE

 

$______________ _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain First Amended and Restated
Senior Unsecured Credit Agreement, dated as of July 24, 2013, as from time to
time in effect, by and among Maker, KeyBank National Association, for itself and
as the Agent, and such other Lenders as may be from time to time named therein
(as the same may be varied, extended, supplemented, consolidated, amended,
replaced, increased, renewed or modified or restated from time to time, the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of _________________ ($__________), or
such amount as may be advanced by Payee under the Credit Agreement as a
Revolving Credit Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

C - 1

 

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE
TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By:     Name:     Title:           (SEAL)



 

C - 2

 

 

EXHIBIT D

 

FORM OF SWING LOAN NOTE

 

$__,000,000.00 _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain First Amended and Restated
Senior Unsecured Credit Agreement, dated as of July 24, 2013, as from time to
time in effect, by and among Maker, KeyBank National Association, for itself and
as the Agent, and such other Lenders as may be from time to time named therein
(as the same may be varied, extended, supplemented, consolidated, amended,
replaced, increased, renewed or modified or restated from time to time, the
“Credit Agreement”), to the extent not sooner paid, on or before the Revolving
Credit Maturity Date, the principal sum of _______ Million and No/100 Dollars
($__,000,000.00), or such amount as may be advanced by Payee under the Credit
Agreement as a Swing Loan with daily interest from the date thereof, computed as
provided in the Credit Agreement, on the principal amount hereof from time to
time unpaid, at a rate per annum on each portion of the principal amount which
shall at all times be equal to the rate of interest applicable to such portion
in accordance with the Credit Agreement, and with interest on overdue principal
and, to the extent permitted by applicable law, on overdue installments of
interest and late charges at the rates provided in the Credit Agreement.
Interest shall be payable on the dates specified in the Credit Agreement, except
that all accrued interest shall be paid at the stated or accelerated maturity
hereof or upon the prepayment in full hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

D - 1

 

 





 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE   TRUST OPERATING PARTNERSHIP, L.P., a  
Delaware limited partnership         By:       Name:       Title:            
(SEAL)

 

D - 2

 

 

EXHIBIT E

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7(a) of that certain First Amended and Restated
Senior Unsecured Credit Agreement, dated as of July 24, 2013 (as the same may
hereafter be amended, the “Credit Agreement”), by and among American Realty
Capital Healthcare Trust Operating Partnership, L.P. (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto, the Borrower hereby requests and certifies as follows:

 

1.          Revolving Credit Loan. The Borrower hereby requests a [Revolving
Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

 

Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

 

2.          Use of Proceeds. Such Loan shall be used for purposes permitted by
§2.9 of the Credit Agreement.

 

3.          No Default. The undersigned chief executive officer, president or
chief financial officer of the Borrower certifies that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is
an Unencumbered Pool Certificate setting forth a calculation of the Unencumbered
Pool Availability after giving effect to the Loan requested hereby. No
condemnation proceedings are pending or, to the undersigned’s knowledge,
threatened against any Unencumbered Pool Asset.

 

E - 1

 

 

4.          Representations True. The undersigned chief executive officer,
president or chief financial officer of the Borrower certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

 

5.          Other Conditions. The undersigned chief executive officer, president
or chief financial officer of the Borrower certifies, represents and agrees that
all other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.

 

6.          Definitions. Terms defined in the Credit Agreement are used herein
with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE   TRUST OPERATING PARTNERSHIP, L.P., a  
Delaware limited partnership         By:       Name:       Title:            
(SEAL)

 

E - 2

 

 

EXHIBIT E-1

 

FORM OF REQUEST FOR TERM LOAN [IF APPLICABLE]

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7(b) of that certain First Amended and Restated
Senior Unsecured Credit Agreement, dated as of July 24, 2013 (as the same may
hereafter be amended, the “Credit Agreement”), by and among American Realty
Capital Healthcare Trust Operating Partnership, L.P. (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto, the Borrower hereby requests and certifies as follows:

 

1.          Term Loan. The Borrower hereby requests a Term Loan of the Credit
Agreement:

 

Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

2.          Use of Proceeds. Such Loan shall be used for purposes permitted by
§2.9 of the Credit Agreement.

 

3.          No Default. The undersigned chief executive officer, president or
chief financial officer of the Borrower certifies that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is
an Unencumbered Pool Certificate setting forth a calculation of the Unencumbered
Pool Availability after giving effect to the Loan requested hereby. No
condemnation proceedings are pending or, to the undersigned’s knowledge,
threatened against any Unencumbered Pool Asset.

 

4.          Representations True. The undersigned chief executive officer,
president or chief financial officer of the Borrower certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

 

E-1 - 1

 

 

5.          Other Conditions. The undersigned chief executive officer, president
or chief financial officer of the Borrower certifies, represents and agrees that
all other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.

 

6.          Definitions. Terms defined in the Credit Agreement are used herein
with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE   TRUST OPERATING PARTNERSHIP, L.P., a  
Delaware limited partnership         By:       Name:       Title:            
(SEAL)

 

E-1 - 2

 

 

EXHIBIT F

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Re:        Letter of Credit Request under Credit Agreement

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of that certain First Amended and Restated Senior Unsecured
Revolving Credit Agreement dated as of July 24, 2013, by and among you, certain
other Lenders and American Realty Capital Healthcare Trust Operating
Partnership, L.P. (the “Borrower”), as amended from time to time (the “Credit
Agreement”), we hereby request that you issue a Letter of Credit as follows:

 

(i)          Name and address of beneficiary:

 

(ii)         Face amount: $

 

(iii)        Proposed Issuance Date:

 

(iv)        Proposed Expiration Date:

 

(v)         Other terms and conditions as set forth in the proposed form of
Letter of Credit attached hereto.

 

(vi)        Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is an Unencumbered Pool Certificate
setting forth a calculation of the Unencumbered Pool Availability after giving
effect to the Letter of Credit requested hereby. No condemnation proceedings are
pending or, to the undersigned’s knowledge, threatened against any Unencumbered
Pool Asset.

 

F - 1

 

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies, represents and agrees that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

 

  Very truly yours,       AMERICAN REALTY CAPITAL HEALTHCARE   TRUST OPERATING
PARTNERSHIP, L.P., a   Delaware limited partnership         By:       Name:    
  Title:             (SEAL)

 

F - 2

 

 

EXHIBIT G

 

FORM OF LETTER OF CREDIT APPLICATION

 

[tpg158.jpg]

 

G - 1

 

 

EXHIBIT H

 

FORM OF UNENCUMBERED POOL CERTIFICATE

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Reference is made to that certain First Amended and Restated Senior Unsecured
Revolving Credit Agreement dated as of July 24, 2013 (as the same may hereafter
be amended, the “Credit Agreement”), by and among American Realty Capital
Healthcare Trust Operating Partnership, L.P. (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Unencumbered Pool Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants of the Credit Agreement relating
hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Unencumbered Pool
Certificate this _____ day of ___________, 20___.

 

  AMERICAN REALTY CAPITAL HEALTHCARE   TRUST OPERATING PARTNERSHIP, L.P., a  
Delaware limited partnership         By:       Name:       Title:    

 

H - 1

 

 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Reference is made to that certain First Amended and Restated Senior Unsecured
Revolving Credit Agreement dated as of July 24, 2013 (as the same may hereafter
be amended, the “Credit Agreement”) by and among American Realty Capital
Healthcare Trust Operating Partnership, L.P. (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower (or REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated financial statements of REIT for the fiscal period ended
_______________ (the “Balance Sheet Date”). Such financial statements have been
prepared in accordance with GAAP and present fairly the consolidated financial
position of REIT at the date thereof and the results of its operations for the
periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(d),
5.3(c), 7.4(c) or 10.11 of the Credit Agreement, as applicable. If this
certificate is provided under a provision other than §7.4(c), the calculations
provided below are made using the consolidated financial statements of REIT as
of the Balance Sheet Date adjusted in the best good faith estimate of REIT to
give effect to the making of a Loan, issuance of a Letter of Credit, acquisition
or disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of REIT of its
effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer of the Borrower (or REIT, if
this certificate is delivered by REIT on the Borrower’s behalf).

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

I - 1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE   TRUST OPERATING PARTNERSHIP, L.P., a  
Delaware limited partnership         By:       Name:       Title:    

 

I - 2

 

 

APPENDIX TO COMPLIANCE CERTIFICATE

 

I - 3

 

 



WORKSHEET

 

TOTAL ASSET VALUE*

 

I - 4

 

 

EXHIBIT J

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is a party to that certain First Amended and Restated Senior
Unsecured Revolving Credit Agreement, dated July 24, 2013, as, by and among
American Realty Capital Healthcare Trust Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), the other lenders that are or may become a
party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as
amended from time to time, the “Credit Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.          Definitions. Terms defined in the Credit Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Credit Agreement.

 

2.          Assignment.

 

(a)          Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its [Revolving Credit][Term Loan]
Note in the amount of $_______________ representing a $_______________
[Revolving Credit][Term Loan] Commitment, and a _________________ percent
(_____%) [Revolving Credit][Term Loan] Commitment Percentage, and a
corresponding interest in and to all of the other rights and obligations under
the Credit Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all outstanding [Revolving Credit][Term] Loans with respect
to the Assigned Interests and the right to receive interest and principal on and
all other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Credit Agreement having a [Revolving Credit][Term Loan]
Commitment Percentage equal to the amount of the respective Assigned Interests.

 

J - 1

 

 

(b)          Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Credit Agreement, which obligations shall include, but shall
not be limited to, the obligation to make Revolving Credit Loans or Term Loans,
as applicable, to the Borrower with respect to the Assigned Interests and to
indemnify the Agent as provided therein (such obligations, together with all
other obligations set forth in the Credit Agreement and the other Loan Documents
are hereinafter collectively referred to as the “Assigned Obligations”).
Assignor shall have no further duties or obligations with respect to, and shall
have no further interest in, the Assigned Obligations or the Assigned Interests.

 

3.          Representations and Requests of Assignor.

 

(a)          Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit][Term Loan] Note is $____________
and the aggregate outstanding principal balance of the [Revolving Credit][Term]
Loans made by it equals $____________, and (iii) that it has forwarded to the
Agent the [Revolving Credit][Term Loan] Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the continued existence, sufficiency or value of any assets of the Borrower
which may be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

 

(b)          Assignor requests that the Agent obtain replacement notes for each
of Assignor and Assignee as provided in the Credit Agreement.

 

4.          Representations of Assignee. Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (c)
agrees that it has and will, independently and without reliance upon Assignor,
any other Lender or the Agent and based upon such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in evaluating the Loans, the Loan Documents, the creditworthiness of the
Borrower and the Guarantors and the value of the assets of the Borrower and the
Guarantors, and taking or not taking action under the Loan Documents; (d)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that Assignee does not
control, is not controlled by, is not under common control with and is otherwise
free from influence or control by, the Borrower or any Guarantor and is not a
Defaulting Lender or Affiliate of a Defaulting Lender, (g) represents and
warrants that if Assignee is not incorporated under the laws of the United
States of America or any State, it has on or prior to the date hereof delivered
to the Borrower and the Agent certification as to its exemption (or lack
thereof) from deduction or withholding of any United States federal income
taxes, (h) if Assignee is an assignee of any portion of the Revolving Credit
Notes, Assignee has a net worth or unfunded commitments as of the date hereof of
not less than $100,000,000.00 unless waived in writing by the Borrower and the
Agent as required by the Credit Agreement. Assignee agrees that the Borrower may
rely on the representation contained in Section 4(h), and (i) represents and
warrants that Assignee [is][is not] a Competitor REIT.

 

J - 2

 

 

5.          Payments to Assignor. In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit][Term] Loans owing to
Assignor under the Credit Agreement and the other Loan Documents with respect to
the Assigned Interests.

 

6.          Payments by Assignor. Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Credit Agreement.

 

7.          Effectiveness.

 

(a)          The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

 

(b)          Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Credit Agreement and, to
the extent of the Assigned Interests, have the rights and obligations of a
Lender thereunder, and (ii) Assignor shall, with respect to the Assigned
Interests, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

(c)          Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(d)          All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

8.          Notices. Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

 

J - 3

 

 

Notice Address:                 Attn:     Facsimile:

 

Domestic Lending Office: Same as above     Eurodollar Lending Office: Same as
above

 

9.          Payment Instructions. All payments to Assignee under the Credit
Agreement shall be made as provided in the Credit Agreement in accordance with
the separate instructions delivered to the Agent.

 

10.         GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

11.         Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.         Amendments. This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by the Agent.

 

13.         Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement.

 

[signatures on following page]

J - 4

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

  ASSIGNEE:       By:     Title:       ASSIGNOR:       By:     Title:

 

RECEIPT ACKNOWLEDGED AND

ASSIGNMENT CONSENTED TO BY:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:     Title:

 

CONSENTED TO BY:1

 

AMERICAN REALTY CAPITAL
HEALTHCARE TRUST OPERATING
PARTNERSHIP, L.P., a Delaware limited
partnership

 

By:       Name:       Title:         (SEAL)  

  

 



1 Insert to extent required by Credit Agreement.

  

J - 5

 

 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

REVOLVING CREDIT COMMITMENT

 

Name and Address  Revolving Credit
Commitment   Revolving Credit
Commitment Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Brandon Taseff
Telephone: 216-689-4968
Facsimile: 216-689-5970  $42,200,000.00    16.549019608% LIBOR Lending Office:
Same as Above           JPMorgan Chase Bank, N.A.
270 Park Avenue, Floor 45
New York, New York 10017-2014
Attention: Rita Lai
Telephone: 212-270-6254
Facsimile: 646-534-6301  $42,200,000.00    16.549019608% LIBOR Lending Office:
Same as Above          

Bank of Montreal

100 High Street, 26th Floor

Boston, Massachusetts 02110

Attention: Lloyd Baron

Telephone: 617-960-2372

Facsimile: 617-960-2392

  $42,200,000.00    16.549019608% LIBOR Lending Office:
Same as Above          

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attention: Danny Moore

Michael Mastronikolas
Telephone: 301-939-2596

301-280-0244
Facsimile: 301-280-0299

  $33,800,000.00    13.254901961% LIBOR Lending Office:
Same as Above          

 

Schedule 1.1– Page 1

 

 

Name and Address  Revolving Credit
Commitment   Revolving Credit
Commitment Percentage  RBS Citizens, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Donald W. Woods
Telephone: 216-277-0199
Facsimile: 216-277-7577  $33,800,000.00    13.254901961% LIBOR Lending Office:
Same as Above           Regions Bank
1900 5th Avenue North
Birmingham, Alabama 35203
Attention: David Blevins
Telephone: 205-264-7504
Facsimile: 205-801-0343  $33,800,000.00    13.254901961% LIBOR Lending Office:
Same as Above           Comerica Bank
3351 Hamlin Road MC2390
Auburn Hills, Michigan 48326
Attention: Charles Weddell
Telephone: 248-371-6283
Facsimile: 248-371-7920  $10,000,000.00    3.921568627% LIBOR Lending Office:
Same as Above           Bank of America, N.A.
414 Union Street, TN1 100 04 17
Nashville, Tennessee 37219
Attention: E. Mark Hardison
Telephone: 615-749-3026
Facsimile: 615-749-4951  $8,500,000.00    3.333333333% LIBOR Lending Office:
Same as Above           Synovus Bank
3280 Peachtree Road, NE
Atlanta, Georgia 30305
Attention: Brenda Herman
Telephone: 678-784-7136
Facsimile: 888-856-2456  $8,500,000.00    3.333333333% LIBOR Lending Office:
Same as Above           TOTAL  $255,000,000.00    100%

 

Schedule 1.1 – Page 2

 

 

TERM LOAN commitment

 

Name and Address  Term Loan
Commitment   Term Loan
Commitment Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Brandon Taseff
Telephone: 216-689-4968
Facsimile: 216-689-5970  $82,800,000.00    16.56% LIBOR Lending Office:
Same as Above           JPMorgan Chase Bank, N.A.
270 Park Avenue, Floor 45
New York, New York 10017-2014
Attention: Rita Lai
Telephone: 212-270-6254
Facsimile: 646-534-6301  $82,800,000.00    16.56% LIBOR Lending Office:
Same as Above          

Bank of Montreal

100 High Street, 26th Floor

Boston, Massachusetts 02110

Attention: Lloyd Baron

Telephone: 617-960-2372

Facsimile: 617-960-2392

  $82,800,000.00    16.56% LIBOR Lending Office:
Same as Above          

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attention: Danny Moore

Michael Mastronikolas
Telephone: 301-939-2596

301-280-0244
Facsimile: 301-280-0299

  $66,200,000.00    13.24% LIBOR Lending Office:
Same as Above           RBS Citizens, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Donald W. Woods
Telephone: 216-277-0199
Facsimile: 216-277-7577  $66,200,000.00    13.24%

 

Schedule 1.1 – Page 3

 

 

Name and Address  Term Loan
Commitment   Term Loan
Commitment Percentage  LIBOR Lending Office:
Same as Above           Regions Bank
1900 5th Avenue North
Birmingham, Alabama 35203
Attention: David Blevins
Telephone: 205-264-7504
Facsimile: 205-801-0343  $66,200,000.00    13.24% LIBOR Lending Office:
Same as Above           Comerica Bank
3351 Hamlin Road MC2390
Auburn Hills, Michigan 48326
Attention: Charles Weddell
Telephone: 248-371-6283
Facsimile: 248-371-7920  $20,000,000.00    4.00% LIBOR Lending Office:
Same as Above           Bank of America, N.A.
414 Union Street, TN1 100 04 17
Nashville, Tennessee 37219
Attention: E. Mark Hardison
Telephone: 615-749-3026
Facsimile: 615-749-4951  $16,500,000.00    3.30% LIBOR Lending Office:
Same as Above           Synovus Bank
3280 Peachtree Road, NE
Atlanta, Georgia 30305
Attention: Brenda Herman
Telephone: 678-784-7136
Facsimile: 888-856-2456  $16,500,000.00    3.30% LIBOR Lending Office:
Same as Above           TOTAL  $500,000,000.00    100%

 

Schedule 1.1 – Page 4

 

 

total commitment

 

Name and Address  Total Commitment   Total Commitment
Percentage  KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Brandon Taseff
Telephone: 216-689-4968
Facsimile: 216-689-5970  $125,000,000.00    16.556291391% LIBOR Lending Office:
Same as Above           JPMorgan Chase Bank, N.A.
270 Park Avenue, Floor 45
New York, New York 10017-2014
Attention: Rita Lai
Telephone: 212-270-6254
Facsimile: 646-534-6301  $125,000,000.00    16.556291391% LIBOR Lending Office:
Same as Above          

Bank of Montreal

100 High Street, 26th Floor

Boston, Massachusetts 02110

Attention: Lloyd Baron

Telephone: 617-960-2372

Facsimile: 617-960-2392

  $125,000,000.00    16.556291391% LIBOR Lending Office:
Same as Above          

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attention: Danny Moore

Michael Mastronikolas
Telephone: 301-939-2596

301-280-0244
Facsimile: 301-280-0299

  $100,000,000.00    13.245033113% LIBOR Lending Office:
Same as Above           RBS Citizens, N.A.
1215 Superior Avenue
Cleveland, Ohio 44114
Attention: Donald W. Woods
Telephone: 216-277-0199
Facsimile: 216-277-7577  $100,000,000.00    13.245033113%

 

Schedule 1.1 – Page 5

 

 

Name and Address  Total Commitment   Total Commitment
Percentage  LIBOR Lending Office:
Same as Above           Regions Bank
1900 5th Avenue North
Birmingham, Alabama 35203
Attention: David Blevins
Telephone: 205-264-7504
Facsimile: 205-801-0343  $100,000,000.00    13.245033113% LIBOR Lending Office:
Same as Above           Comerica Bank
3351 Hamlin Road MC2390
Auburn Hills, Michigan 48326
Attention: Charles Weddell
Telephone: 248-371-6283
Facsimile: 248-371-7920  $30,000,000.00    3.973509934% LIBOR Lending Office:
Same as Above           Bank of America, N.A.
414 Union Street, TN1 100 04 17
Nashville, Tennessee 37219
Attention: E. Mark Hardison
Telephone: 615-749-3026
Facsimile: 615-749-4951  $25,000,000.00    3.311258278% LIBOR Lending Office:
Same as Above           Synovus Bank
3280 Peachtree Road, NE
Atlanta, Georgia 30305
Attention: Brenda Herman
Telephone: 678-784-7136
Facsimile: 888-856-2456  $25,000,000.00    3.311258278% LIBOR Lending Office:
Same as Above           TOTAL  $755,000,000.00    100%

 

Schedule 1.1 – Page 6

 

 

SCHEDULE 1.2

 

#   Owner   Property Name   Address               1   ARHC DDRKFIL001, LLC  
DaVita Dialysis, Rockford   1302 East State Street, Rockford, IL 61104          
    2   ARHC BHPAWMI01, LLC   Bronson Lakeview Outpatient Center   451 Health
Parkway, Paw Paw, MI 49079               3   ARHC CCMKAIN01, LLC   Cancer Care
Partners   301 East Day Road, Mishawaka, IN 46545               4   ARHC
GRFTWTX01, LLC   Global Rehab Hospital   6601 Harris Parkway, Fort Worth, TX
76132               5   ARHC PHHBGPA01, LLC   Pinnacle Health   2808 Old Post
Road, Harrisburg, PA 17110               6   ARHC BCCHIIL01, LLC   Beverly
Center   9831 South Western Avenue, Chicago, IL 60643               7   ARHC
BHDOUGA01, LLC   Benton House of Douglasville   4999 Prestley Mill Rd 
Douglasville, GA 30135               8   ARHC BHNEWGA01, LLC   Benton House of
Newnan   25 Newnan Lakes Blvd  Newnan, GA 30263               9   ARHC
BHPALFL01, LLC   Benton Village of Palm Coast   100 Magnolia Trace Way  Palm
Coast, FL 32164               10   ARHC BHSTOGA01, LLC   Benton Village of
Stockbridge   195 & 201 Evergreen Terrace, Stockbridge, GA 30281              
11   ARHC BHSUGGA01, LLC   Benton House of Sugar Hill   6009 Suwanee Dam Road,
Sugar Hill, GA 30518               12   ARHC BLDTNTX001, LLC   Biolife Plasma  
3455 Quail Creek Drive C, Denton, TX 76208               13   ARHC BRBRITN01,
LLC   Blue Ridge MOB   271 Medical Park Boulevard, Bristol, TN 37620            
  14   ARHC CHWLBNJ001, LLC   Cooper Health   651 John F Kennedy Way,
Willingboro, NJ 08046               15   ARHC CHWLBNJ002, LLC   Cooper Health
(Sunset Rd.)   218-C Sunset Road, Willingboro, NJ 08046               16   ARHC
CMLMSCA001, LLC   Care Meridian    5640 Aztec Drive, La Mesa, CA 91942          
    17   ARHC DDMTRAR001, LLC   DaVita Dialysis, Marked Tree   216 Hester Parker
Drive, Marked Tree, AR 72365               18   ARHC DDPLIIN01, LLC   DaVita
Dialysis, Paoli   555 West Longest Street, Paoli, IN 47454               19  
ARHC FDMTRLA01, LLC   Fresenius Dialysis, Metairie   3030 North Arnoult Road,
Metairie, LA 70002               20   ARHC HFSFDMI01, LLC   Henry Ford Dialysis
Center   25664 Lahser Road, Southfield, MI 48075               21   ARHC
MHMISIN01, LLC   Michiana Hematology Oncology   5340 Holy Cross Parkway,
Mishawaka, IN 46545               22   ARHC MHWYOMI01,LLC   Metro Health Village
Cancer Center   5950 Metro Way, Wyoming, MI 49519               23   ARHC
NSALBNY01, LLC   16 N Scotland Ave MOB   16 New Scotland Avenue, Albany, NY
12208               24   ARHC NVPHXAZ01,LLC   North Valley Orthopedic   2262
East Rose Garden Lane, Phoenix, AZ 85024

 

Schedule 1.2 – Page 1

 

 

25   ARHC PCNWNGA01, LLC   PAPP Clinic   2959 Sharpsburg-McCullum Road, Newnan,
GA 30265               26   ARHC RCAURIL01, LLC   Rush Copley POB I   2020 Ogden
Avenue, Aurora, IL 60504               27   ARHC RCAURIL02, LLC   Rush Copley
POB II   2040 Ogden Avenue, Aurora, IL 60504               28   ARHC SMSVLTX01,
LLC   Sunnyvale Medical Plaza   341 Wheatfield Drive, Sunnyvale, TX 75182      
        29   ARHC TCARLTX01, LLC   Texas Center at Arlington   400 West Arbrook
Boulevard, Arlington, TX 76014

 

Schedule 1.2 – Page 2

 

 

SCHEDULE 4.3

 

ACCOUNTS

 

NONE.

 

Schedule 4.3 – Page 1

 

 

SCHEDULE 5.3

 

Eligible Unencumbered Pool Asset Qualification Documents

 

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included as an Unencumbered Pool Asset, each of the
following:

 

(a) Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants, Leases, including, without limitation, the
type of Medical Property or Medical Properties located on such Real Estate, a
description of the unit mix, scheduled rents and ancillary fees, building age,
fire protection attributes (such as sprinkler systems) and emergency call system
of such Real Estate and a monthly occupancy history for twelve (12) month period
immediately preceding the date on which such Real Estate is to be included as an
Unencumbered Pool Asset (or, if such Real Estate has not been in operation for
twelve (12) months or more, such period of time such Real Estate has been in
operation).

 

(b)          Rent Roll. A rent roll for such Real Estate complete as of a recent
date and indicating vacant units, market rents for such units and any residents
that are subsidized by any State or federal programs, each of which shall be in
form and substance reasonably satisfactory to the Agent.

 

(c)          Authority Documents. If such Real Estate is held by a Subsidiary
Guarantor, such organizational and formation documents of such Subsidiary
Guarantor as the Agent shall require.

 

(d)          Enforceability Opinion. If required by the Agent, the favorable
legal opinion of counsel to the Borrower or such Subsidiary Guarantor, from
counsel reasonably acceptable to the Agent, addressed to the Lenders and the
Agent covering the enforceability of the Joinder Agreement and such other
matters as the Agent shall reasonably request.

 

(e)          UCC Certification. A certification from the Title Insurance
Company, records search firm, or counsel satisfactory to the Agent that a search
of the appropriate public records disclosed no conditional sales contracts,
security agreements, chattel mortgages, leases of personalty, financing
statements or title retention agreements which affect any property, rights or
interests of the Borrower or such Subsidiary Guarantor except to the extent that
the same are discharged and removed prior to or simultaneously with the
inclusion of the Real Estate as an Unencumbered Pool Asset.

 

(f)          Bankruptcy and Litigation Searches. Bankruptcy and litigation
searches with respect to Borrower or Subsidiary Guarantor owning or leasing such
Real Estate performed by a search firm reasonably acceptable to Agent in such
jurisdictions as Agent may reasonably require, which searches shall be
satisfactory to Agent.

 

(g)          Property Manager. A description of the Operator or property manager
of such Real Estate, unless such Person is a nationally-recognized property
manager that manages assets in an aggregate amount in excess of 1,000,000 square
feet, and such Person’s most recent annual audited and interim financial
statements.

 

Schedule 5.3 – Page 1

 

 

(h)          Operating Statements. Operating statements for such Real Estate in
the form of such statements delivered to the Lenders under §7.4(d) covering each
of the eight fiscal quarters ending immediately prior to the addition of such
Real Estate as an Unencumbered Pool Asset, the year to date and the immediately
preceding twelve (12) month period, in each case, to the extent available.

 

(i)          Budget. An operating and capital expenditure budget for such Real
Estate, together with a thirty-six (36) month cash flow projection.

 

(j)          Covenant Compliance. A Compliance Certificate demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the inclusion of such parcel as an
Unencumbered Pool Asset.

 

(k)          Tenant Information. Financial information from each tenant of an
Unencumbered Pool Asset as required by the Agent, to the extent (i) the Borrower
or any Subsidiary Guarantor has such information or can obtain it pursuant to
the applicable Lease or is otherwise publicly available and (ii) the Borrower or
such Subsidiary Guarantor is not prohibited from disclosing such information
under the applicable Lease.

 

(l)          Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

 

(m)          Unencumbered Pool Certificate. An Encumbered Pool Certificate
demonstrating the Unencumbered Pool Availability after giving effect to the
inclusion of such parcel as an Unencumbered Pool Asset.

 

(n)          Additional Documents. Such other agreements, documents,
certificates, reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 – Page 2

 

 

SCHEDULE 6.3

 

TITLE TO PROPERTIES

 

NONE.

 

Schedule 6.3 – Page 1

 

 

SCHEDULE 6.5

 

NO MATERIAL CHANGES

 

NONE.

 

Schedule 6.5 – Page 1

 

 

SCHEDULE 6.7

 

PENDING LITIGATION

 

NONE.

 

Schedule 6.7 – Page 1

 

 

SCHEDULE 6.10

 

TAX STATUS AND TAXPAYER IDENTIFICATION NUMBERS

  

#   Entity   TIN 1   American Realty Capital Healthcare Trust Operating
Partnership, O.P.   27-3306526 2   American Realty Capital Healthcare Trust,
Inc.   27-3306391 3   ARHC DDRKFIL001, LLC   45-2685274 4   ARHC BHPAWMI01, LLC
  90-0899104 5   ARHC CCMKAIN01, LLC   90-0842035 6   ARHC GRFTWTX01, LLC  
90-0884835 7   ARHC PHHBGPA01, LLC   36-4732508 8   ARHC BCCHIIL01, LLC  
35-2464311 9   ARHC BHDOUGA01 TRS, LLC   80-0866305 10   ARHC BHDOUGA01, LLC  
80-0866453 11   ARHC BHNEWGA01 TRS, LLC   32-0392986 12   ARHC BHNEWGA01, LLC  
37-1706127 13   ARHC BHPALFL01 TRS, LLC   90-0906617 14   ARHC BHPALFL01, LLC  
35-2459637 15   ARHC BHSTOGA01 TRS, LLC   80-0866324 16   ARHC BHSTOGA01, LLC  
90-0906721 17   ARHC BHSUGGA01 TRS, LLC   80-0866264 18   ARHC BHSUGGA01, LLC  
90-0906645 19   ARHC BLDTNTX001, LLC   37-1661479 20   ARHC BRBRITN01, LLC  
30-0759181 21   ARHC CHWLBNJ001, LLC   37-1658424 22   ARHC CHWLBNJ002, LLC  
80-0816435 23   ARHC CMLMSCA001, LLC   45-3169521 24   ARHC DDMTRAR001, LLC  
45-2685188 25   ARHC DDPLIIN01, LLC   80-0813103 26   ARHC FDMTRLA01, LLC  
38-3875106 27   ARHC HFSFDMI01, LLC   80-0802192 28   ARHC MHMISIN01, LLC  
90-0920454 29   ARHC MHWYOMI01,LLC   61-1700918 30   ARHC NSALBNY01, LLC  
80-0879069 31   ARHC NVPHXAZ01,LLC   80-0879154 32   ARHC PCNWNGA01, LLC  
90-0821579 33   ARHC RCAURIL01, LLC   36-4747887 34   ARHC RCAURIL02, LLC  
90-0920532 35   ARHC SMSVLTX01, LLC   90-0839488 36   ARHC TCARLTX01, LLC  
80-0813311

 

Schedule 6.10 – Page 1

 

 

SCHEDULE 6.14

 

CERTAIN TRANSACTIONS

 

NONE.

 

Schedule 6.14 – Page 1

 

 

SCHEDULE 6.20(a)

 

SUBSIDIARIES OF REIT

 

[ATTACHED]

 

Schedule 6.20(A) – Page 1

 

 

SCHEDULE 6.20(b)

 

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

 

NONE.

Schedule 6.20(B) – Page 1

 

 

SCHEDULE 6.24

 

OTHER DEBT

 

Assignment of Membership Interests (Security Agreement), dated as of September
19, 2011, by ARHC CTCRCNV001, LLC, a Delaware limited liability company, ARHC
DMLSVNV001, LLC, a Delaware limited liability company, ARHC BAPHXAZ001, LLC, a
Delaware limited liability company, as borrower (collectively, “Initial
Borrower”), and American Realty Capital Healthcare Trust Operating Partnership,
L.P. a Delaware limited partnership, as grantor (“Grantor”), jointly and
severally in favor of General Electric Capital Corporation, a Delaware
corporation, as administrative agent for certain lenders (“GE”), as amended by
that certain Joinder Agreement to Assignment of Membership Interests (Security
Agreement), dated as of November 22, 2011, executed by ARHC SCTMBTX001, LLC, a
Delaware limited liability company, ARHC GBSNATX001, LLC, a Delaware limited
liability company, and ARHC RRDALTX001, LLC, a Delaware limited liability
company (collectively, “Additional Borrower” and, together with Initial
Borrower, “Borrower”), and acknowledged and agreed to by Initial Borrower,
Grantor and GE, and as further amended by that certain Joinder Agreement to
Assignment of Membership Interests (Security Agreement), dated as of May 10,
2012, executed by ARHC VHSNACA001, LLC, a Delaware limited liability company,
and ARHC RRHUSTX001, LLC, a Delaware limited liability company, and acknowledged
and agreed to by Borrower, Grantor and GE.

 

Schedule 6.24 – Page 1

 

 

SCHEDULE 6.32

 

HEALTHCARE REPRESENTATIONS

 

NONE.

 

Schedule 6.32 – Page 1

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A FORM OF JOINDER AGREEMENT     Exhibit B FORM OF TERM LOAN NOTE    
Exhibit C FORM OF REVOLVING CREDIT NOTE     Exhibit D FORM OF SWING LOAN NOTE  
  Exhibit E FORM OF REQUEST FOR REVOLVING CREDIT LOAN     Exhibit E-1 FORM OF
REQUEST FOR TERM CREDIT LOAN     Exhibit F FORM OF LETTER OF CREDIT REQUEST    
Exhibit G FORM OF LETTER OF CREDIT APPLICATION     Exhibit H FORM OF
UNENCUMBERED POOL CERTIFICATE     Exhibit I FORM OF COMPLIANCE CERTIFICATE    
Exhibit J FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT     Schedule 1.1 LENDERS
AND COMMITMENTS     Schedule 1.2 UNENCUMBERED POOL ASSETS     Schedule 4.3
ACCOUNTS     Schedule 5.3 ELIGIBLE UNENCUMBERED POOL ASSET QUALIFICATION
DOCUMENTS     Schedule 6.3 TITLE TO PROPERTIES     Schedule 6.5 NO MATERIAL
CHANGES     Schedule 6.7 PENDING LITIGATION     Schedule 6.10 TAX STATUS AND
TAXPAYER IDENTIFICATION NUMBER     Schedule 6.14 CERTAIN TRANSACTIONS    
Schedule 6.20(A) SUBSIDIARIES OF REIT     Schedule 6.20(B) UNCONSOLIDATED
AFFILIATES OF REIT AND ITS SUBSIDIARIES     Schedule 6.24 OTHER DEBT    
Schedule 6.32 HEALTHCARE REPRESENTATIONS

 

 

 

 

Table of Contents

 

      Page         §1. DEFINITIONS AND RULES OF INTERPRETATION 1           §1.1
Definitions 1           §1.2 Rules of Interpretation 36         §2. THE CREDIT
FACILITY 37           §2.1 Revolving Credit Loans 37           §2.2 Commitment
to Lend Term Loan 39           §2.3 Unused Fee; Facility Fee 39           §2.4
Reduction and Termination of the Revolving Credit Commitments 41           §2.5
Swing Loan Commitment 42           §2.6 Interest on Loans 44           §2.7
Requests for Loans 45           §2.8 Funds for Loans 46           §2.9 Use of
Proceeds 46           §2.10 Letters of Credit 47           §2.11 Increase in
Total Commitment 50           §2.12 Extension of Revolving Credit Maturity Date
53           §2.13 Defaulting Lenders 54         §3. REPAYMENT OF THE LOANS 57  
        §3.1 Stated Maturity 57           §3.2 Mandatory Prepayments 57        
  §3.3 Optional Prepayments 58           §3.4 Partial Prepayments 58          
§3.5 Effect of Prepayments 58         §4. CERTAIN GENERAL PROVISIONS 58        
  §4.1 Conversion Options 58           §4.2 Fees 59           §4.3 Funds for
Payments 59           §4.4 Computations 62           §4.5 Suspension of LIBOR
Rate Loans 62           §4.6 Illegality 62

 

-i-

 

 

Table of Contents

(continued)

 

      Page           §4.7 Additional Interest 63           §4.8 Additional
Costs, Etc 63           §4.9 Capital Adequacy 64           §4.10 Breakage Costs
65           §4.11 Default Interest 65           §4.12 Certificate 65          
§4.13 Limitation on Interest 65           §4.14 Certain Provisions Relating to
Increased Costs and Non-Funding Lenders 66           §4.15 Delay in Requests 67
        §5. UNSECURED OBLIGATIONS; GUARANTY 67           §5.1 Unsecured
Obligations 67           §5.2 Additional Subsidiary Guarantors 67           §5.3
Release of a Subsidiary Guarantor 67         §6. REPRESENTATIONS AND WARRANTIES
68           §6.1 Corporate Authority, Etc 68           §6.2 Governmental
Approvals 69           §6.3 Title to Properties 69           §6.4 Financial
Statements 69           §6.5 No Material Changes 70           §6.6 Franchises,
Patents, Copyrights, Etc 70           §6.7 Litigation 70           §6.8 No
Material Adverse Contracts, Etc 71           §6.9 Compliance with Other
Instruments, Laws, Etc 71           §6.10 Tax Status 71           §6.11 No Event
of Default 71           §6.12 Investment Company Act 71           §6.13 Reserved
71           §6.14 Certain Transactions 72           §6.15 Employee Benefit
Plans 72           §6.16 Disclosure 72

 

-ii-

 

 

Table of Contents

(continued)

 

      Page           §6.17 Trade Name; Place of Business 73           §6.18
Regulations T, U and X 73           §6.19 Environmental Compliance 73          
§6.20 Subsidiaries; Organizational Structure 75           §6.21 Leases 75      
    §6.22 Property 76           §6.23 Brokers 76           §6.24 Other Debt 76  
        §6.25 Solvency 76           §6.26 No Bankruptcy Filing 76          
§6.27 No Fraudulent Intent 77           §6.28 Transaction in Best Interests of
the Borrower and Guarantors; Consideration 77           §6.29 Contribution
Agreement 77           §6.30 Representations and Warranties of Guarantors 77    
      §6.31 OFAC 77           §6.32 Healthcare Representations 78          
§6.33 Unencumbered Pool Assets 79         §7. AFFIRMATIVE COVENANTS 79          
§7.1 Punctual Payment 79           §7.2 Maintenance of Office 79           §7.3
Records and Accounts 79           §7.4 Financial Statements, Certificates and
Information 80           §7.5 Notices 82           §7.6 Existence; Maintenance
of Properties 84           §7.7 Insurance 84           §7.8 Taxes; Liens 85    
      §7.9 Inspection of Properties and Books 85           §7.10 Compliance with
Laws, Contracts, Licenses, and Permits 86           §7.11 Further Assurances 86
          §7.12 Limiting Agreements 86

 

-iii-

 

 

Table of Contents

(continued)

 

      Page           §7.13 Reserved 86           §7.14 Business Operations 86  
        §7.15 Healthcare Laws and Covenants 87           §7.16 Reserved 89      
    §7.17 Ownership of Real Estate 89           §7.18 Distributions of Income to
the Borrower 89           §7.19 Plan Assets 90           §7.20 Unencumbered Pool
Assets 90         §8. NEGATIVE COVENANTS 93           §8.1 Restrictions on
Indebtedness 93           §8.2 Restrictions on Liens, Etc 94           §8.3
Restrictions on Investments 96           §8.4 Merger, Consolidation 98          
§8.5 Sale and Leaseback 99           §8.6 Compliance with Environmental Laws 99
          §8.7 Distributions 101           §8.8 Asset Sales 102           §8.9
Restriction on Prepayment of Indebtedness 102           §8.10 Reserved 103      
    §8.11 Derivatives Contracts 103           §8.12 Transactions with Affiliates
103           §8.13 Advisory Fees 103         §9. FINANCIAL COVENANTS 103      
    §9.1 Unencumbered Pool Availability 103           §9.2 Consolidated Total
Indebtedness to Consolidated Total Asset Value 103           §9.3 Adjusted
Consolidated EBITDA to Consolidated Fixed Charges 104           §9.4 Total
Secured Indebtedness Ratio 104           §9.5 Minimum Consolidated Tangible Net
Worth 104           §9.6 Reserved 104           §9.7 Recourse Indebtedness 104

 

-iv-

 

 

Table of Contents

(continued)

 

    Page       §10. CLOSING CONDITIONS 104           §10.1 Loan Documents 104  
        §10.2 Certified Copies of Organizational Documents 104           §10.3
Resolutions 105           §10.4 Incumbency Certificate; Authorized Signers 105  
        §10.5 Opinion of Counsel 105           §10.6 Payment of Fees 105        
  §10.7 Performance; No Default 105           §10.8 Representations and
Warranties 105           §10.9 Proceedings and Documents 105           §10.10
Eligible Unencumbered Pool Asset Qualification Documents 105           §10.11
Compliance Certificate 106           §10.12 Consents 106           §10.13
Contribution Agreement 106           §10.14 Subordination of Advisory Agreement
106           §10.15 Other 106         §11. CONDITIONS TO ALL BORROWINGS 106    
      §11.1 Prior Conditions Satisfied 106           §11.2 Representations True;
No Default 106           §11.3 Borrowing Documents 106         §12. EVENTS OF
DEFAULT; ACCELERATION; ETC 107           §12.1 Events of Default and
Acceleration 107           §12.2 Certain Cure Periods; Limitation of Cure
Periods 110           §12.3 Termination of Commitments 111           §12.4
Remedies 111           §12.5 Distribution of Proceeds 112           §12.6
Collateral Account 113         §13. SETOFF 114         §14. THE AGENT 114      
    §14.1 Authorization 114

 

-v-

 

 

Table of Contents

(continued)

 

      Page           §14.2 Employees and Agents 115           §14.3 No Liability
115           §14.4 No Representations 115           §14.5 Payments 116        
  §14.6 Holders of Notes 116           §14.7 Indemnity 117           §14.8 The
Agent as Lender 117           §14.9 Resignation 117           §14.10 Duties in
the Case of Enforcement 118           §14.11 Bankruptcy 118           §14.12
Reliance by the Agent 118           §14.13 Approvals 119           §14.14 The
Borrower Not Beneficiary 119         §15. EXPENSES 120         §16.
INDEMNIFICATION 120         §17. SURVIVAL OF COVENANTS, ETC 121         §18.
ASSIGNMENT AND PARTICIPATION 122           §18.1 Conditions to Assignment by
Lenders 122           §18.2 Register 122           §18.3 New Notes 123          
§18.4 Participations 124           §18.5 Pledge by Lender 124           §18.6 No
Assignment by the Borrower 124           §18.7 Disclosure 125           §18.8
Mandatory Assignment 126           §18.9 Amendments to Loan Documents 126      
    §18.10 Titled Agents 126         §19. NOTICES 126         §20. RELATIONSHIP
128         §21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE 128

 

-vi-

 

 

Table of Contents

(continued)

 

    Page       §22. HEADINGS 128       §23. COUNTERPARTS 129       §24. ENTIRE
AGREEMENT, ETC 129       §25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS 129
      §26. DEALINGS WITH THE BORROWER AND THE GUARANTORS 130       §27.
CONSENTS, AMENDMENTS, WAIVERS, ETC 130       §28. SEVERABILITY 131       §29.
TIME OF THE ESSENCE 131       §30. NO UNWRITTEN AGREEMENTS 131       §31.
REPLACEMENT NOTES 131       §32. NO THIRD PARTIES BENEFITED 132       §33.
PATRIOT ACT 132       §34. TERMINATION OF PRIOR SECURITY INTERESTS 132

 

-vii-

 

